Afghanistan: one year after the Bonn Agreement
The next item is the Council and Commission statements on Afghanistan, one year after the Bonn Agreement.
Mr Yiannitsis, President-in-Office of the Council, has the floor.
Mr President, Commissioner, ladies and gentlemen, it is now a year since the Bonn Agreement was signed in 2001 and, as we look back over what has already been done and what has yet to be done in order to ensure it is fully implemented, I would point out that this Agreement laid the foundations for a new, modern Afghan state and that there is cause for reserved satisfaction with the progress it has made so far.
Once a transitional authority and administration had been set up, an emergency Loya Jirga was convened and elected a president. A Judicial Commission and an Independent Human Rights Commission have been set up. A central bank has been established and has introduced a national currency. A drafting committee has been set up as a forerunner to a Constitutional Commission. A proposal has been adopted for a national development framework, which will be used as a guide for rebuilding and improving the situation in the country. President Karzai has issued a decree creating an Afghan national army, an important step towards Afghan ownership in the field of security and stability. On 22 December 2002, Afghanistan and its six neighbours signed the Kabul Declaration of Good Neighbourly Relations, in which they agreed not to interfere in each other's internal affairs; this will do a great deal to foster peace and stability in the region. Generally speaking, President Karzai and the Afghan Transitional Administration have achieved substantial results and the Bonn Process is on the right track.
During the Petersberg Conference on 2 December reaffirming the commitment to supporting the Bonn Agreement on Afghanistan and inject new impetus into efforts to rebuild the country, a declaration was issued containing a clear reference to the objectives and timetable for applying the Bonn Process, introducing a new constitution and holding elections in 2004.
Both the Afghan Transitional Administration and the international community, however, still have a great many challenges to meet between now and then. Over the past six months there have been a number of reforms, some visible reconstruction and limited restoration of the balance of power both within the central administration and between the centre and the regions. Progress needs to be made in these sectors in order to boost the confidence of the Afghan people, which is the key to support for the administration. The whole idea behind the Bonn Agreement was that transitional arrangements should be based on traditional, local, national and religious structures in Afghanistan. And every effort must be made to ensure there is proper representation, in accordance with rules introduced by the central administration.
Consequently, the administration will need to introduce even greater order over coming months, keep a lid on hostilities and improve how the institutions function, because otherwise it risks incurring the disappointment of the people, with the risk of their turning their back on the central administration, relaxing in their efforts to meet the demands of the international community and jeopardising the efforts being made to achieve the objectives of the Bonn Agreement. By definition the administration is fragmented, with its members coming as they do from every corner of the country, which is why it is vital for it to consolidate its efforts and speed up the process to rebuild the country. One way of supporting the central administration is to ensure that all aid is channelled through it; this will affirm its authority to the entire country and ensure that neighbouring countries and local leaders are on board.
Security continues to be a priority and we feel that all the Afghan groups should be encouraged to solve their grievances in a peaceful manner. We share the view of the Afghan people that, as long as there is a state of insecurity, the degree of progress hoped for has still not been made. Rebuilding the country's economy should also be a priority. The Afghan authorities need to work with the International Monetary Fund and introduce an efficient and cohesive macroeconomic and monetary framework within which stable economic development can be fostered and donors' contributions invested. As part of this, we need to encourage the Tokyo donors to make the promised funds available through the national investment budget presented by the Afghan administration.
Naturally, Community aid to Afghanistan will continue to be provided on terms dictated by the basic principles and values we subscribe to as members of western society. Our terms are geared to achieving the aims of the Bonn Agreement and, by extension, ensuring all sides in Afghanistan comply with the procedure set up to achieve peace, a representative government and stability, convict terrorists and stop the illicit production and trafficking of narcotics. Community aid must be geared to rebuilding a stable nation, improving the food supply and supporting the return of refugees and exiles.
Unless democratic values, pluralism and the respect for human rights, including women's rights, are strengthened, there can be no social or political development in Afghanistan. We are encouraging the Afghan Transitional Administration, in close consultation with the international community, to establish verifiable benchmarks and timetables to ensure the full implementation of the Bonn Agreement. The Council has already expressed its appreciation for the role Turkey assumed as lead nation for the international peacekeeping force and we would like to commend Germany and the Netherlands for agreeing to take over the command of ?SAF for the next six months and wish them every success with this difficult mission.
I should like to reiterate the European Union's commitment, in cooperation with the United Nations, to help Afghanistan eliminate the illicit production and trafficking of narcotics through accelerated implementation of reconstruction programmes, including in poppy-growing areas, the development of law-enforcement institutions, and provision of an alternative, better livelihood for the local people.
If Afghanistan is to enter modern statehood, it needs to reform its security, administrative, judicial, financial and social domains. We welcome the fact that a constitutional drafting committee has been set up to draft a constitution which will modernise the judicial system and protect human rights. However, we note that the Civil Service Commission is not yet fully functioning. The European Union is committed to contributing to the work of these bodies. The Judicial Commission needs to be strengthened if it is to improve the procedural system. We welcome Italy's contribution here in organising the conference on the Afghan legal system in Rome last December. We need timetables and benchmarks here in order to ensure the provisions of the Bonn agreement are applied. Activating the constitutional drafting committee and adopting an electoral law so that elections can be held by June 2004 are immediate priorities here and the presidency will continue to monitor these issues through the European Union's special representative in Afghanistan.
2003 will be a crucial year for Afghanistan and will most likely decide the future shape of the country. During 2003, President Karzai will need to push through the reforms needed for fast reconstruction and rebuilding, curtail the powers of local leaders, draft a modern, working constitution based on the principles of honest administration, convene a constituent Loya Jirga and start preparations for elections in 2004, so that the Afghan people can realise their aspirations for peace and progress in Afghanistan and determine their own future, free from violence and fear. We have reiterated the European Union's continued commitment to delivering a substantial contribution to the reconstruction of Afghanistan.
Finally, may I remind you that, in its conclusions of 4 December, the Council invited the High Representative and the European Union's special representative, Mr Vendrell, to follow closely the implementation of the Petersberg commitments and, in cooperation with the Commission, to make recommendations for further actions that the European Union can undertake in support of the Afghan Transitional Administration.
Mr President, I very much welcome this opportunity, with my colleague Mr Ionitsis, to discuss progress in Afghanistan over the past year. As I said to the Foreign Affairs Committee in December, the changes have been in many respects dramatic, and do offer a real chance to build a stable democracy. But timing is critical; there is - as the Minister properly underlined - a limited window of opportunity which we have to exploit. Unless President Karzai and his Government manage to strengthen their position throughout the country, then there is a risk that these early gains will be lost.
But before turning to the substantial challenges that lie ahead, I would like to say something about the successes of 2002, successes accomplished in extremely difficult circumstances.
Only a year ago donors met in Tokyo to pledge over USD 1.8 billion for 2002. Much has since been achieved in Afghanistan. In the summer, President Karzai was elected by an Emergency Loya Jirga to lead the Afghanistan Transitional Authority; constitutional and judicial commissions have been established; a new currency has been introduced, and the process of recovery and of reconstruction is well under way with increasingly strong leadership from the Afghan Government.
The international community has not only honoured the pledges made at Tokyo, but, not least in comparison with some problems we have experienced in the past, the speed of disbursement has been remarkable.
The track record of the European Union and the European Commission has been, I think one can fairly say, particularly impressive. By early December, EUR 755 million of the total European Union commitment of over EUR 830 million had actually been disbursed. The Commission has played a leading role in co-ordinating the European Union effort and we have been actively involved in building up a strategic dialogue on Afghanistan with the United States and other G-8 partners.
I must say that I am very proud of the quality of the EC assistance programme and the speed with which it has been delivered. It is a fine example of a successful linkage between relief and recovery, and it has been a good test case for the reform of the management of the external service. It is also fair to pay tribute to the excellent staff we have at the newly set-up EC office in Kabul.
I would also like to pay tribute to the Special Representative, who brings so much knowledge and so much expertise to his extremely challenging work.
In more concrete terms, our development programme of over EUR 205 million in 2002 has helped to finance: firstly, the operation of 238 health clinics and over 450 primary schools as part of the Government's 2002 Back to School campaign; secondly, the clearance of landmines and unexploded bombs from more than 8 000 square kilometres of land; thirdly, the return of some 17 000 key public sector workers, including the return to service of over 2 000 teachers and 2 000 nurses and doctors and fourthly, the creation of jobs. Through our rural recovery and urban rehabilitation programmes, we are financing over 3 million person days of work this year alone, and I should also refer to the rebuilding of infrastructure. The Commission, along with the Swedish government and Pakistan, has already started the emergency rehabilitation and reconstruction of the Kabul-Jalalabad-Torkham road and full reconstruction will start next year .
In addition, our humanitarian aid has helped to support the return of over 1.8 million refugees to Afghanistan. Over EUR 70 million has been spent by ECHO in 2002.
That means that the money which we have spent in total in Afghanistan over the last twelve months, the money which is voted by this Parliament, now stands at EUR 275 million. I do not think anybody can suggest that we have not played - or are not still playing - our full part so far in the reconstruction of Afghanistan.
For 2003, the challenge will be to consolidate this early progress. The Commission will continue to play a leading role. We anticipate total development assistance of about EUR 185 million, and there will also be continued humanitarian assistance from ECHO of between EUR 45 and 55 million. That means that we will be spending in Afghanistan this year, on present estimates, between EUR 230 and 240 million. Colleagues will recall that at Tokyo on behalf of the Commission I pledged EUR 1 billion over five years in reconstruction assistance. That is not including the humanitarian assistance figures that I have mentioned, so the total contribution of the European Commission, from your taxpayers' money, to Afghanistan, quite apart from contributions from Member States, will be well in excess of EUR 1 billion for the reconstruction of Afghanistan. Some people in the past have derided that sort of work as nation-building or social work. Frankly, when I look back, I think if we had done more of it in the 1980s and 90s, we would not have the problems that we have had recently in Afghanistan.
Success in 2003 will hinge on three key issues. First, the need to improve internal security. Second, the need to ensure human rights are fully respected, including those of women and minorities. When I visited Kabul last year, one of the most moving visits that I paid was to a school in the extraordinary bomb site that is southern and western Kabul, where young women had returned to schooling for the first time in six years and were sitting in classrooms without blackboards, without textbooks, being taught physics. I must say the commitment and dedication of the staff, and of those young women, was remarkable: anybody who ever thought that it would have been right for us to stand by and allow Taliban rule to continue indefinitely should perhaps have been present on that occasion. The third key issue for us is the need for continued long-term commitment from donors and for effective coordination. The argument about coordination is one which has been extremely well made by Members of this Parliament, and I will say another word about it a little later if I may. Internal security is critical not only for the future of Afghanistan but also to the delivery of aid. Aid workers must be able to work without fear of recrimination. In this context, I would like to express my strong concern about the death of one aid worker, and the serious injury of two others, in Kabul just before Christmas. I think sometimes we underestimate the amounts of courage and commitment which are required for aid workers working in these sort of circumstances.
President Karzai's commitment at the 2 December Bonn II Conference to form an Afghan National Army is a welcome step forward, as is the recent signing of the Kabul Declaration on good-neighbourly relations. The Government must press on quickly with the creation of a National Army, but clearly this will not be achieved overnight.
In the meantime, the international community must do everything possible to support President Karzai and to strengthen the Government's position across all regions of the country, including in the fight against opium poppy production. The Minister has already referred to our concern about this. If you look at the present UN figures, there is very considerable reason not just for concern, but alarm. There has been a substantial increase in the amount of hectares under opium production, a rapid increase in the farm-gate price of poppies, a ballooning in the production of heroin with implications not only for surrounding countries, but for European countries, and for the funding of organised crime and terrorism in the region and beyond. I believe that we have to give far more attention to this problem in the next year or so, a problem which directly affects political authority in Afghanistan itself. Overall, as agreed at the Bonn II meeting, we need tangible benchmarks to measure progress. These are critical not only to shape our vision of Afghanistan's future, but to provide support to the reformers within the Government.
This is of critical importance for human rights . Recent reports highlight the unacceptable situation faced by minority groups, and women, in some parts of the country. We must secure fundamental change by ensuring that the establishment of the independent Human Rights Commission translates into tangible change on the ground, and that the new Constitution enshrines human rights for all, including women. Clearly, these issues are vital in view of the general elections which are scheduled for mid 2004.
We also cannot hope to deliver sustainable change without good donor coordination. We must all continue to give a strong and consistent message to the Afghan Government about the need to tackle internal security, to respect human rights for everyone and to set benchmarks for progress.
I would like to finish by stressing that we must be prepared for the long haul - regardless of other events that may unfold in 2003. Rebuilding a cohesive state will take time, as will improving the unacceptably low levels of education and healthcare. I want to assure Parliament of my personal commitment to these tasks. I paid a first trip to Kabul in May 2002 and will be returning this February as part of a trip to the Central Asian Republics. I intend to make one of the priorities of my visit the discussion of the better coordination of donor efforts, including the work done by NGOs. The support received from this House has been very reassuring, especially in helping to secure funding for Afghanistan for 2003. I look forward to an equally rewarding working relationship with Parliament over the coming year and I want to express my great gratitude for the informed and thoughtful contribution which Parliament has made to the discussion of these issues. It is sometimes difficult for the international community to focus on more than one or two blips on its radar screen at any one moment. There is a real danger of us assuming that, because we do not read as much about Afghanistan on the front pages of the newspapers, our job in Afghanistan is, as we would say colloquially in English, done and dusted. It is far from that. There is a huge job for us to do in Afghanistan. There are worrying tasks for the international community in the Central Asian Republics and there are reasons for concern about the situation in Pakistan. So I hope that we can continue to focus on this work in the years ahead, whatever the tragic distractions may be elsewhere.
Mr President, President-in-Office of the Council, Commissioner, after listening to what you have had to say, I think I can tell you right away that you can count on the full support not only of my political group, the Group of the European People's Party (Christian Democrats) and European Democrats, but of all the groups in Parliament; I know that because I was involved in negotiating the joint resolution that will be put to the vote tomorrow.
Personally speaking, the date of Afghanistan one year on was four months ago, on 9 September 2002, when I went to Kabul to represent the European Parliament at the ceremonies held for the first anniversary of the assassination of Commander Massoud. I was privileged to witness the homage paid by an entire nation to the memory of a man who had embodied the spirit of resistance and had so capably defended the values of freedom which he held so dear.
I also noted a marked improvement in the situation in the capital and the surrounding area, as evidenced by the speed with which hundreds of thousands of displaced persons and refugees, who had been forced to flee under the Taliban regime, had returned to their former homes. In June 2000 I had met them in the camps, where they survived thanks only to the humanitarian aid that continued to reach them owing to the courageous efforts - as you yourself stressed, Commissioner - of the few NGOs that remained in the face of the difficulties put in their way by the ruling regime. Finally, I was able to see the efforts being made by the provisional government to restore to the whole of the country the harmony essential for the establishment of a lasting peace.
I also became aware, however, of the persistent threat posed by fundamentalist terrorists, who had just taken dozens of innocent lives by setting off a bomb in a market at the heart of the busiest quarter of Kabul. And then I was struck by the impression of disorder given by the excessive number of international organisations, which were working in the field, it is true, distributing the aid needed to rebuild the country, but with no real consultation either between them or with the authorities or the Afghan people themselves.
In short, President-in-Office of the Council, as you yourself said, I came away with a sense of restrained satisfaction, but I had mixed feelings; I was encouraged by the efforts being made to implement the Bonn Agreements under the aegis of the international organisations, efforts which had brought significant progress; but I was aware that the game was still far from being won; and I was convinced, finally, that everything had to be done to establish the fragile authority of the provisional government by giving it the means to demonstrate its ability to improve the security and economic and social situation of the Afghan citizens everywhere in the country.
What is the situation today? President Karzai's government continues to work through the transitional administration to promote stability, democracy and prosperity in Afghanistan. But, firstly, it is still far from achieving all its objectives, in particular because it has been unable to extend its authority over parts of the territory that are still under the sway of a small number of warlords who are refusing to give any allegiance to the central authorities. As a result, the human rights situation and that of Afghan women has not improved as much as the government would have liked and our Parliament must condemn this situation and call for all the necessary assistance to be given to that end, in particular perhaps by extending the ISAF mandate. Secondly, the fight against the fundamentalist fanaticism of the supporters of Al-Qaida and Mullah Omar has still not been won. There are strong grounds for believing that they may still be receiving support from the ''uncontrolled'' areas of neighbouring territories. That is why we welcome the commitment given by the governments of the neighbouring countries in Kabul last month and call on them to cooperate unreservedly for the complete destruction of the terrorist networks that remain.
Finally, and above all perhaps - as you yourself said, President-in-Office of the Council, and I was glad to hear it - we very much regret the present lack of cooperation between the various players involved in reconstruction. We call for the creation of a proper agency to provide the necessary coordination. As you said, if the government's authority is to be established all the aid granted by the international community must pass through that government and, in particular, aid must no longer be given to some of the local lords.
In conclusion, I would like to say to Commissioner Patten that we want the Commission to endeavour, through its own projects, to strengthen the authority and ability of the Afghan Government by making increasing use of the available resources and skills of the national labour force, which are perhaps too much overlooked at present.
Mr President, to those who have been there, who have stood on the mountains, who know the people, Afghanistan is a beautiful country. The Afghan people are a strong people who deserve our support. The liberation of Afghanistan by the international coalition against terrorism, against the Taliban and against the Al-Qaida network has fortunately been very successful. Commissioner Patten has rightly said that this is in no small measure thanks to the efforts of the European Union. There is a new provisional government, and no fewer than 1.8 million Afghans have returned after what has, for many, been decades of forced exile abroad, and thousands of girls and women once again have the opportunity to enjoy an education in Afghanistan. At the same time, this success is being threatened by the diversion of some of the very important international players to a new playground - Iraq. It would be very tragic if the international coalition against terrorism were to allow itself to become divided and diverted towards Iraq. We now specifically want the international coalition to give us extra support for Afghanistan and to concentrate on it, as it has rightly been pointed out in this context that we could otherwise lose ground.
The Afghan transitional administration, the ATA, under the leadership of President Karzai, has control over the capital, Kabul, with the help of the ISAF, but in reality the warlords still play far too great a role in the various regions of the country such as Herat. Human rights, women's rights and reconstruction are threatened on a daily basis in these regions. The first and most important priority must be to extend the ISAF's mandate so as to help the ATA to build up a national army that will cover the whole of Afghanistan. Starting in February, the Netherlands and Germany will be playing a leading role in the ISAF forces on behalf of Europe, hopefully with a mandate that will actually demobilise the warlords, build up the national army and re-establish authority over the whole of Afghanistan. The important agreement which Afghanistan concluded with its neighbours on 22 December last year should thus also be given another chance. Only then will Afghans have sufficient trust, and only then will they have the opportunity to take the reconstruction into their own hands.
Almost two million refugees have returned, and 700 000 are trekking around inside Afghanistan - in other words, they are internally displaced. That is why it is so very important that we actually give substance to the reconstruction that Commissioner Patten was talking about and that has now begun, with the cooperation of local forces, particularly in the area of education and healthcare, giving priority to women and girls.
Free and fair elections must be held and a new constitution prepared in 2004. The preparations for these elections are essential, as this is the way to actually establish a broad gender-sensitive, multi-ethnic and representative government.
Tremendous steps have been taken. A human rights committee has been set up, a central bank has been established and a constitutional committee has been set up, but much ground may still be lost, as General Morillon rightly said. I therefore very strongly support the view of the Greek Presidency and of Commissioner Patten. Let us use the substantial amounts we have at our disposal for the coming year, coupled with our effort, in a focused way. Given everything that is happening elsewhere in the world, we must make a success of Afghanistan now. That will only work if we maintain this focus during the coming year.
Mr President, may I first congratulate the Greek minister for taking up the Presidency. We look forward with confidence to a very successful and very effective six months.
The President today commented that our aim must be to bring Afghanistan into a modern statehood. Women's rights give increasing cause for concern, they are not improving, they are becoming worse. Facial covering has become mandatory in many parts of the country; the movement of women is heavily restricted. Virginity is examined on the whim of the police, women are dragged into hospitals and physically examined. In other words, women are reverting to their traditional subordinate role of being the property of the male. The Commissioner has already commented that women's rights in certain areas of the country are under assault, but I say this is also happening at central government level. Women are now forbidden to be presenters on radio or television, which some of them were doing successfully. I have no doubt that women journalists are also under pressure in the written media.
Under-representation of women has been commented on already, but I would ask you to recall the famous Loya Jirga, which was almost 100% male. When the deputy Health minister visited the European Commission recently, it was the - male - deputy Health minister, Dr Feroz, who attended, not the Health minister herself, the only senior minister who is a woman. 40% of all health facilities do not have one single woman at any level of their staff, yet it is women worldwide who are fundamentally responsible for all aspects of family health.
The word Afghanistan translates correctly into the words 'the land of sorrow and suffering'. For women Afghanistan is becoming, yet again, the land of their deepest sorrow and suffering. Humanitarian aid undoubtedly helps, but just as obviously it is simply not enough. I warmly congratulate both ECHO and the entire Commission involved in Afghanistan, for their fantastic work. But if we want to bring Afghanistan into the modern world, the most basic of human rights, equal respect between the sexes, must become, both a hallmark of our aid and a continuing measurement of our success. It is not so today. If we look at what Mr Solana identified as the aims of European Union involvement in Afghanistan, women are not mentioned: women's rights are just not there. Yet if we mean business, this attitude must be tackled, and it is an attitude, a tribal culture in Baluchistan, which has spread around the region.
Why be so squeamish about tackling women's rights? Is it because Afghanistan is an Islamic society? I do not need to quote the Koran to you to remind you that men and women were equal in the Koran from the very start of Islam; it cannot be because of that. I urge you, alter the priorities of the Council of Ministers, place women's rights high on the agenda. If we fail on that, then we will have no success at all.
Mr President, yesterday the Greek Presidency stated that the priority under its mandate is to put the motto ''Our Europe'' into effect, and share the future in a community of values. However, values should not just be described; justice, the fight against poverty and peace must be pursued in difficult circumstances. In reality, the more we talk about peace, the more war there is; there is talk of negotiations while troops are being prepared. When will this duplicity end? How much longer will bullets kill Palestinian children, suicide bombers kill Israeli citizens, Russian soldiers kill people in Chechnya and the USA kill wherever it thinks it has an interest, and so on?
I shall not give any further examples, since the world is such a big and terrible place. Is this rhetoric or sentimentality? No. I am expressing political and moral outrage, a stern warning against creating a Europe which has a forked tongue, as an American Indian chief once said while his people were being wiped out and moved to reservations. One year on from the Bonn Agreement and clearly many positive steps have been taken. The Commission's facts and Commissioner Patten's outstanding analyses, which I shall not dwell on as he read them out very clearly, are impressive. We all know that in a situation where there is devastation such as this, there are no shortcuts to achieving common interests without destroying specific aspects. We need to develop civilian infrastructure, rebuild houses, roads, schools, hospitals, not allow returning refugees to die from starvation and cold and attack the cultivation or sale of opium but give the population an alternative.
I have personally seen the progress made this year, especially in Kabul - schools reopened, girls studying journalism - but at the same time, I have seen and heard that key figures such as military leaders and the United States have allowed human rights failures, which are still apparent. I am not just referring to abuse and discrimination against women at work, in the streets, in the media and not just, moreover, in the Herat area - land of the infamous Khan - but all over the country; I am also referring to social discrimination, to favour-based politics and nepotism, applied to everyone, but especially - and the USA is primarily responsible for this - with regard to the supply of arms, aid and political support for military leaders who should be before the International Court.
We need to help the central government, the Ministry of Social Affairs - the Minister for Equal Opportunities, Habiba Sarabi, has appealed to us all to increase aid and support for gender policies and women's policies within the European Commission too - and enable democratic elections to take place in 2004: these are all essential things. Moreover, it is also essential, as Commissioner Patten said, to extend central power to the various areas of the country, above all separate military power from civilian power and encourage the Human Rights Commission, not just the Afghan one - Sima Samar is a courageous woman who bravely continues her work - but also UNAMA. I met UNAMA representatives in Kabul who could not travel round the country for fear not only of warlords, but also of marines, for fear of speaking out and exposing human rights violations, in which we were also complicit. We must therefore carry out investigations for UNAMA. The passage of time does not, however, help democratic forces: Commissioner Patten also said this, just as he said we are arriving late; perhaps we could have done more in 1980. Donor countries should pay greater heed to the government, but above all to women's organisations which are saying loud and clear that the warlords' power must be cut off and the country must be reconstructed on the basis of law and democracy, because there can be no democracy if there is torture or massacres such as the one at Mazar-i-Sharif. Europe must continue to do its part; we cannot take a different path: we must give continuity to our work and our commitment.
Mr President, four months ago we took part in another debate about Afghanistan in this very room, with some of the same people. I have just re-read the report and must come to the conclusion that a large number of subjects dealt with at the time are regrettably still highly topical, such as the position of women. To be honest, I have little to add to Baroness Nicholson's impressive arguments on that point. I do, however, think that the time has come to do more than just acknowledge that the position of women has deteriorated over the past year. The UN Human Rights Committee, which has a special rapporteur for the position of women, should really go and carry out targeted investigations in places where we all know the position of women has deteriorated, like in Herat, for example. The time has also come for the international community, including the European Union, to make it clear that aid depends on progress with regard to the position of women, and that deterioration will have long-term consequences.
Another subject that we dealt with four months ago - and this has also been mentioned now by a number of fellow Members - was the extension of the ISAF's mandate outside Kabul. Kofi Annan has described this extension as a precondition for continuing stability in Afghanistan. In his response to our contribution four months ago, the Commissioner himself stated at the time, and I quote: the Member States will certainly take note of the comments of many MEPs. Mr Yiannitsis, I would like to once more ask the question I also put to your Danish counterpart at the time: is the Council prepared to make money and troops available in order to enable this extension to happen? If not, please tell me; then we will not have this illusion hanging over our heads. I am convinced that this is necessary, otherwise there will be no stability anywhere at all in Afghanistan.
Why is it so necessary to extend the ISAF's mandate? That has everything to do with what I would call the perverse return of the warlords. I again refer to what Mr Patten said on 4 September: we must not use the warlords in the fight against Al-Qaida again. Regrettably this is still happening. Some of the warlords are still being supported financially but also with weapons in the context of the fight against terrorism. This must come to an end. Otherwise everything we have been discussing here about reforms will simply have no chance at all. Take, for example, the fact that many warlords and generals are governors at the same time. This must not be allowed to continue. This only advances their standing; this really must come to an end.
The position of the ISAF has started to suffer, even in Kabul. There are increasing numbers of incidents, and the present Turkish commanding officer has rightly warned that this situation will only worsen in the event of an attack on Iraq. Understandably, there is increasing concern in Germany and the Netherlands, the countries taking over command of the ISAF, that the warlords, together with Al-Qaida, are very likely to use an attack on Iraq to turn people against all Westerners, not only soldiers but aid workers as well. If the ISAF's mandate is not extended, if the role of the warlords is not diminished, the reforms will simply have no chance at all. Then the human rights violations will continue and - let us not forget this - the credibility of the international community and that of the European Union will be called into question. This must not be allowed to happen.
Mr President, we should applaud the action of President Karzai who, faced with countless problems, has set in motion the creation of a new Constitution and the formation of a national army, essential cornerstones for the construction of a secular, democratic and functional state. The facts set out at the Petersberg Conference are encouraging: EUR 830 million already allocated by Europe, with a tangible impact on medicine and health, education - education which is now finally accessible to girls too - security through mine-clearing and the deactivation of unexploded bombs, agriculture, the restoration of urban areas, the reconstruction of infrastructure and return and assistance for refugees who are at last going back to their country.
There is, however, still a long way to go: many of the funds allocated by Europe are still frozen, and we need a stronger commitment by our countries' governments to the democratic development of Afghanistan. A key issue for development, in fact, is to expand agriculture, which will take land away from opium cultivation. At this point, it is clear that not just the Union but also individual national governments, their Ministers for Agriculture, possibly also in conjunction with national farmers' organisations, must help Afghanistan and Afghan farmers with more immediacy to reconvert their crops, with, moreover, the help of specialists and experts in this area.
The terrorism emergency is, in any case, unresolved and Europe must renew its political and moral commitment to helping the secular governments of those Muslim countries that wish to combat fundamentalist extremism. Members of the various terrorist networks are not only continuing to operate in areas of Afghanistan not yet controlled by the government but, in fact, live and are active in bordering countries and are operationally linked with areas which have become centres for attracting and recruiting others, such as certain areas of Somalia and South-East Asia.
Support for Afghanistan goes beyond the exclusively political or economic principle of international cooperation, and constitutes a very real challenge for the protection of civilisation, the dignity of peoples and freedom now and in the future.
With regard to the issue of women, this is still a vast and ongoing problem, but it is helpful to point out that there are female Ministers in Afghanistan, such as the Minister for Women's Affairs, and that the First Counsellor of the Afghan Embassy in Brussels is a woman who works and actively collaborates with the government precisely in order to improve the status of women.
Finally, we cannot, in this first report on free Afghanistan, forget Commander Massoud and Europe's lethargy when he asked for help just a few months before being assassinated and before the Twin Towers tragedy. We would therefore reiterate the call on Parliament to award him the Sakharov Prize posthumously, or better still, to establish a Massoud Prize to be bestowed on those who tragically, have lost their lives defending their people and freedom.
Mr President, ladies and gentlemen, it is interesting to hear certain reconstructions of the facts which - quite rightly - merely skim the surface of the present, while totally overlooking or pretending to overlook the past, the Taliban past, or, as in other contexts, while criticising the actions which may lead to war in Iraq and forgetting the thousands, the hundreds of thousands of people massacred, tortured and exterminated under Saddam Hussein's regime. I would say to Mrs Morgantini that, while today there are human rights violations in Afghanistan, if we had listened to her and her friends, and the international community had refrained from intervening in Afghanistan, as they were asking us to do, there would not have been any human rights violations in that country simply because there would not have been any human rights whatsoever, just as there were none in the past. Therefore, these ex post lessons must offset what existed in the past with what, with difficulty, the international community and the Karzai Government are trying, clearly with numerous problems, to establish.
From this point of view I would like to draw your attention, ladies and gentlemen, to something that happened two days ago and that I consider to be of extreme importance: the Afghan Government acceded, it ratified the treaty establishing the International Criminal Court. This is an extraordinary fact, if you think about it, as things stand in Afghanistan, when many countries - starting with, unfortunately, the United States - are against the Court. Well, I feel that Parliament should take note and encourage this desire to become a fully paid-up member of the international community, also in this respect, because who knows, in the future the Court could operate precisely to try crimes committed in that country.
Mr President, Mr President-in-Office of the Council, Commissioner, the human suffering in Afghanistan has lasted for decades and precludes a cynical approach to these deliberations, although such would be a very tempting option. It must be clear to us that the years since the Soviet invasion saw a country that was poor in any case progressively smashed to pieces, only then for it to tear itself apart in a civil war, before the Taliban finished off what was left. The removal of the Taliban regime has now provided the opportunity for reconstruction.
The question arises, however, of to what extent both the military victors and the present government have the authority to achieve real stability and get reconstruction underway. We cannot fail to observe that the stability needed to get real aid efforts to the whole of the country is not in place. Are we not deceiving ourselves when much of the reconstruction work is going on only in Kabul? In Kabul, non-governmental organisations are falling over each other in their efforts to get projects going in that city, the reason being that other locations are too dangerous, and so aid soon becomes concentrated on projects that do not help rebuild the country as a whole.
If, though, it proves impossible to stabilise the whole country, we can organise as many conferences of donors and so on as we like, but we will not get business to put its hands in its pocket and come up with private-sector funds for investment. The fact is that private-sector funds for investment are forthcoming only when there is a degree of certainty, founded upon both military security and firm legal policies, that these funds can continue to be put to work and that they will not be lost.
I believe this to be a reason why this issue has to be examined in a very critical light, so that we do not end up engaging in the sort of activism that looks good but helps nobody. The country as a whole needs aid to be provided quickly, but it must then be distributed fairly. It seems to me that there is as yet no guarantee, for example, of the Pashtuns, who make up the majority of Afghanistan's population, having a share equal to that of others in political decision-making in Kabul, or in other beneficial things. If they do not, it appears to me that there will be a grave danger of a nascent resistance movement that new warlords could use for their own ends, so that, in spring or summer, new internal conflicts could flare up and make it even more difficult to guarantee the entire region's stability, to attract investment, and organise aid - with the country thus ending up in another vicious circle, and with us in a situation in which we can achieve even less.
The fact that soldiers from my own country are working together with others in taking charge of Afghanistan means that I am very aware of the implications when I say that the situation could indeed arise in which these conditions make things far more dangerous for individual soldiers on the ground in Afghanistan than does anything currently being planned in Iraq. This is also a point of view that it is not wise to express openly. Even though it is not politically correct to make this connection, I fear that this is the case or, at least, that the danger is real.
Anyone who knows Afghanistan's history will be aware that foreign troops have never felt at home there for long. When I see how even the United States of America can no longer guarantee the safety of its troops, and how they are now starting to set up camps in certain areas into which they can withdraw at night, it reminds me of other examples.
It is for this reason that I wish to ask you to join with us in considering these facts in an open debate, in order to bring about real improvements on that basis, rather than merely giving the impression that money is being poured away even while we know it will not solve the problem in the long term.
Mr President, Mr President-in-Office, Commissioner, I am sure you would understand me perfectly if I spoke in German but, in honour of the Greek Presidency, I shall torment the interpreters with my Greek.
Mr President-in-Office, I fully endorse your presentation of the situation in Afghanistan. I think we all feel a reserved satisfaction; we all see the continuing shortcomings in Afghanistan and we all know what has to be done over coming years. You yourself referred to the lack of security, the hostilities and the production and trafficking of narcotics, as did the Commissioner, and I think that the House is in full agreement with the timetable you suggest for elections in Afghanistan and improving the situation in general.
There is no need for me to repeat what we are all agreed on. I should like to highlight two points which should not be left out of any discussion of Afghanistan. One is the terrible events which have taken place in the name of the fight against terrorism. Let there be no misunderstanding: I am behind the fight against terrorism in Afghanistan or anywhere else 100%. The warlords and the Taliban were never our allies. It was not the European Union that trained, armed and helped the Taliban through Pakistan. It was not us who created the forces we are now fighting against. But the fight against terrorism, the fight against violations of human rights and terrorism against women, the fight for democracy and the rule of law is only a credible fight if it is fought within a framework of respect for human rights and respect for the right to life of people who may be terrorists or criminals.
I should like to add to today's debate on Afghanistan by mentioning two very dark sides to this war. First, the horrendous allegations about the slaughter in Mazar-I-Sharif. I think the UN has an obligation both to investigate and examine these allegations closely and to make known and publish the results of their enquiries. And secondly, we should be ashamed about the fate of prisoners in Guantanamo and other detention camps run by the American military for members of the Taliban who have been arrested and people who have been imprisoned and are being called Taliban. The European Union should do something about this, it is a disgrace.
Mr President, ladies and gentlemen, for once I have the advantage of not talking about abstract matters but basing what I have to say on a trip that several of us made. Together with some Socialist members of the European Parliament, I went to Afghanistan in November. I want to say, Commissioner, that the welcome we received from the European Commission representatives on the spot and the work they are doing there can only increase the pride that you feel for all those members of the European Commission that we met, who helped us to visit the area and meet the political leaders there. That is the first thing I wanted to say because the European Commission is doing outstanding work out there.
I remember Bonn just over a year ago. I also remember the priority that the Committee on Women's Rights and Equal Opportunities gave to the necessity of putting across the importance of women's involvement in the process of organising power. I also remember that in the European Parliament we produced a report on the role of women in armed conflicts, both as victims and as players. I would like to speak about both at the same time. We can speak of both at the same time today given what the Afghan population is expecting of Europe. That is also something I want to stress: we have a responsibility to the Afghan people, who are expecting a lot from us.
Coming back to the position of women, this is a very complex problem, but at the same time what is clear is the need to be precise. In a few weeks' time there will be an Afghan constitution. A committee was set up in November to draft one and the nine people on that committee include two women. But what exactly do we mean when we speak of the place of Afghan women in the constitution? We hear talk of a return to the 1964 constitution. I have had a look at the 1964 constitution: it is extremely vague about human rights in general and women's rights in particular. They are saying the same thing in Afghanistan. It is all very vague.
We know that no legal text, no constitution since the Second World War, fails to make specific mention of women's rights. It therefore seems to me to be important, as you said, Commissioner, that we should ensure the Afghan constitution mentions women. In my opinion, based on the talks we had on the ground, that is not a certainty. But it is something we must press for.
That is why I am stressing this point so strongly, as I did at my various meetings in the country. Women's rights are revealing. They are revealing not only in times of conflict, they are also revealing in terms of the state of a society as a whole. Remember what Fourrier used to say, that freedom for women was a measure of social change.
Mr President, the danger with foreign policy initiatives designed to counter terrorism following the 11 September disaster is that we are deluded into thinking that in the parts of the world where this strategy has been deployed everything has therefore been resolved. The reality is, however, rather different. In Afghanistan, most of the country outside Kabul is still under the control of warlords and regional leaders who continue to commit human rights abuses on a large scale, including torture and the disappearance of Afghan civilians. Women's rights, as has already been mentioned, are also consistently being violated.
Along with the detention of 600 people without charge or trial in Guantanamo Bay, Cuba, that Mr Sakellariou mentioned, these are matters that we tend to forget, deluding ourselves that the problems have been and are being resolved. In Afghanistan, in the Herat province under the governorship of Ismail Khan, the situation has deteriorated. Whereas once there was a liberal, literary and cultural tradition, women are again being persecuted and barred from education, health care and the justice system. Even under the Taliban there was at least a semblance of central control that limited the excesses of these regional autocrats. Now many regions have reverted to a quasi-dictatorship and reconstruction funds are benefiting regional leaders who are committing human rights abuses politically and financially.
This must stop. UNAMA, the United Nations Assistance Mission to Afghanistan, must stop funding these offending warlords immediately.
Some of us in the European Parliament recently saw a film by Jamie Doran, the Scottish film-maker, backing with hard evidence the existence of a mass grave in the Mazar-i-Sharif region which might contain the remains of 3 000 prisoners of war, killed and tortured by anti-Taliban forces. This is an atrocity that members of the American forces witnessed and did not prevent. I am glad the United Nations and the European Union have now agreed to investigate this alleged crime.
Mr President, the reconstruction of Afghanistan has not, in my view, remotely begun, despite the assurances given in the House today. The warlords still maintain their iron grip outside Kabul and women still wear the burka and have no rights whatsoever, for instance to education or primary healthcare. It is, in my view, right for the United States and the rest of the Western world to seek to destroy Al-Qaida and eliminate Osama Bin Laden, but so far they have failed. Much has been made of women's rights in Afghanistan, but as I said , nothing has changed.
I believe that Afghanistan is only the tip of the iceberg as far as the United States is concerned. Many commentators suggest that it is part of the strategy to ensure access to oil from the Caspian Sea. Now the question arises, how many fronts will open up after Afghanistan? The American administration is preparing for war on Iraq, with unpredictable consequences that no one will be able to control. They will of course have won control of the Iraqi oil wells, but Afghanistan is ignored. In a recent poll in England, 71% were against their government participating in a war without the approval of the Security Council. No doubt as soon as the war begins, other European leaders along with Tony Blair, will bend to the will of the United States, ignoring the views of the people, which says a lot about our democracy.
The Iraqi people have suffered death and destruction for the past eleven years under the United States sanctions, as have the people of Afghanistan. We have to look clearly at our policy in the Middle East and elsewhere.
Mr President, the situation in Afghanistan is inseparably linked with that in the Middle East, and cannot be considered in isolation from the overheated expectation of war in Iraq. Those who are trying to establish peace in Afghanistan have to give credible proof of their primary interest in stability and the establishment of democratic structures rather than in the pacification of the region, all the better to exploit its crude oil resources or to build pipelines to siphon off Central Asia's reserves of oil and gas.
Every departure from international law under the cloak of counter-terrorism inflicts grave damage on the legal heritage of the nations, thus imperilling 200 years of work on building a society that promotes civilisation. If the credibility of the international community in Afghanistan is to be maintained, the least that is required is independent examination of the accusations relating to the alleged massacres in Mazar-i-Sharif and the publication of the results.
In this connection, I would like to thank the Greek Presidency for having made Iraq, and the preparations for war there, core topics, and also to Mr Ionitsis, the Foreign Minister, for having spoken on Afghanistan in very clear and definite terms today.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, we must not let the crises - which range from North Korea to the Middle East and the unpredictability of the situation in Iraq - distract our attention from Afghanistan. I therefore welcome the way in which the new Greek Presidency has made Afghanistan a priority issue or has the desire to do so. Despite the fall of the Taliban regime and the installation of Hamid Karzai as the country's president, the battle for a stable Afghanistan is far from being won. It is disconcerting to learn that Taliban warriors are again organising themselves, under the warlord Hekmatyar, with the intention of trampling the delicate bloom of constitutional democracy underfoot once more. It is a cause for concern that the authority of the interim Karzai government extends no further than Kabul's outer perimeter, and the news of resumed opium cultivation is disturbing. This is, in essence, a race against time, but, amid all our efforts, we must not abandon our support for the political timetable, according to which general elections will eventually be held in mid-2004. The balance sheet of events to date can be compared to the well-known glass of water, which is either half full or half empty.
At the end of the day, we have to get used to the idea of having to provide, in the longer term, both financial and political support if democratic institutions are to have a chance of being established in this country, ravaged as it has been by war and civil strife that has lasted for decades. This will of course also require the extension of the mandate of ISAF, the International Security Assistance Force. I find it difficult to fathom the reasoning behind the announcement that this extension would run only until 2003, but we can welcome the way in which Germany and the Netherlands have declared their willingness to assume command of this force. What this indicates in general terms is that it is only with much hesitation that Europeans will commit themselves to long-term involvement, and do so in small stages. Even the many conferences in Washington, Kabul, Bonn and Oslo sometimes tend to give the impression of being sedatives, rather than expressions of an energetic policy aimed at stiffening the resolve to establish democracy in this country.
The demand that the mandate of the International Security Assistance Force be extended, along with the area under that mandate, is a justified one. To date, alas, it has not borne much relation to reality. In addition, all the countries bordering on Afghanistan need to cooperate in preventing the Al-Qaida network from regaining strength in the area. A certain amount has been done about this. Nor should we entirely abandon the idea of a real reconstruction agency along the lines of that in Kosovo.
Sending another delegation of this Parliament to Afghanistan early next year is certainly a worthwhile thing to do, but it will be meaningful only if policy reflects the insights gained from it. That policy must include, as a priority, political help with the passing on of administrative know-how. What is this about, first and foremost? This is about keeping civil and military power separate from each other, it is about preventing reactionary fundamentalist Islamic tendencies in the justice system, and, above all, this is about preventing humanitarian crises.
Mr President, at the invitation of UN mediator Mr Brahimi, I had the privilege of talking to the Afghan leaders at the Bonn Conference. I was at that time chairman of the Committee on Women's Rights and Equal Opportunities and had listened to a representative of the Rawa organisation speaking about the position of women in Afghanistan. I was consequently able to put to the Afghan leaders the obvious demands that women be included in the provisional and permanent governments and not marginalised in the reconstruction work.
Together with non-governmental organisations, the committee arranged a conference for women from Afghanistan. We then presented the joint priorities in a resolution adopted by Parliament during the December 2001 part-session. On behalf of the committee, I requested that the Committee on Budgets introduce a special supplementary item concerning aid for the women of Afghanistan, something which the Committee on Budgets and Parliament in fact went on to do.
Why am I giving you this background information? It is because I see extremely few traces of it in the joint resolution. There is no mention of women and their human rights. It is the Afghan Government's priorities, rather than women's, that are mentioned in the resolution. Nor is there any requirement that all aid projects should be informed by the dimension of equality.
Women's rights are quickly forgotten in the man's world in which we live. The strong and pro-active Minister for Equality in the provisional Afghan Government was removed, and the role of Afghan women is now all but totally eclipsed, in spite of the fact that probably two thirds of the population consist of women and children.
I want to ask the Commission and the Council of Ministers how this is to be interpreted. Have women been forgotten again? Are no demands concerning women being made of the Afghan Government?
Women were victims under both the Northern Alliance and the Taliban. Women are the most important actors in the cause of peace. A policy for Afghanistan must be a policy for the majority, that is to say for women and children.
Mr President, I might well continue where my fellow MEP, Mrs Theorin, left off. It is as if many of the things we take very seriously when we make speeches are not really taken seriously in practice. Women's rights and legal position are among these things. Others are international law and human rights. When the talk turns to Afghanistan, I find myself thinking automatically of those people, including European citizens, who are imprisoned in Guantánamo. What has become of their rights? What legal system do they come under? None at all. The United States does not respect international law - of that we are well aware - but nor does it respect its own law. I find it bizarre that we have a resolution by Parliament that takes no account at all of the fact that a number of European citizens are in a prison camp and that we do not know for how long they will be there, what their future prospects are and what legal system they come under. I also find this in stark contrast to the fact that, in other situations, there is a demand that international law be complied with. A very good example is Iraq, which we demand comply with international stipulations and UN resolutions. In that way, we give people the impression - in Afghanistan too - that there are two standards in this world, namely that which we demand that they themselves uphold and that which we, for our part, are willing to uphold, because it is we who have the power and thus, in our view, also the right to make demands.
Another area in which we face similar problems is in relation to the massacre in Mazar-i-Sharif. There is quite a lot to suggest that there were American soldiers present. Some people maintain that they took part in the massacre. There is much, however, to suggest that they were present. That being said, we are doing nothing to have this matter thoroughly investigated and have the people responsible brought to trial. I think these double standards are causing us problems. They make matters more difficult in relation to Afghanistan and the Afghan people.
Why is it so difficult to bring about change? To arrive in Afghanistan or Kabul is to enter a world that is exclusively male. Men with piercing eyes scowling at women. Some men may have changed outwardly, but on the inside they are still the same. When you wander around the famous Chicken Street in Kabul, for example, you see women in dirty old burkas begging, children begging, men standing around chatting. We must not forget that there is still a culture of men who think that women should not be educated. Are there any solutions? Yes. In a country in which people have always fought each other, you must involve women, you must put women in a prominent position, and this must be enforced. After all, can we imagine a society in the European Union which provides healthcare without women, where there is education without women, for example? This is only one of many examples.
Mr President, we must not forget Afghanistan. The community of nations has a duty to help one of its members regain full sovereignty, a member which for 30 years has suffered the most from all imaginable catastrophes; foreign invasion, civil war, the communist and Islamist yokes, drought, the implosion of the state and the installation of an international terrorist. The elimination of the Taliban revealed a country where all the structures of the national state have to be rebuilt, starting with those for guaranteeing external and internal security, that is, a national army and national police force, which are essential if the legitimate government is to exercise its authority in every part of the country.
In a period when the basic units of the army and police are being trained, in a country where the private militias have 30 times as many men as the Afghan army, it would have been prudent to extend the International Security Assistance Force's mandate geographically, especially in the main opium-producing regions that support the warlords.
Together with France, Great Britain and Italy, who are actively involved in training the Afghan army, Europe is playing an important part in this reconstruction work, whose second priority is to rebuild a fiscal and customs administration and dismantle the system of sharing state revenue between armed groups that had come into being with foreign invasion and civil war. Our states must be active in this field, which is also a priority; they have all the necessary expertise, Mr President.
Mr President, one year on we can take much satisfaction from what has been achieved by the Afghan people supported by the international community, but all this reveals the size of the mountain to be climbed. It is not going to be a quick fix for Afghanistan. It is likely that the democracies will have to maintain a commitment for many years to come. There will be reverses that will place this commitment under severe strain. We see the scale of the problem when we understand that the writ of President Karzai does not extend far beyond Kabul and a few other towns, and his personal security remains largely in foreign hands.
I endorse the presidency's congratulations to the Turkish armed forces, which took over the organisation and command of ISAF from the United Kingdom last June. There is a compelling argument for the international peace-keeping force to deploy to key locations outside Kabul until the Afghan National Army is in a position to assume its responsibilities, but such forces will be highly vulnerable.
The fact is that warlords continue to hold sway in many of the more remote areas, and their commitment to peaceful development and democracy is largely non-existent. They are interested in personal power and the fruits of criminal activity. They can be won over - but by anyone. Even more worrying, therefore, is the evidence of an Al-Qaida-Taliban resurgence in border areas with Pakistan, regrouping in camps on both sides of the border in alliance with local mujahedin. This is in spite of a large American-led counter-insurgency force which operates in parallel to ISAF.
At the moment western military forces are operational in Bosnia, Kosovo and Macedonia, as well as in Afghanistan. There will be fresh demands, not only in relation to Iraq, but in other places as well. The fact is that all our countries need to generate more military capability and the willingness to use it in concert with America and other allies, along with other instruments.
Afghanistan's neighbours have been enormously affected by the refugee problem, but equally countries such as the United Kingdom have felt the impact. In recent years Afghans have been the largest single national category of those claiming asylum in the United Kingdom. In due course these people must go home. With this in mind I welcome the Council decision of 29 November to adopt the return action plan for Afghanistan, the first application of this programme.
Finally, Afghanistan is one of the most heavily mined countries in the world. This is a consequence of activities by the former Soviet Army and more especially by warring factions over the past ten years. In spite of massive international financial assistance, where the European Community in particular has been a major contributor, only a small proportion of anti-personnel landmines have been cleared and the casualty rate continues to be very high.
Landmines and their suspected presence are one of the greatest obstacles to reconstruction and return to any sort of normality. We need to find more effective, quicker methods involving local people to overcome the scourge of landmines, not just in Afghanistan, but elsewhere as well. This is not just a question of funds, this is a specific practical area where the Commission has a key role to play and needs even more focus.
Mr President, the subject of today's debate is Afghanistan: one year after the Bonn Agreement. What we are in fact debating is several decades of Afghan history, with Bonn as just one stage in an ongoing crisis and, as we take stock, we realise that there is good news and bad news. In cases such as these it is, in fact, the people who need to take stock, by which I mean that it makes no difference to the people whether the violence is perpetrated by the warlords or the Taliban. In this sense, our objectives must be to establish a stable rule of law with stable institutions that allow democracy to function and everyone's rights to be respected. A great deal of costly work needs to be done; more to the point, a long-term strategy is needed. The question is: do all the forces operating in the area have a common strategy? We have talked about the European Union, be it of the 15 or 25, but we have said nothing about, for example, Russia's, America's or Pakistan's plans for the area. Are they with us or do they have a separate agenda, in which case our common objectives may not be so common after all.
Under these circumstances, as we take stock, we see that there is a great deal of cause for satisfaction: the situation is not the same as it was a year ago, but we still need to worry on a number of counts; are we perhaps turning back the clock and will situations return which should not return? So it might be a good idea to take stock of a few basic facts, such as the increase in crime, the operational limits of the state, whatever form it takes, and where the European taxpayers' money is going. Because, if memory serves me well, the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, for example, said that 80% of the money was being used by non-governmental organisations working in the area in order to stay afloat and only 20% was going to the country. If this is true, the best thing we can do for institutional development, democratisation and stabilisation is to involve as many Afghan citizens as possible.
Mr President, President-in-Office, Commissioner, the strategic importance of Afghanistan cannot be overestimated. A peaceful and stable Afghanistan is an important bulwark against the resurgence of extremism in the region.
One year after the Bonn Conference, it is an opportune time to reflect on the EU's contribution in restoring peace, stability and credible political structures.
Commissioner Patten was right to emphasise the contribution that the EU as a whole and the EU Commission in particular have made during the last year.
EU funds have been used to finance health clinics and primary schools, the clearance of landmines, the return of key public service workers, the creation of jobs to combat the opium production that is spiralling in post-Taliban Afghanistan, the rebuilding of infrastructures, clean-up operations in 7 cities and support for the return of the 1.8 million or so refugees returning to the country.
This in an impressive list and the Commission, ECHO and the various aid organisations involved deserve credit.
However, on the general issue of aid, it is important to point out that, although the total aid from the international community may seem enormous when compared to other areas in crisis, Afghanistan is at the bottom of the pile when we look at aid given per capita. The average aid pledges to Bosnia, Kosovo, East Timor and Rwanda were approximately $250 per person, as against $75 for Afghanistan.
The international community should take note of this. As the Commissioner himself pointed out, investing money earlier is much more effective and more economical than spending money to pick up the pieces afterwards.
Given our strong record on aid, I believe we have the moral authority to put pressure on our international partners to translate their verbal pledges into money. We should also use our influence to ensure a proper balance is struck between providing short term relief and undertaking long term reconstruction.
The EU has done a lot, but we cannot become complacent or allow the problems of Afghanistan to be sidelined by the prospect of war with Iraq or problems with North Korea. We have a moral obligation to create permanent peace and stability, tackle the problem of the warlords, improve human rights, especially, as other speakers have pointed out, women's rights, and establish real democracy in Afghanistan. Much still needs to be done. The holding of democratic elections next year, the establishment of a national army and the pursuit of good neighbourly relations are all positive steps in the right direction.
Mr President, although it was a year ago that Afghanistan's Taliban regime was toppled, there has been scarcely any improvement in the appalling position of women there. That became convincingly apparent to the first five-man delegation from this House, instigated by the Group of the Party of European Socialists, who recently visited Afghanistan - not only Kabul, but also up-country. The health care system is a disaster, and an Afghan woman dies, either as a result of pregnancy or in childbirth, every 20 minutes. That is the highest rate recorded worldwide.
The education system had collapsed utterly. Today, girls' schools are again vulnerable to attacks by fundamentalists. Most Afghan women are barred from taking up employment, and they have little or no share in political power or in the work of reconstruction. We had discussions with President Karzai and with many members of his cabinet, and appealed to them in unambiguous terms for the Petersberg resolutions to be implemented only with women participating in the proper way. The European Union is helping in so far as it is able. I want to reiterate that the Commission is doing excellent work on the ground, in that - as Commissioner Patten has said - its officials on the ground are playing a very substantial part in nation-building, and doing so with the greatest personal dedication, for which they deserve our especial thanks.
Let us take a look into the future. I urge Parliament's Bureau to invite both President Karzai and the chair of the independent human rights commission, Dr. Sima Samar, to Parliament with the prime purpose of our discussing with them the preparations for the elections and for the Loja Jirga that is to produce a constitution. The clear message to a democratic Afghanistan must be that this constitution must, without reservations, give women's rights a solid base.
It is difficult to get back to normality in a country in which, according to one American study, 70% of all Afghan women suffer from severe depression and 65% keep contemplating suicide. The subject of sexual violence is shrouded in strict social taboos. We heard complaints from women's organisations to the effect that their work, even in the international organisations, was made extremely difficult by restrictions on women's mobility, including their being prohibited from driving cars or even riding bicycles.
The Committee on Women's Rights and Equal Opportunities has taken up this issue on many occasions. We had discussions with the Minister for Women, Mrs Sobrani - the deputy minister, as it happens - and she complained that she received no financial resources for her department. The lack of coordination leads to friction costs in the work of the NGOs and government offices. This is somewhere else where we must help.
It is unfortunate that there is still no banking system in Afghanistan, and this is another factor that continues to encourage corruption. It does, however, give me great satisfaction to learn that there is strong consensus here in this House, within the presidency and the Commission, that the position of women needs to be improved. Let us, then, set about improving the position of women, hoping for peace and stability in the region! And the message to our American friends must be: no war in the Middle East!
Ladies and gentlemen , I wish to give a brief but warm welcome to the third year of the D. E. Montemurro National School of Media, from Gravina, in Apulia, which has been awarded the 'Let's Build Europe Together' prize, established by the Italian Chamber of Deputies. The main aim of this initiative is to promote the involvement of our younger citizens in the debate on the future of Europe.
We therefore offer these young people our congratulations on having gained first place in this competition and we also congratulate them on their attentive involvement in the work being undertaken in the plenary sitting. Well done!
Mr President, I too have had the unique experience of visiting Afghanistan and seeing the situation with my own eyes. The first thing that needs to be said is that our staff are doing an excellent job, as you yourself said, Commissioner, and the European Union has a high profile there. However, a year after Bonn, I think coordination is a serious problem, both in the provision and distribution of aid and, more to the point, the policy being applied. By which I mean that the European Union is following one political tack and supporting a strong central administration in Afghanistan, while the United States are taking a different approach and sticking to their favourite tactic of divide and rule from the days of the Taliban and the Mujahedin by backing the warlords, who they seem to think have taken their side. Mr Morillon and Mr Sakellariou said likewise. Unfortunately, the upshot of this divisive western policy is that entire areas are beyond the control of the central administration and this is precisely what caused the recent surge in the production of opium, which accounted for 70% of world production in 2002.
Women, of course, are still in a dire situation in all sectors. Blue ghosts continue to waft round the streets of Kabul, with few women daring to risk their lives by taking off their burka. The Taliban may have lost power, but their spirit still haunts Afghanistan. In my opinion, there can be no economic or social progress as long as a culture of violence, religious fanaticism and misogyny reigns in Afghanistan. 98% of women are illiterate and economically dependent and 99% give birth without medical assistance. This sort of soil provides an ideal breeding ground for extremist movements such as the Taliban.
I think the Greek Presidency, Mr President-in-Office, could do a great deal to help by proposing that a European fund be set up and a line included in the 2004 budget especially for women in Afghanistan. This fund could be used to finance new infrastructures to integrate women into public life. I also suggest, Commissioner, that we should invite President Karzai to Strasbourg to speak before a plenary session of the European Parliament.
Mr President, there are so many worrying things on the international scene that ought to spur us to action that we no longer know which way to look. Let us not forget Afghanistan, which today is beginning to look like a caricature, a caricature of the US imperium. It is clearly a misfortune for any nation to be in a geostrategic or petrostrategic area like the Afghan people are, and this has obviously been the case for a long time. They have endured the British empire, they have endured the Soviet empire; today they are enduring the US empire, but in spite of everything there is a great difference in the nature of things today because, armed as it is with its clear conscience, the US empire can get away with anything, to the point, for example, of calling a wedding party an armed band and destroying a whole village as we saw a few months ago.
Since 11 September, the country has in fact been a caricature of a clear conscience. We have not even had the courage - because Europe has clearly abandoned the idea of playing any role other than humanitarian aid - to denounce the fraud of destroying half a country because a criminal takes refuge there. If one day some hothead came from the US and fled to the US after destroying one of the towers in the la Défense district in Paris, it would not occur to me to recommend that my government go and destroy part of the United States of America and then appoint a governor there. I say governor because Mr Karzai is clearly little more than a US governor. I hope that one day Europe will want to play a part, that Europe will stop following the lead of the US, that Europe will at least stop preventing the Member States from playing their own part.
Mr President, I too would like to thank the President-in-Office of the Council and Commissioner Patten for what they have told us today. I too, like other fellow Members, recently went to Afghanistan with a European Parliament delegation and I can bear witness to the truth of the things reported by Commissioner Patten. Let us not forget that we found a country ravaged by 23 years of war and years of drought. The progress made in one year since the first Bonn Conference is truly remarkable, and likewise we should applaud the determination, selflessness and competence of our Commission officials in Kabul. All this is true: schools have been opened, they have started to rebuild some health facilities; valuable work is being done, particularly in terms of supporting the administration. In this connection, I would like to urge Commissioner Patten not to abandon the aspect of specific personnel training, including for customs officers, which is fundamental.
It is also true, however - and the last Bonn Conference showed this to some degree - that the most committed donor countries are asking the Karzai Government to show more determination. There has been some criticism: reforms announced by the Karzai Government itself have been delayed; even though a commission has been appointed to draw up the new Constitution, it is being obstructed by religious issues, by minorities, whereas it needs to go ahead, especially with a specific acknowledgement of women's rights too; security is still a serious problem; there is no judicial system and there is no national defence force; an operative police force is still lacking. All this is true. The European Union, which has done a great deal, must therefore persevere on these issues.
Lastly - a final word on women's rights - I would like to refer here, to the European Parliament, to the appeal which the Minister, Mrs Sarabi, made to us: each donor country has chosen a specific area of intervention; however, no one has chosen the specific issue of women's rights. This is an urgent appeal that I am making to the European Union and to us all lest we forget this: there is no chance of making progress or finding a way out of this situation unless women are directly involved in this process.
Mr President, I should like to thank the honourable Members of the European Parliament for the debate we have had, for the support they have expressed for many of the Presidency's thoughts and proposals and for the Commission's thoughts and proposals, even though they do not come within my jurisdiction.
We have set out a whole series of useful proposals. I must say that I agree that the role of the administration needs to extend beyond Kabul city limits if there is to be greater stability and normalisation in the country as a whole, that the mission of the ISAF needs to be extended so that it can work along the same political lines and, thirdly, that human rights must be respected, be they women's rights, prisoners' rights or adversaries' rights. We have a history of respect for human rights for institutional, historic and cultural reasons. It is a tradition in Europe and we must respect it wherever necessary.
The debate as a whole has shown that what we want to create in Afghanistan, as everyone knows, is a country in which the values of democracy and freedom take hold and the potential for economic development and confidence is realised. History has taught us that this is a long, hard process in any country and I know of no other country in which such huge changes have come about in such a short space of time. We, for our part, need to show political determination, we need to provide economic, political and humanitarian assistance, but we also need to be realistic about what we can do, how far we can go, what the prevailing circumstances are, what difficulties the people there face, what balances need to be respected, what values hold sway and how we can provide help in the right direction.
We are still a long way from being able to say that the game in Afghanistan has been won. We are only a short way down the line and we still have a great deal to do over a very long period of time. Developments in Afghanistan will be influenced by numerous factors, both internal and external. We need to look at individual concerns, what is happening with the constitution, what is happening on the humanitarian and numerous other fronts, and we need to take an overall view and apply an overall strategy as to how we can influence developments. Success cannot be measured by one criterion alone or by a number of individual criteria which we might mention, and several have been mentioned, be they institutional or individual rights or economic progress. Success will be measured by simultaneous progress on a number of political, institutional, social and economic fronts in Afghanistan.
I will be very brief in responding to a debate which has ranged extremely wide. Mr Andrews' contribution covered not only Afghanistan but Iraq. If he had been able to stay until the end of the debate, I would have said that I fear we will have further opportunities to discuss Iraq and he may be able to take part.
I would like to thank Members such as Mrs Fraisse who praised the work done by our officials in Kabul and beyond. They do have a difficult job. It is not the easiest assignment to manage our programme there. I will certainly pass on the commendation of Members. I would also like to express once again my agreement with Mr van Orden that we are in this for the long haul. There are no quick fixes in Afghanistan. We have to go on repeating that. We cannot simply call what we have done so far success and move on to the next failed state. There is a great deal for us to do, not least, as Mrs Fraisse said, in helping to create a public service in Afghanistan which will be able to deliver the sort of services we would want to see to the whole community. The quality of some of the members of the Afghan diaspora who have returned to Afghanistan gives one a good deal of confidence in what could be achieved in that country. I could mention Mr Ghani and many other Afghans who have gone back to their country to help reconstruct it after the years of medieval ferocity to which its people of Afghanistan have been subjected. So I can assure Mrs Fraisse that we shall continue to give proper attention to support and training for public services.
We have, more than most other donors in Afghanistan, provided budgetary assistance for the ordinary business of government. It is not a very attractive, or sexy thing for donors to do. Donors typically like to have projects and like to have blue plaques on walls and flags over buildings. But unless there is a decent public administration in Afghanistan, unless there are nurses and teachers and doctors and police officers, men and women, and unless those people are paid regularly, there will not be a government that can extend its authority over the whole country. So I continue to defend the priority that we give to that.
One would have to be deaf not to recognise the concern the House has expressed about women's rights as part of a general concern about human rights. I could go through a list of the projects that we are helping to support, such as the park for women in Kabul, but I will merely say that I think the best way of reflecting Parliament's concern is to raise this issue at the meeting of the Afghanistan Development Forum in March, when we should be monitoring progress. We will emphasise then that this Parliament, which votes this money so intelligently and generously, wants us to ensure that the issue of women's rights is at the heart of the government's approach to development.
Let me just say one other word about donor coordination, because several speakers have referred to that and I only touched on it in general terms in my opening remarks. I fully agree that development aid to Afghanistan must be used to maximum effect and that effective coordination is critical. The Afghan Government has now put in place the structures to coordinate donors. The October implementation group meeting in Kabul agreed to move to a consultative group structure, which is the one that we typically put in place in countries receiving substantial assistance from the international donor community. We strongly support this initiative. It should ensure that donors are well-coordinated and that funds are targeted to the priorities agreed by the consultative group.
We have also established an informal European donor forum to help develop a coordinated European Union approach to key issues and meetings and there is also an informal donor network between the European Commission and the Member States, the United States and Japan. Through ECHO, the Commission has had extensive experience of operating in Afghanistan over the last ten years and has established close working relationships with non-governmental organisations. As the crisis in Afghanistan unfolded, the key priority was to deliver humanitarian support quickly and effectively, but now looking to the future, it will be important to ensure that all donors operate within the framework and priorities set by the consultative group. So we are aware of these concerns. We want to do more about them and, as I said in my opening speech, I intend to pursue this when, God willing, I visit Afghanistan next month.
I have received six motions for resolutions tabled in accordance with Rule 37(2) of the Rules of Procedure.
The next item is the report (A5-0001/2003), by Mrs Roth-Behrendt, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council directive of the European Parliament and of the Council amending Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products (PE-CONS 3668/2002 - C5-0557/2002 - 2000/0077(COD)).
Mr President, you are right to say that today sees the third reading of the report on cosmetics, a topic to which - as will be known to most of us - Parliament has now been repeatedly returning over the space of ten years. By far and away most of the proposals, both in this parliamentary session and in the last one, concern themselves with a ban on experiments on animals and on the sale of products tested on animals.
These areas have been the subject of the most controversy, and, indeed, still are. Both within the European Union and outside it, the most controversial issue was about whether experiments on animals would continue to be permitted in the future in connection with toothpaste and shampoos. Controversy continued to rage around the issue of whether a product that had been tested on animals could still be sold. It was said over and over again in this House that the only way to prevent tests being exported was to couple a ban on testing with a ban on the marketing - and hence the sale - of the products.
Both in the first and second readings of this seventh amendment to the cosmetics directive, that was the crucial issue, but, both in the competent committee and here in this House, we made the point that cosmetics and cosmetic products are of immediate relevance to the protection of consumers. We pointed out that, for example, the information on a product's useful life was of importance to consumers, who were to be told for how long they could use a cosmetic product once it had been opened. That was one of the points on which this House made proposals at first and second reading. This House's final demand - one that I was happy to endorse as rapporteur - was that hazardous products, those known to be carcinogenic, to affect the reproductive system or to be mutagenic, should not be permitted to be used in cosmetics.
These proposals were what, in essence, our second reading was about. All of them gave rise to controversy. Although they passed through second reading by a very large majority, the Commission did not exactly welcome us with open arms. Today, though, at third reading, we can permit ourselves some self-congratulation, because the conciliation procedure was, I have to say, difficult. Over the years, I have had direct or indirect experience of many conciliation procedures. In this one, I started out uncertain as to whether we would achieve a compromise. We did. The outcome is that a ban on testing cosmetics on animals will be in place - six years after the legislation is adopted. There will be a sales ban on most of the products still containing ingredients tested on animals - six years after the legislation is adopted. We have also said that there will be a derogation for three tests, the development of alternatives to which is not yet in sight.
The cosmetics industry is not entirely blameless in this. That so little has been done to develop these tests is partly due to the cosmetics industry having been, in the past, what we might call dozy. But we are now giving them an incentive, and a certain amount of time, to come up with alternatives.
Let me make it clear that what we have achieved is a compromise, a compromise which, like all others, is not ideal. I am aware that the cosmetics industry finds it less than ideal, and also that the animal welfare organisations are convinced that more could have been achieved. I have had to keep on telling our friends in the animal welfare organisations that if they can find someone who can achieve more, they should get them down here and let them get on with it.
My fellow-Members and I have tried to get a workable solution accepted, and so let me conclude by saying that I am grateful to the outgoing Danish Presidency, whose cooperation with us has been excellent, and also to the Commission, which had become cooperative by the end. Mr Liikanen, I wish it had done so a bit sooner, but at least it was never too late. I will also express my thanks to our colleagues in the Conciliation Committee, and to all those with whom we dealt during the conciliation procedure.
This all adds up to one of the reasons why I love this Parliament so much, and why I would not wish to be a member of any other. The cooperation between Members of every nation and political group was open, decorous, frank and supportive to such an extent that I am convinced that you will not find the like of it in any legislature in the world. It was a joy to work through the night with you until twenty past four in the morning. It was a joy to achieve this outcome and to have been allowed to be your rapporteur. So I again want to thank most especially the colleagues who have always, and repeatedly, assured me of their support, even when conditions were rather less favourable on every side.
Madam President, firstly I would like to express my thanks to Members for their interest in this proposal, especially to Mrs Roth-Behrendt, rapporteur, for her constructive work. Also to members of the European Parliament delegation in the Conciliation Committee. I am happy to hear that Mrs Roth-Behrendt is not only committed to the issue but she even likes conciliations at night; there are very few who take this kind of pleasure in the institutional work.
Because the conciliation is about be concluded successfully, the Commission welcomes this agreement which provides a clear framework for tests on animals in the cosmetic sector. The solution found offers a genuine benefit to animal welfare whilst safeguarding consumer health protection and our international commitments. The solution of making mandatory the use of all alternative methods at the earliest opportunity, and as soon as scientifically validated, is a good improvement for animal welfare and sends a clear political signal.
For the Commission, one of the key elements is the incentive to be given to the development of alternative methods, and the improvement of the validation process. On that subject, the European Union has to play a leading role in promoting the development of animal testing at international level. This will be done with due regard to the development of validation within the OECD.
Let me point out, however, that many other important aspects are included. Firstly, the provisions aiming to improve health and consumer protection, in particular through more relevant information to consumers. Secondly, the improvement of safety requirements for products for children and for intimate hygiene. Thirdly, the introduction of the labelling requirement for an after-opening date as well as the labelling of allergenic fragrance ingredients. All those aspects are clearly of benefit to the consumer.
In conclusion, we have to note that a lot of work has been done to achieve a satisfactory result for everyone and I hope that this important directive can now be finalised.
Madam President, Commissioner, I would firstly like to warmly congratulate Mrs Roth-Behrendt on having made progress on this difficult directive and particularly on the manner in which she has done so.
During this legislature, I have had the opportunity to debate many issues, some of them genuinely difficult and complicated, but perhaps in none of them have I seen so much desire to reach consensus through cooperation amongst all the agents involved as in the case of the rapporteur on this directive.
I do not believe that this has been a debate based on the positions of the different political groups, in confrontation; it has essentially been a debate between stagnation and progress in an area on which the European Parliament has for years maintained a united and coherent position, with a view of the issues which differs from that of the cosmetics industry and, on several fundamental points, also from that of the Commission itself.
Parliament had a clear view of what it wanted: to set time limits for the end of experimentation on animals, and of the marketing of products experimented on them and, furthermore, to improve the general framework of the legislation regulating these products in the Member States.
For its part, the industry initially maintained the same position of rejecting these requests which Parliament had been defending for years, which made the application of the sixth amendment of the directive unviable.
The rapporteur has already mentioned the long process of debate and joint work between the parliamentary groups with the industry, the Commission and also with the competent administrations of the Member States and finally a compromise was achieved last November following an extremely long conciliation which, if I remember correctly, lasted twelve hours.
I genuinely believe that there are no losers in relation to this issue. I am convinced that the industry is also a winner with the new commitments on prohibition, experimentation and marketing of six years from the entry into force of the directive. And this is essentially because they will be better able to serve the interests of the citizens in the field of animal protection, without in any way also undermining the safety or diversity, of course, of the products on the market.
In this regard, one of the most difficult parts of the work on this directive has been managing to establish the field of exceptions through the definition of tests which, for a period of ten years in specific and essential cases where no alternative methods have been found, will still be able to be carried out.
Another element which increases the safety of products is the prohibition of dangerous substances such as those which are carcinogenic, mutagenic or toxic for reproduction which must be excluded from cosmetics.
I am convinced that this seventh amendment offers the industry a new range of opportunities for research and development of new products, which, while guaranteeing their effectiveness and above all their safety, will need to be tested on animals.
I believe this is a great challenge for the industry, which I would encourage to seek new sources of competitive advantage through this research and to initiate, with interest and good will, close cooperation with this Parliament.
I believe that the European Parliament not only can and must communicate that this seventh amendment is a success, but also it would be a mistake for the industry not to take this opportunity to draw up a new communication strategy based on the agreements reached and on its position in favour of the concerns of the consumers, not only with regard to animal experimentation, but also, as we have seen, with regard to other points of the directive which imply greater control of the marketing of these products.
Finally, I would like once again to highlight the issue of cooperation between the parties involved, in particular the eventual, it is true, but positive, flexibility of the Member States and the industry which has led to this final agreement.
Madam President, I should like to add my congratulations and conclude with a warning. I congratulate Mrs Roth-Behrendt, who has achieved so much over this long process. Perhaps if she had known at the outset the scale of the obstructions and difficulties, she would not have achieved so much. It helps sometimes to be a little ignorant of the difficulties.
This proposal puts animal welfare above human vanity, but never above human health. It sets time limits, graduated in accordance with the difficulties involved, and it sets new standards of reference which should and will be respected. I also want to thank the Commission for carrying out its intermediary role, mindful of law and precedent, but also of the strong views of this Parliament which have been echoed here under three different Commissions, for more than ten years.
To come to this final conclusion is an enormous satisfaction for all of us. My colleagues on the Conciliation Committee expressed the long frustrations of this process in that last marathon session. It was literally at the eleventh hour that we achieved the result that all desired. A new model strip cartoon has just been distributed to Members showing how exciting the work of the European Parliament is, with glamorous young male and female characters. If there is another edition of this series, it should deal with the long night with Mrs Roth-Behrendt at the end of these proceedings.
I also want to thank the Danish presidency. One often sees a presidency looking at a problem firmly in the eye, and then running away. The Danes knew that they could get a deal and they got it - through great skill in my opinion. This was a deal - I want to say this before going on to a word of warning - that meets Parliament's principal concerns. It sticks. It is a signal for action, and not an argument for delay. The animal welfare organisations which campaigned tirelessly for this outcome should not complain about the compromise that we achieved. The spotlight is now on compliance, with a provision to find alternative tests, especially in the most difficult areas of toxicity.
None of us should make any apologies for how we came to be in this place today. I am personally proud of the fact that the rapporteur got us through this procedure and it enhances the reputation of Parliament, not merely for its procedures but also for their effectiveness.
President, this Parliament, by huge cross-party majorities, has made clear that it will no longer accept that animals should be made to suffer for the sake of developing yet more products to flatter human vanity. It is a moral issue; human health will be protected, because after the deadlines for the end of animal testing, new cosmetic products simply cannot be put on the market until alternative testing methods are in place.
This is the seventh amendment to the original directive; each time the deadline drew near an extension of time was granted to the industry, so incentives to invest in the development of alternatives were removed. We are today drawing a line that must not again be shifted. Animal welfare groups are unhappy with the outcome of the negotiations between Parliament and the Council, but I hope they recognise that real progress has been made. The Commission's proposal has been transformed, there will be a complete ban on animal testing within the EU and a ban on the sale of cosmetics tested on animals outside the EU, six years after entry into force.
Month after month, ministers told us that such a marketing ban would be contrary to WTO rules, but these objections were at last overcome during our middle-of-the-night negotiations.
I pay tribute to our rapporteur Dagmar Roth-Berendt, and I thank our chief lobbyists Marlou Heinen of the RSPCA, Emily McIvor of BUAV, and Charles Laroche of Unilever who presented the acceptable face of an industry many have grown to mistrust.
There are practical steps now to be taken. In particular the authorisation procedures for new testing methods must be accelerated. Pressure to develop alternatives must now be put on the chemicals and pharmaceuticals industries, which use the same tests.
The cosmetics industry should recognise the strength of feeling in this Parliament. The directive permits no postponement of the deadlines, and the Commission must understand that if it comes back in a few years' time with proposals for new legislation to extend the time limits yet again it will meet with a very hostile response.
Madam President, as we all know, it was the issue of a comprehensive and rapid ban on animal experiments carried out in the context of cosmetics testing that was the big issue in this conciliation. The agreement we reached has encountered criticism from many quarters. Animal protection organisations, in particular, have criticised it on the grounds that it will take too long to implement the ban. I agree with that criticism. I think we could have made faster progress. It is, however, important to criticise those who deserve criticism. If it had been the European Parliament that had decided the issue, matters would in fact have proceeded more quickly, and the ban might already have been in place by now.
The fact is that the body that should be criticised in this case is the EU Council of Ministers. Certain Member States, in particular, did everything to delay the ban. It is the European Parliament that should have the credit for the ban's being introduced.
The person who definitely deserves most praise in this context is our rapporteur, Mrs Roth-Behrendt. I have rarely seen more energetic, competent and vigorous leadership of a parliamentary delegation in a conciliation, and it felt very good being able to collaborate with Mrs Roth-Behrendt. I should like to thank her for her brilliant efforts.
Madam President, the prohibition of the use of carcinogenic substances in cosmetics in the future is a great success for this Parliament. We Greens have campaigned hard for this. While this was a cause close to our heart, we also know that this position could never have gained majority support without great commitment on the part of the rapporteur, who made our demands her own. So a great deal of gratitude is owed to Mrs Roth-Behrendt, particularly for this position, one that was of enormous importance to us.
It is my belief that the Council at first attempted to wait for a risk assessment, in order thereby to leave carcinogenic substances on the market. That was utterly unacceptable, and we are therefore glad that the Council has abandoned its 'wait and see' approach, for there is no room in cosmetics for carcinogenic substances. Not only is it obvious and a matter of common sense that nobody wants carcinogenic substances in face creams, but that is also the view of the Scientific Committee.
We are also very glad that, in future, hazardous ingredients will have to be listed, and their quantity stated, on cosmetic products, and we will certainly have to be very vigilant in monitoring the implementation of Parliament's demand for information on substances hazardous to health to be made accessible to the public, whether that be in a public register or by some other means. Although it is a bitter pill for us to swallow that the current marketing ban is to be extended by another five years as regards eleven tests and deferred for ten years in respect of three others, this is still a great forward advance in view of the Member States' unwillingness to implement it and of the subsequent attempt at even completely abolishing the marketing ban, which we were successful in resisting. There are now clear and realistic criteria for the development and marketing of alternative tests, so that Parliament can count this as one of its great triumphs, not only for animal welfare, but also for consumers.
Madam President, conciliation has brought a result which, in the end, satisfies no one. Animal rights advocates think the text does not go far enough, manufacturers do not think they can keep to the time limits and consumers do not understand what has been decided, especially about animal experimentation, which is at the heart of the directive. By banning experimentation and the marketing of products tested on animals six years after it comes into force, with no possibility of extension, the directive puts the cosmetics industry's back against the wall and undermines its ability to innovate. Nevertheless, from the start of negotiations it has been our common desire to put healthy, hypoallergenic cosmetics on the market, to prevent needless suffering to animals and to preserve the jobs, competitiveness and know-how of our high value-added exporting firms.
The cut-off date adopted in the directive will, however, in our opinion mean that the safety of the products placed on the market can no longer be guaranteed - they will not in fact have undergone a full range of tests affording the same guarantees as the tests carried out on animals - European products will be penalised on the markets of those third countries that continue to perform animal experiments, which are the only completely reliable ones today, and there will be a risk of WTO sanctions, since it may regard the ban as a barrier to the marketing of cosmetics manufactured outside the European Union. It is generally accepted that few alternative methods will be found within 10 years but that the total replacement of animal experiments might be possible within about 15 years. In my opinion it would have been more realistic to agree on a ban in ten years' time, with an exemption for three types of test, those relating to reproductive toxicity, toxicokinetics and toxicity in the case of repeated applications. Nevertheless, there are a few positive points, such as showing on the packaging how long the products may be used after opening and the possible presence of allergenic ingredients; these specific measures will improve consumer protection.
Finally, I note that some directives are being revised for the seventh time, while others, like the 1979 ''Birds'' directive and the ''Habitats'' directive, which is ten years old now, have still not been revised at all.
Madam President, my dear Dagmar, I have to tell Mr Barnier that, when I came into the plenary, I was still in a good mood. No doubt it is my fault that I have been unaware of your existence in recent years. At any rate, you have had nothing to say for the whole of the debate on cosmetics, and, if you are going to go away today and say that everything went wrong, I cannot recall you having made any serious or creditable contribution to this debate.
My dear Dagmar, a veritable fanfare of compliments has been sounded in your honour today. It is one in which I am happy to join. Having done well, you have earned it, and it was our great good fortune to be allowed to spend whole nights in your company - and how many can boast of that? Every directive has, of course, its pros and cons. We have not yet slammed the door shut, but I believe that we have made a great advance by saying that the cut-off point will be at the end of a period of time - in 2009 as far as I am concerned. I know perfectly well from my study of the market economy, Mr Barnier, that industry needs facts and data in order to be able to plan ahead - and there is nothing you can teach us on that score. Today, industry will go away and take on young people - researchers, doctors, engineers - whose job will be to look for alternatives. That is precisely what management needs, and that is why this is the right way to go.
Mr Liikanen, you know that, much as I respect you, your office sometimes puts forward wearisome proposals. Now, though, you are on the right track, and I would like to give you strong encouragement to stand firm when it comes to the question of whether or not all this is acceptable to the WTO. And stand firm you certainly will, for you know that the whole serried ranks of this House are behind you. That means, I believe, that another solid success will be ours.
Ladies and gentlemen, I have no need of three minutes. Europe and her people's representatives have grasped that animals are to be valued in a different way. I cannot but go along with that, and we will do everything to ensure a respectable and credible reduction in the number of experiments on animals. That there has to be, yet again, one small category in which such tests must still be carried out, is something that we accept, and that I believe to be necessary, but the great number of them must be brought down, never to increase again. The victory is yours, Mrs Roth-Behrendt - congratulations!
Madam President, I want to begin by saying a big thank you to Mrs Roth-Behrendt for her skilful and very consistent work on the directive. I certainly also enjoyed working into the night with Dagmar. It looked very difficult at the beginning. There were a number of Member States and also parts of industry that did everything to block decent rules concerning animal experiments. Thanks to Mrs Roth-Behrendt's and others' stubbornness, however, acceptable results were in actual fact achieved in two areas.
The first of these was in relation to animal experiments. We are now to have bans imposed on animal experiments and on the marketing of new products developed by means of animal experiments. Where most experiments are concerned, the ban will apply in six years' time; but, unfortunately, the bans on three areas, or methods, of experimentation will only apply in ten years' time, and then with a risk of the deadline's also being extended. It might of course be said that both deadlines are too far in the future. That is also what we have said here in Parliament but, as we know from the negotiations, there were some Member States that simply blocked the experiments concerned being halted more quickly. It is now crucial that the Commission be consistent in following up the issue. I am able fully to endorse Mr Davies's observation. Compliance with the current directives has not been sufficiently well monitored, and this has inflicted quite unnecessary suffering upon millions of animals used in experiments. There has most definitely been an acceptance of laxity in developing alternative methods, and that laxity must cease with this directive.
The second major result concerned ourselves as consumers. First and foremost, we are obtaining a ban on the use of a range of carcinogenic substances and on the use of substances that impair our reproductive ability. We are to have special safety requirements in relation to children; allergy-producing ingredients are to be labelled; and details are to be provided of the shelf-life of individual products. I believe that, overall, there has been a breakthrough in relation to unnecessary animal experiments and that there has also been a breakthrough in terms of public health and consumer protection in the cosmetics area.
Overall, this is a constructive outcome, and I would once again call upon the Commission to be consistent in following up this matter. I also believe that it is necessary for ourselves in Parliament to monitor such follow-up from the sidelines.
Madam President, I would add my voice to those praising Mrs Roth-Behrendt. I think you are an excellent and outstanding example, not only of an accomplished parliamentarian but also of what we are so much in need of, namely energetic women in politics. Thank you for your work, your efforts and the character you show. You are needed.
It only remains to observe that a compromise is a compromise. I can fully understand the animal protection organisations' concern about the fact that it will take such a long time for the ban to be introduced and about the fact that so very many thousands of animals will be destroyed for the sake of our vanity. In spite of that, I am pleased that we nonetheless arrived at some sort of milestone, or something to grasp and hold on to. I am also very pleased that consumer protection has been taken seriously, that we are to obtain indications of contents and that there are to be bans on certain substances that are clearly unsuitable, above all perhaps when they form part of preparations we use on children and young people who are more vulnerable than ourselves.
On the subject of animal protection, I should like to look ahead and broaden the debate a little. We keep seeing these appalling films of animal transportation and slaughter, revealing how we in Europe treat our animals. Imagine if Parliament had influence and the right of codecision on issues relating to agricultural policy. Imagine the situation, given the attitude and views on animal protection of an incredibly large majority in Parliament. Just think how much progress we might have made, even though we know that the democratic form of decision-making is compromise - a democratic compromise whose only promise to us is that we shall never get exactly what we want.
Madam President, there were three goals that were important to the Greens. Firstly the abolition of animal testing in cosmetics. That has succeeded; congratulations to Mrs Roth-Behrendt who negotiated so excellently.
The second point, which was given less of a chance, relates to dangerous substances. Dangerous substances must not be allowed to be used in cosmetics. We also won on that point, so compliments are due to Mrs Roth-Behrendt in that regard too.
The third point concerns allergens. Some cosmetics still contain allergens. Originally the Group of the Greens/European Free Alliance wanted a complete ban on these substances, but we are quite happy with the labelling that has now been decided upon, because we think that it will mean the same thing in practice. There are already signs that quite a few big companies will be removing these allergens from their cosmetics. So we have also won on that point. There is one thing I would like to get off my chest, though: I really cannot understand the criticism from the animal protectionists. We have achieved the most we could achieve, and we commend the rapporteur and the whole negotiation delegation.
Madam President, current policy whereby industry has been given time to develop alternative methods of experimentation has not produced results. It is essential to impose bans on experiments and marketing. Animals should not suffer through its being possible to develop new vanity products. I should therefore like to congratulate Mrs Roth-Behrendt on the outcome of what will soon have been a long fight. Even if the conciliation text turned out not to be as restrictive as Parliament had wished, it contains the right principles. It is still a puzzle to me that the Council does not consider that dangerous substances that are carcinogenic, mutagenic or reproductively toxic should, in accordance with the precautionary principle, be completely excluded from being used in cosmetics. All substances, including those in category 3, must be covered. Children too use products, such as shampoo and shower soap, containing these substances, and no type of risk should be taken. The conciliation text is along the right lines, however, so I would once again congratulate you on your worthwhile struggle, Dagmar. The June Movement will of course vote in favour of the conciliation text.
Madam President, I would like to add my own congratulations to those addressed to our colleague Mrs Dagmar Roth-Behrendt for all the energy and good will she has expended to get her report adopted. I remember the lively debates we have had in our Assembly, debates often full of emotion, whenever the question of animal welfare and public health has arisen.
I would nevertheless like to point out that not all cosmetics are luxuries; a good many of them are household products used in daily hygiene, and their frequent use means that their safety must be assessed. While it is right to want to restrict experiments on animals, we must never forget that our prime objective is to guarantee the health of our fellow citizens. That is where we need the wisdom to be able to strike a balance between the need to find alternatives to tests on animals and the need to give priority to public health.
We do not want to put the cosmetics industry in difficulties either, however, since it is an important part of our economy. The industry has been in the picture for a long time and has been able to plan the necessary investments for developing alternative methods. Our rapporteur has clearly explained that we have been discussing all this for at least 10 years. We should also stress the many efforts that have already been made and the encouraging results that have been obtained. But we cannot exactly take for granted the advances that science will make. Scientific results do not come to order, neither can they be programmed for a precise date, but they can be encouraged.
It is in this spirit that I see the need to set cut-off dates with possible extensions for methods that today are still at the initial planning stage. We must have faith in our manufacturers, but sometimes our role is to encourage them to do more, to think about the future differently, to develop an awareness of our society's expectations. Cosmetics have proved their safety. What is needed is for the information for the consumer to be made more accurate and relevant. Labelling must therefore be perfect and not have the opposite of the intended effect. For example, to take the example of various allergens, the information that has to be communicated must not frighten the consumer. It must be simple and enable them, if they are particularly sensitive to a product, to make the best choice.
Finally, I will end by saying that this third reading is a good example of the quality of the parliamentary work that has been done under the responsibility of our rapporteur.
When viewed solely from the point of view of cosmetics, the outcome of the conciliation can be described as good. The industrial lobby has once again triumphed over the interests of animals who suffer unnecessarily. Europeans will only allow animal testing if it is absolutely necessary. This necessity does not apply to beauty products, so this directive should have implemented an unconditional ban on the sale and testing of these cosmetics. There is no such ban, however. The standpoint taken by our Parliament was already a compromise, but the outcome that has now been achieved makes things even worse. A partial prohibition will not enter into force until 2009, and three tests will be allowed to continue until as late as 2013 and perhaps even after that. It is not the Parliamentary delegation in the conciliation committee who is to blame for this flawed compromise but the Commission and the Council who have unilaterally bowed to pressure from the cosmetics industry.
Better information for the consumer will hopefully result in consumers not wanting to become more beautiful by buying 'ugly' cosmetics. It is of the greatest importance that governments, science and industry invest in alternative methods. There is nothing at all wrong with a constant stream of new cosmetics coming on to the market; it must just not be at the expense of animals suffering unnecessarily. There are already very many products on the market which contain very many safe ingredients that have been tested on animals, and as far as I am concerned, that is enough now. This directive makes Europe look ugly, so I will not be supporting it.
Madam President, we have been on a long journey. This third reading stage it is not the end of the journey, but it is a very significant point on that road towards the protection of human health and the enhancement of animal welfare. That is why the rapporteur has rightly received the plaudits today because she has taken us along that road.
When we hear the phrase 'long gestation periods' we have tended hitherto to think of elephants. In future we will think of European legislation. It has been a long gestation period. We then had a long period in labour from 4 p.m. in the afternoon until 4 a.m. in the morning, and at the end we gave birth to a programme which will stand the test, which is why we welcome this point on the debate today.
The Commission originally came forward with a proposal to end tests. However, that would have done no more than the proposal which went through in the United Kingdom, which ended testing on animals, but which simply resulted in the tests on animals being exported. We were in danger of doing just that and putting the testing into countries where the welfare of animals was a much lower priority than it is within the Member States. It was right that we moved the debate on to the end of the marketing of products tested on animals within the European Union.
We reminded ourselves, and we do so again, that on 1 July the sixth amendment came into force. Technically that would have brought any research using animals to a standstill. There would have been no further progress on the production of new items, not just in the makeup field, but in areas such as medicated shampoos and dental hygiene.
We looked beyond that and we see the seventh amendment as the last chance. It sets the target dates to end that marketing. We decided that a blanket target date was not sustainable and so we looked for a timetable, and as a validated alternative becomes available for each test, that test on animals will be banned. All such tests will be banned within the six years with the exception of the three to which the rapporteur has drawn attention, for which there will be a ten-year permitted timetable and a possibility of an extension of two years if, and only if, this Parliament endorses that extension through codecision.
Now the challenge is not only to the Commission, other colleagues have said that, but it is to the industry. It is up to the industry to accelerate that search for validated alternatives. The cooperation that exists already between Parliament and industry has been impressive. It has helped to convince firstly the Commission, and then even the minority on the Council which was reluctant to go along with this. This minority too came into line and that is why we are at the point we are today, in optimistic mode.
Madam President, ladies and gentlemen, Commissioner, the compromise reached by the Council and Parliament after much deliberation represents progress for animal welfare, as it will mean a ban on animal testing in cosmetics - as long as there are alternative methods available, of course. Congratulations are in order for that. I am wholly in favour of it.
I am also extremely pleased about the transitional period of six years to allow alternatives to be found, as there are only three categories of tests that are particularly difficult to replace and the industry has until 2013 to develop alternative methods for these. After all, ladies and gentlemen, let us be honest, which of you would volunteer to be tested with new substances? The widespread criticism about this transitional period, which argues that permitting animal testing to continue is a loophole in the law, is therefore unjustified. As long as people do not volunteer for testing themselves, other ways of testing certain bulk products must be permitted. After all, these bulk products are also used in the pharmaceutical industry, and the standards we apply to medicines are naturally different from those we apply to lipstick. I therefore wholeheartedly endorse this compromise.
Madam President, Commissioner, today is an immensely important day for the European cosmetics industry, ushering in a completely new era for cosmetic products, one for which a very large number of women have waited for a very long time. I hope that products will come on to the market that will make beautiful young girls even more beautiful, but these are also very important to older women, who of course want to be attractive grandmothers to their grandchildren - and you try and find a grandmother who would dare tell her grandchildren that the cream she has just used, or that she uses on the children, has caused suffering to an immense number of animals. Such a grandmother would be done for!
You see, celebrated and truly beautiful women have for a long time used products made without experimentation on animals. Julia Roberts is one such; she loves natural cosmetics, preferring to use a rose cream from a German firm - and, ladies and gentlemen, as she is a celebrated American actress, perhaps that is sending an important message to the American cosmetics industry. Do American actresses really have to resort to European products simply because they are not tested on animals here? That attests to the inadequacy of the American cosmetics industry.
I love cosmetics. I owe my hair colour to l'Oréal, my perfume is by Dior, and my face cream comes from Great Britain - Englishwomen have such wonderful complexions. In future, though, I will use far more cosmetics, and will be proposing Mrs Roth-Behrendt for honorary membership of all animal welfare organisations.
Today, though, I really would like to thank Europe's cosmetics industry most warmly for its cooperation, and I wish you a turnover of staggering dimensions. May these new products earn you masses and masses of money.
Madam President, I must admit to being rather moved, for not even in this House is this amount of praise and appreciation to be reckoned with. I admit to enjoying it, for politicians do not often come in for praise, at any rate not with such frequency and regularity. It has made me feel good, but I have already tried to pass this praise back.
Thank you for the debate, which I hope will turn out to be the last on this topic in this House; you have heard, Mr Liikanen, that it will be your future task to monitor how progress is made. It will be your task to see to it, along with your fellow Commissioner Mr Busquin, that the European Community's Joint Research Centre has sufficient resources to evaluate the alternatives that will then come into existence. Your mission is to drive industry onward, support it and, in tandem with it, to ensure that alternatives are developed quickly and equally quickly accepted. This is something we must do together. Commissioner, you have heard today a message that will surely get through to the cosmetics industry and the Member States too: we will be very vigilant as regards how the timetable is kept to, and that this time there really will be the cut-off point of which Mr Florenz and others spoke earlier. I would rather not hear anything further said on this subject in this House. My wish is that there should now be a timetable, one that might even now be complied with even more promptly, and that that should draw a line under the subject.
Please let me conclude by again saying 'thank you' - that is why I wanted to say a final word. Not to you, though, ladies and gentlemen, for I have thanked you already. I would like to thank those without whom I could not have carried on this work - first and foremost my assistant Mrs Annika Nowak, who is probably sitting listening to this in my office, and who knows this dossier better than I do, but also especially the Secretariat of the Conciliation Committee. Parliament has good staff; some of them are more than just good, and the Conciliation Committee Secretariat, sitting over there today, has certainly had the most work to do, far more than I have had myself.
Let me now - yes, this really is the end! - say 'thank you' to Mrs Kerry Postlewhite, one of my group's staff, who, throughout the last few years has advised me and been of use to me in my capacity as group leader and rapporteur, and without whom I would not have been able to keep my feet on the ground. Today is probably the last time she will sit here in the plenary, as she is soon to take up other duties, and, whilst I am saddened by this, I know she will be doing something new that she will like and that will be a joy to her. I have no idea how the members of the Committee on the Environment, Public Health and Consumer Policy and I are supposed to work without her. Anyway, we will give it a try. She is here working on one of her briefs for the last time, and so my final and especial thanks must go to Mrs Kerry Postlewhite.
Thank you for the debate, and I hope that the vote, which is about to take place, will go well.
Thank you, rapporteur.
The debate is closed.
The vote will take place at 12 noon.
The sitting is suspended until 12 noon.
(The sitting was suspended 11.49 a.m. and resumed at 12 noon)
The next item is the vote.
Motion for a resolution (B5-0027/2003) tabled by Giuseppe Di Lello Finuoli, on behalf of the GUE/NGL Group, on immigration and asylum policy
(Parliament rejected the motion for resolution)
Joint motion for a resolution
Mr President, I rise on a brief point of order. I have two short comments to make: firstly, to express my regret and to apologise, because I am the author of an alternative motion for a resolution which, as a result of the appalling time constraints, could not be included in Monday evening's debate on this report. I wish to apologise for this and have my apology recorded in the House; secondly, I wish to ask the Bureau to draw attention to the fact that the first vote we will be holding on Amendment No 49 is not an ordinary vote; it is not a common vote on the amendment. It is instead the first time that we shall be using one of Parliament's new rules - Rule 140(4) and, consequently, the possibility of adopting an alternative overall text.
In accordance with the new Rule 140(4) of the Rules of Procedure, we will take your amendment to replace the whole motion for a resolution by a new text first.
Before the vote on Amendment No 23:
Mr President, our voting list does not seem to be following the same order as yours. That may be our problem rather than yours, but could we just take a moment to clarify? We did not have Amendment 6 or Amendment 30, so we are a bit lost at the moment.
Could my colleagues help me here? I think we have lost the page.
We have lost a whole page.
It is OK. We will catch up.
(Laughter and applause)
The Liberals have been saying that for a hundred years.
(Laughter and applause)
Before the vote on Amendment No 24:
Mr President, I would simply like to point out a translation error in the French version. I have checked in the other versions. This leads me to say to my PPE-DE friends that we should vote for this amendment and, of course, correct the French version.
We will ensure that all language versions are compatible.
(Parliament adopted the resolution)
It is my pleasure to welcome to the public gallery representatives of the Egyptian Parliament, led by Dr Mustafa El-Feki.
This is the first visit by representatives from the Egyptian Parliament since 1987. It occurs at a very important time, in terms of the Middle East. We particularly wish the delegation success under the current circumstances.
Mr President, the oral amendment consists of a social measure. In paragraph 14, letter s, where it refers to attention to the care needs of those in rural communities, I would add ''and mountain communities''. This is also in honour of the International Year of Mountains and the many mountains we have in Europe.
Mr President, I nevertheless deplore the way in which this vote has proceeded. I regret that our colleagues were not serious to the end and showed no respect for the efforts of our fellow Members who worked on this resolution.
I agree with you entirely.
That concludes the vote
. (FR) We voted against the European Parliament's resolution on immigration and asylum policy in particular because it attacks the Council several times, accusing it of ''obstructing progress'' in the adoption of the texts.
In reality, what we have here is a struggle between two concepts of immigration policy: the States meeting in the Council are trying to push through a (relatively) restrictive concept, whereas the Commission is constantly putting much more open proposals on the table, which might be said to be based on the idea that the rights of immigrants and refugees take precedence over the right of the citizens of the countries of Europe to security.
The European Parliament is clearly showing here whose side it is on. Moreover, it is explicitly calling for the speedy adoption of the Commission's lax proposals on allowing immigrants' families to join them and the rights of long term resident immigrants, even going so far as to say that those rights must be 'as close as possible to those of European citizens'.
Unfortunately, the Treaty of Nice (which the governments of the States wanted) provides that these questions will soon be settled by qualified majority in the Council: that will be another factor in the Commission's favour, to get its proposals adopted.
- (DA) Overall, we are voting against the joint resolution on immigration and asylum policy tabled by the Group of the European People's Party (Christian Democrats) and European Democrats, the Group of the European Liberal, Democrat and Reform Party and the Group of the Party of European Socialists. We are against the EU's having influence in this area, since it should be up to the Member States themselves to decide on these matters. We are, however, able to support those parts of the resolution that take account of the social and humanitarian situation of refugees and immigrants and that try to improve it.
. (FR) We voted for the GUE/NGL Group's motion for a resolution and against the joint resolution, whose signatories once again show that they are concerned only with the free movement of goods but not with the freedom and rights of human beings.
We are against a fortress Europe surrounded with barbed wire, whether it is intended to keep out those fleeing oppressive regimes and seeking asylum or those who are simply fleeing poverty.
As for the references to sustainable development that is suggested as a way of preventing thousands of men and women from trying to flee their countries in order to flee poverty, they are humbug. From sustainable development to sustainable development, the gap between the plundering imperialist countries and the poor countries never ceases to grow.
Our answer to the refrain repeated by most resolutions on 'preventing illegal immigration' is the need to regularise the situation of all so-called illegal immigrants.
We also reaffirm our demand that all who live and work in the European Union should have the same rights, including electoral rights, and the same freedoms, including the freedom of movement, as the citizens of the Member States of the Union.
British Conservatives have consistently opposed a Common Asylum and Immigration Policy and believe that these policies should be determined by Member States. The British Conservatives will therefore vote against this resolution.
- (DA) We have, today in the European Parliament, voted in favour of the joint resolution (B5-0031/2003) on immigration and asylum policy. The proposal contains quite a number of useful features for improving immigration and asylum policy in the EU.
We are nonetheless aware of the fact that this area includes states of affairs covered by Title IV of the EC Treaty and not relevant to Denmark, cf. the Protocol on Denmark's Position.
. (FR) Although the European Council defined the elements of a common asylum and immigration policy in Tampere in October 1999, we are obliged to note that little progress has been made and that it is essential that we take the necessary measures, in particular to put a stop to illegal immigration and trafficking in human beings.
We must improve the welcome we give to refugees so that potential immigrants are no longer tempted to use illegal means. In June 2002 in Seville the European Council committed itself to speeding up the implementation of the programme adopted in Tampere; we therefore call on the Council to abide by its commitments and stop obstructing the expected progress. We therefore call for a speedy and effective implementation of the conclusions of Seville and we regret that a common immigration policy has not yet been put in place. We must respond quickly because we cannot close our eyes to the dramas currently being played out in our Member States.
Mr President, it was with great pleasure that I voted for the report against the experimentation of cosmetics on animals, tabled by Mrs Dagmar Roth-Behrendt. Why did I vote for the report? I must say that fish, which I have helped and supported for a long time with regard to reports concerning them, have spread the word that Mr Fatuzzo helps and listens to animals, and consequently the news has spread from them to many other animal species. So many of these creatures have asked me to ensure - in my own small way with my vote - that these experiments, which they do not look on kindly, are ended. They also asked me to try my best to stop fur coats being made from their pelts: another important achievement which I hope will come about soon. In the meantime, we have obtained what I voted for, contained in the joint text approved by the Conciliation Committee in the Roth-Behrendt report.
. (FR) This seventh amendment to Directive 76/768/EEC on cosmetic products is essential because, apart from the fact that it seeks to approximate the various laws of the Member States relating to cosmetic products, its main objective is to put in place a lasting and definitive ban on the performance of animal experiments for finished cosmetic products in the European Union.
This objective might have remained a pious hope if Parliament had not demanded the simultaneous imposition of an immediate ban on animal experiments for finished products and for ingredients in cases where alternative methods of experimentation have been validated by the European Centre for the Validation of Alternative Methods and of a ban on the marketing of cosmetic ingredients tested on animals. In fact, I think the concomitance of these two bans is the only really effective way of stimulating the development of alternative methods of experimentation.
Finally, with reference to the precautionary principle, I think that carcinogenic, mutagenic and reproductively toxic substances, classed in categories 1, 2 and 3 depending on their risk potential, should be banned from use in cosmetics.
. (PT) The European Parliament has fought for the Directive on Cosmetics to be extended and deepened, especially in the field of testing on animals. Parliament was therefore calling for: a ban on animal testing from 2004; a ban on the marketing of products that have been tested on animals five years after the adoption of this directive and the promotion of alternative testing methods that do not involve experiments on animals. Unfortunately, the original position of the European Commission was to advocate a ban on animal testing in the European area rather than a ban on the marketing of such products. I welcome the fact that, in the conciliation process, both the Council and the Commission moved towards the position maintained by the European Parliament. I am also pleased that an agreement was reached, stipulating a ban on experimenting and marketing for most testing methods within six years and, with regard to tests for which alternative methods have not yet been tested, a ten-year transposition period for this ban.
Mr President, the final two lines of paragraph 55 of the Swiebel report, which has been adopted by the House, calls for steps to be taken as soon as possible, on the basis of the Treaty of Amsterdam, to issue a directive abolishing all the other kinds of discrimination not yet regulated, which are set out in Article 13, including the prohibition of discrimination against citizens on the grounds of age and disability. In Italy, we still have a law which does not grant a disability pension to elderly citizens, whereas it does grant it to its younger citizens. I think that, when someone falls ill, the age that this occurs is unimportant: people fall ill to the same degree; if people have no income, they are the same, whether young or old. In particular, I feel that not giving a disability pension to European citizens just because they are over 65, whereas one would be granted before, is discrimination, and that is why I gladly approved this report.
Mr President, today, a fortuitous left-wing majority of five votes has done damage to the cause of human rights. I take the view that one can have the most divergent views on all issues of policy, but I regard a polarisation of this sort on human rights as being intrinsically malignant. We should be consistent in concerning ourselves with real violations of human rights and real discrimination, and doing so consensually and on the basis of the Charter of Fundamental Rights, rather than letting this House be divided into two equal and mutually antagonistic ideological camps. In my view, the cause of human rights is too important for a community founded on law and human rights to allow that to be done to it. That is why I voted against this report. Not everything that has human rights on the cover is actually about human rights, and if we want to lay down how the monks on Mount Athos organise access to their monasteries, regulate religious communities, and force Member States to accept certain definitions of marriage and the family that many of us - myself included - fundamentally repudiate, then that has nothing to do with human rights, but rather with ideology, and it is ideology that has not been neglected in this report.
Mr President, as has already been said, by just five votes Parliament has provided the news reports with one of the most disappointing and shameful pages on our work in this forum: a report entitled 'on the human rights situation in the European Union' and which, on the contrary, has violated, or is violating, many of the rights which most affect citizens. Let us consider one of many: the institution of the family, which is, to say the least, distorted by this report; a family model which proposes the free union between men or women of the same sex and liberalised single-parent or, precisely, homosexual, adoption laws. And furthermore, a country is put forward as a model - the Netherlands to be exact - which, in addition to these things, has official euthanasia and liberalised drug policies.
Well, if this is the social model which is now coming out of Parliament, I dissociate myself from it and - here lies the weak spot - the majority of Member States dissociate themselves from it too: only two or three indirectly follow the Dutch model. There will now be an institutional deadlock, because neither the Commission nor the Council - they have already announced this - are willing to accept this trend. We have missed an opportunity to be clearer and more coherent.
The British Labour members and I have voted in favour of the Swiebel report, which as a whole serves a valuable purpose. All Member States must, by their very nature, be strong and confident enough to accept criticism. This does not automatically mean that every criticism should be accepted as valid. The report is based on second-hand information from NGOs and other organisations. A number of factual inaccuracies have therefore crept in.
The UK takes very seriously all allegations of violence and racism by public servants. Any allegations are rigorously investigated and prosecutions sought.
The detention of foreign nationals suspected of terrorism is a very serious matter. However, exceptional measures are sometimes necessary to deal with potential threats to national security. The 1951 Geneva Convention was surely never intended to give protection to terrorists; it is therefore right that they should be excluded.
Whilst not perfect, UK legislation seeks to promote the rights of workers and encourages employers to treat employees with due consideration at all times. They also have access to legal redress if appropriate.
With respect to maternity rights in the UK, all pregnant women are entitled to 18 weeks leave, which may begin up to 11 weeks before the birth of the child.
So we have reservations about the accuracy of the report but we welcome it and have voted in favour.
?he motion on fundamental rights in the European Union is, generally speaking, a good motion. However, there are several problem paragraphs, such as paragraph 78 on the ban on women entering Mount Athos. I do not think it is against this criterion that women's rights will be measured; they will be measured in terms of employment, equal pay, domestic violence and the fight against trafficking in human beings. We can hardly talk about freedom of movement on this tiny strip of land which has its own sense of time and observes customs and traditions which date back thousands of years. Soon we will be calling for freedom of establishment and freedom of business activity and the monasteries will be overrun with Coca-Cola stands.
In an increasingly plastic and homogenised world, we should respect the cultural wealth which comes down from the past, without affecting modern society, and leave Mount Athos to travel through time at its own pace.
It is because of paragraph 78 that I am forced to vote against the report as a whole.
We Swedish Social Democrats present this explanation of vote concerning the following points:
Item 23:
We are against using the expression, 'forced prostitution'. Our view is that prostitution is always forced. Behind prostitution, there is always compulsion, dependency and exploitation. There can be no talk of voluntary prostitution and therefore no talk of forced prostitution either.
Item 67:
We believe that Sweden should sign ILO Convention No 169 on indigenous and tribal peoples. Signing up to the convention requires adjustments to Swedish law, however. For example, the extent of the land that the Lapps have traditionally used or been in possession of has to be clearly identified. The task of establishing the extent of these areas has been entrusted by the government to a special commission that exists for the purpose of setting the limits of the reindeer breeding area. The inquiry must be completed by the end of 2004 and will then have to be referred for consultation. It means that it will be some years before Swedish ratification is possible.
Item 133:
In the justification of item 133, Sweden is singled out in connection with two deaths that have attracted attention and in connection with which the police's, the prosecution service's and the coroner's actions have been sharply criticised. We wish to make it clear that the Swedish Government responded to the criticism and set up an inquiry that was completed last year. The inquiry was conducted expressly from the point of view of citizens' rights and is critical of a variety of aspects of the criminal inquiry.
- (IT) The defence of fundamental rights cannot and must not become the ideological flag of any particular group, but must be the joint heritage of all citizens. Reading the pages of the Swiebel Report, however, it can be inferred that this important commitment to everybody's rights is being transformed into an accusation against some quarters: in particular Italy and those who, in Italy, took the liberty of voting against the rapporteur's wishes.
Also with regard to defence of the family and related values, the report takes a one-sided, prejudiced view, which is certainly legitimate for a political group, but which cannot and must not become a common position of the European Union. Apart from religious aspects - which, nevertheless, cannot be completely overlooked, given the importance attached to Christian culture in Europe - the report completely ignores the great social and educational value undeniably inherent in the traditional couple, intended as a basic cell in the connective tissue of society. Defence of the right of individuals to conduct their relationships in their preferred manner is sacrosanct, but the European institutions cannot, in my view, equate these relationships with the social institution of the family in its traditional meaning.
(Text abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
The Moderate delegation to the European Parliament considers it incredibly important that a parliamentary report be written each year on the ways in which the EU Member States are complying with human rights. Human rights are the most important foundation stone of European cooperation. It is self-evident that we should make just as tough demands upon our own countries as upon the candidate countries and other non-EU countries.
It is, however, unfortunate that the report does not simply focus upon fundamental rights but also expresses certain political aspirations. Irrespective of whether or not one shares these political visions, this method is in danger of devaluing the importance of fundamental rights. That is why we cannot vote for the report in its entirety.
We are also voting against item 43, because it is wrongly worded. Naturally, the principle that it should not be possible to convict someone twice for the same crime is fundamental. That does not, however, mean that imprisonment and deportation should be excluded as punishments for serious crimes.
We are also opposed to the EU's interfering in issues concerning forms of family relationship, because we believe that, in accordance with the principle of subsidiarity, family policy is a matter for the individual nations.
I am deeply concerned to read the many criticisms of the United Kingdom in this report. I note that most Labour members voted for the passages concerned with the UK and can well understand their despair at the state of the United Kingdom after just under five years of a Labour Government.
For myself, I felt obliged to vote against the report. Possibly, at the next election the Labour Members should unite around the slogan: 'Things can only get better'.
. (FR) The annual report on the human rights situation in the European Union presented today is an interminable document that very often steps beyond the competences of our Assembly and tends to blame the Member States, as if they were dangerous delinquents and recidivists in this field, whereas we are on the contrary a part of the world where these rights are well protected.
We therefore voted in favour of Amendment No 49, which proposed an alternative resolution drawn up by our colleague Mr Ribeiro e Castro, a shorter text denouncing the expansionism of the European Parliament and concentrating our thoughts on the real problems of the day, first and foremost among which are terrorism, trafficking in human beings, child sex abuse, contempt for the family and other ills that are all too real.
As was to be feared, our Assembly has persisted with its initial resolution, adding to its previous errors calls for homosexual married couples to be granted equal rights with those of families, for the total abolition of double jeopardy and for various measures further relaxing asylum policy while at the same time restricting the possibilities for expulsion. We therefore voted against.
- (DA) We have today voted in favour of paragraph 41 of Mrs Swiebel's report for, if the common EU asylum policy should unfortunately be adopted, we want it to be based upon humanitarianism and respect for international conventions. Moreover, respect for human rights must be, and remain, its indispensable point of departure. On principle, we do not however believe that this is best achieved by developing a common European refugee policy based on the supranational first pillar.
The June Movement is also voting in favour of the whole report, because human rights within the EU must naturally be respected, if not improved. We are doing this in spite of the fact that we do not wish to see a common asylum policy, the incorporation of the Charter of Fundamental Rights and the development of an EU human rights agency.
The June Movement endeavours to support and improve the human rights situation both within and outside the EU. We support the right of everyone to a life of dignity, but we do not believe that this is necessarily best achieved within the framework of the EU.
. (FR) In her speech, Mrs Arlette Laguiller condemned the narrow limits of this report and some of the unacceptable stances taken, in particular where it speaks of combating illegal immigration.
If, in spite of everything, we voted in favour of this report, it is because the few recommendations that go in the right direction, that defend basic rights, that condemn racism and xenophobia or that oppose the death penalty, so much annoy the most reactionary parties in this Assembly. And we do not want our votes to be associated, either directly or indirectly, with those people's votes.
The Member States and the EU have got into the habit of giving lessons in democracy and defence of human rights all over the world. This generally accompanies demands for freedom of the market and competition.
Reading the Swiebel report, you would think the Member States also needed to put their houses in order. The report does in fact reveal many violations of human rights in the EU. No country is spared! Sexual discrimination or discrimination against minorities like the Roma, police violence, deplorable conditions of detention in prisons and police stations, racist, xenophobic and anti-Semitic acts and violence, challenges to basic rights in the name of combating terrorism, the replacement of security policies and crackdowns on immigration and asylum, not to mention violations of social rights and frequent attacks on trade union rights.
The report of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs is based on a large number of examples and is not content with levying criticism; it questions governments and puts forward precise proposals and recommendations in many fields. I and my group are glad that the majority of our Assembly has adopted the report, which was further enriched by the adoption of my group's amendments.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (PT) The report both criticises and praises the human rights situation in Portugal, in a way that we feel is accurate and balanced. It would not be acceptable for the Portuguese institutions not to take account of them on the pretext that the integrity of the State takes precedence over citizens' rights and this is the factor that won my vote.
The report's explanatory statement also contains less rigorous information which did not, however, influence my vote, because I do not feel they are important in determining the report's content, since they are not being voted on or published.
Like local, regional or national institutions, the European institutions must also be free to adopt a position, criticise or praise the practices of institutions other than their own. Nevertheless, a report on the situation of fundamental rights in the EU that makes no assessment of the legislation and activities of the European institutions is not a report on the European Union - it is merely a report on Member States.
This report on the Member States must therefore be followed up with another, more important report, assessing the practices of the European institutions in the field of human rights.
. (FR) Fundamental rights are at the heart of our political commitment: we therefore were unable to vote for this report. Last year, Parliament adopted a method comprising the adoption of the Charter, the establishment of means, including the network of experts, and a joint effort by three rapporteurs, in order to achieve a consensus.
This method has not been followed and this report, furthermore, reflects the opinion of the rapporteur rather than an in-depth analysis: the whole Charter and nothing but the Charter, and therefore an article-by-article, State-by-State analysis. This was an opportunity for Parliament to gain control over the Member States.
Nothing but the Charter, in other words, the articles as they are and not as one might like them to be. This report will not affect the Charter at all, since only a new Convention has the power to change its articles.
I regret that the recommendations made in the report go beyond the Charter, and can only lament the fact that the search for a consensus has perversely been replaced by the provocative and exaggerated nature of certain proposals. Moreover, it is completely pointless to overstate the situation.
This report could have been awaited by the press and feared by the Member States. Having failed to achieve a unanimous vote, however, it will be buried alongside other pointless reports.
. (FR) Citizenship is inextricably linked to participation in the political life of a Member State. It is the sign of belonging to a particular group, not only in a strictly legal sense, but also on a very practical level.
The right to vote at local level is one way of participating. Third country nationals can already participate in many ways in local life within the European Union. Granting them the right to vote at local level means recognising an additional right, but this recognition is not without its associated duties.
Third country nationals who can prove that they have lived in the European Union for at least five years must therefore show a voluntary commitment if they are to be granted the right to vote in local elections. This commitment must confirm compliance with democratic values and human rights as laid down, amongst others, by the Constitutions and national legislation, as well as by the European Convention on Human Rights of 1950, which protects in particular freedom of conscience and religion, and prohibits any form of discrimination on the grounds of religion, sex or race.
Citizenship must be defined by certain civic behaviour as much as by active and daily participation in society.
We think the report is very good and are therefore voting in favour of it. We do not, however, share the rapporteur's absolute conviction that, basically, the only way of bringing about sustained compliance with human rights in the European Union is to introduce the Charter of Fundamental Rights into future treaties.
. (PT) We wish to distance ourselves clearly from the approach contained in the motion for a resolution which seeks to give the Charter of Fundamental Rights a 'constitutional' value that it does not have and we would recall the criticism we made of any such intention and of the motion's retrograde content in the field of rights at the time it was adopted at the Nice Summit, whereas others have supported it and continue to do so.
We wish to distance ourselves clearly from a vision of control and of interference in the domestic affairs of the Member States, which is reinforced in the Treaties and which we criticised at the time, whereas others have supported it and continue to do so.
At the same time, we must not forget the methodological aspects that occur throughout the process, and we feel that the motion that has been tabled lists a set of recommendations - and we should emphasise here that these are only recommendations - which, in general terms, will protect fundamental rights. These include personal freedoms, immigrants' rights, freedom of movement, the right to privacy, non-discrimination, gender equality, children's rights, the rights of people with disabilities and the protection of social rights. These recommendations will protect social rights - particularly by making optimal use of the revised European Social Charter and the ILO conventions - and access to justice.
Hence our vote in favour of the report.
. (EL) The PASOK political group's vote on the motion in Mrs Joke Swiebel's report is a clear vote against, as far as Greece is concerned. On most points criticising Greece or urging it to make improvements, either the relevant articles of Greek law have already been amended and the called-for improvement already introduced or the first steps toward legislative reform have already been taken.
For example:
1. We are urged (paragraph 17) to abolish the death penalty. However, the three facts are omitted:
a) the death penalty has been abolished, except in the military penal code, and then only for crimes in times of war;
b) the bill to abolish the death penalty in the military penal code has already been drafted;
c) no death penalty imposed is ever carried out.
2. Conscientious objectors:
a) the new arrangements allowing exemption from military service are now included in a constitutional decree;
b) Greek legislation no longer limits these favourable arrangements to religious objection; they now extend to conscientious objection in general.
British Conservatives believe that this report is an outrageous intrusion into the domestic affairs of the UK and other Member States. The unwarranted attacks on valuable public servants such as policemen and prison guards are completely unacceptable and cannot be substantiated. The reality is that we live in a dangerous world in which our liberty is threatened by terrorists, dictators and violent crimes.
The British public is entitled to expect its elected representatives to defend and protect it, not to leave it vulnerable in these vital areas.
The report shows the European union in a very bad light. In her report Miss Swiebel expresses her own personal views on human rights. British Conservative MEPs urge the parliamentary authorities to ensure that future reports of this kind are under the stewardship of someone who will take a less personal and more objective approach.
. (FR) Here we are again, just like every year at the same time considering the traditional report by the European Parliament on the situation of fundamental rights within the European Union. Apart from the usual list, the report proposed today once again joins in the obsession of the pro-immigration, human-rights, liberal, anti-national, colonialist lobbies.
It contains an anthology of aberrations: from the recognition of the right to vote and eligibility of foreigners, to the application of quotas for foreigners' access to the job market, to the extension of homosexual marriage, to the abolition of the current minimum age for marriage in France - which is currently 15 for girls and 18 for boys - or the extension of the interpretation of the concept of national minority to all ethnic minorities.
This report would be sadly mediocre, however, if the scattergun approach that has produced all these recitals had not also produced the request to lift the ban introduced in 1045 on women entering Mount Athos, the Greek orthodox sanctuary for monks. The rapporteur considers this ban to be counter to the principle of non-discrimination and gender equality! When will monasteries and convents be forced to be mixed?
Anyone establishing fundamental rights in the European Union must know whether these rights are being observed seriously by the governments concerned. It is to Mrs Swiebel's credit that she has documented so well how much is wrong in Europe in the area of human rights. She correctly focuses attention on police misconduct, abuses in prisons, discrimination against ethnic minorities, failings in criminal proceedings and the vestiges of inequalities between men and women. This also applies to child labour, the access of non-EU citizens to the labour market, the difficulties people have in obtaining the nationality of the country in which they are now living, and the lack of the right to vote for those who have not yet obtained this nationality. EU Member States are apparently failing to ratify international treaties on national minorities, cross-border television, the revised European Social Charter and the status of adopted or illegitimate children. Minors are being used as child soldiers. Excessively authoritarian security measures that are now being justified with reference to the current threat of terrorism are threatening to become permanent. We are very much in need of this inventory so that we can put an end to abuses more effectively. It is striking that this report, which speaks for itself, was only adopted by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs by 25 votes to 20. Evidently there is a large minority in this Parliament that does not want to tackle the existing violations of fundamental rights.
. (FR) I cannot remember ever, in all my years as a parliamentarian, seeing as abhorrent a text as that presented to us today by Mrs Swiebel.
It naturally contains all the federalists' traditional pet theories on the restrictive nature of the Charter of Fundamental Rights and its possible transformation into the preamble to a utopian European Constitution. Aside from this aspect, however, which is in itself unacceptable on principle, the main cause for indignation is the instrumentalisation of the Charter against the Member States.
The rapporteur admits that her goal is to hijack the Charter of Fundamental Rights to instigate legal proceedings against the Member States and, ultimately, to impose practices, habits and sometimes even deviances that are radically different from our Judaeo-Christian common heritage, on national legal systems.
The legitimate fight for respect for human rights must not be confused with unhealthy fantasies to the detriment of the common good.
In tabling an alternative resolution, my group had only one objective: to save the honour of a Parliament which has already discredited itself enough by adopting this abhorrent Swiebel report in committee. This report is truly a compact version of the most sickening aspects of the ideology of human-rights activists.
. (PT) There is nothing like a good political fight. From the democratic point of view, I congratulate Mrs Swiebel on her ultimate success. The narrow margin between votes, however, which meant that my own motion for a resolution was not adopted in plenary (by only 23 votes) and the extremely slim majority (of only five votes) that has just adopted the final resolution, clearly show that the wrong course has been taken. This adds nothing positive to European integration on which, being an issue so bound up in the tradition, history and consensus of the European peoples, we have been so profoundly divided, heading towards radical confrontations. In fact, anyone reading the motion that has been adopted might believe themselves to be living in a terrible atmosphere of persecution, under one of the murkiest dictatorships of the twentieth century! The methodological shift employed by the rapporteur (and by the narrow majority) has led to exaggerated views that show utter contempt for the fact that the European Union is one of the few privileged regions in the entire world where human rights and respect and guarantees for these are concerned. Lastly, we have heaped scorn on the reality of a situation with which we are all familiar and we have ended up looking ridiculous, for having given in to a left-wing and sectarian political agenda. This does no favours, either for Europe or for human rights.
Finally, I welcome the initiative of tabling an overall alternative motion: since the UEN Group has only 22 Members, the 246 votes obtained in plenary by the alternative motion clearly demonstrate the relative success achieved, as an instrument for political clarification and for affirming our difference.
I have voted against the report.
It is probably the first time in the history of the European Parliament that a rapporteur has presented a report on human rights which, for good reasons, has been so fiercely criticised and has attracted such a strikingly narrow majority of votes (274 in favour, 269 against and 14 abstentions).
The report reflects options selected on a party political basis and misuses the concept of human rights. This is due to the fact that the rapporteur (by discussing, for example, family legislation and the rights of Greek monks in relation to their properties in Mount Athos) ranges far and wide beyond the original remit and parameters of the report, which are constituted by the EU Charter of Fundamental Rights. In this way, the concept of human rights is diluted, watered down and devalued, which is pretty serious.
I have grave doubts as to how secure a basis there is for the far-reaching assertion in item133 to the effect that in seven EU Member States, including Sweden, a 'climate of impunity' prevails in relation to misconduct and violence by police and prison staff.
Since the issue in question is not an EU matter, we European and Christian Democrats were, however, successful in removing item83 (279 votes in favour, 259 against and 9 abstentions), with its invitation to the Member States 'to open up marriage to same-sex couples'.
I would like to congratulate Mrs Swiebel on her outstanding work. I also find it disappointing that 13 of the 15 Member States appear not to have honoured their obligation to report periodically on the human rights situation in their countries to the international supervisory committees set up for this purpose. As the European Union, we have to set an example, otherwise our credibility with third countries will be in jeopardy.
As the chairman of the Intergroup for Regional and Minority Languages, I would like to emphasise how important the use of regional and minority languages is to people. Language forms part of our personal and cultural identity and is thus one of our fundamental rights. It is the most important means of communication between people. Encouraging the use of minority languages reinforces social cohesion at regional level. I have therefore voted in favour of paragraphs 66 and 68. It is the first step.
According to Article 149 of the Treaty on European Union, the European Union's task is to support linguistic diversity. This is not enough: we urgently need a legal basis for regional and minority languages in the Treaty.
Language is an important part of our cultural heritage, and it would be a sin if regional and minority languages were to be lost on account of neglect and suppression.
Mr President, the Pensioners' Party, which I represent here, strongly approves of this report on the European Union's management of the external borders of our 15 Member States, soon to become 25, and shortly thereafter, 27. In my opinion, it is important to immediately give economic strength and, in particular, the European Union's support, to all these new candidate countries which, in two or four years' time, will constitute the external borders of the Union. In fact, it is clear that this is where the weakness of the borders lies, and the first months following the entry of these States, in law and in fact, into the European Union, is when there will be the greatest danger of a violation of the new external borders of Europe.
Mr President, I have been happy to vote for Mr Pirker's report, seeing that it carries on work that I did in 1998, when we adopted the report - in my name at the time - on eastward enlargement and internal security, which for the first time elaborated the idea of a European Corps of Border Guards. Since then, substantial progress has been made on the part of the Member States by way of the Italian feasibility study, and on the part of the Commission by way of this communication, for which I thank Commissioner Vitorino. This, though, is only the first step in the right direction, and I would like to make it abundantly clear that I am putting the case for our pressing for a truly European border protection force, for a European Corps of Border Guards with a basis in Community law and financed on a Community basis, for anything else would be nothing more than a hotchpotch. As far as the proposed educational institution is concerned, I suggest that resources should be combined and duplication of work avoided by using the Police Academy, also proposed in the 1998 report and already up and running. I believe this would get us on the right track. Crime is organised internationally, and we have to, at long last, organise the combating of crime on a Community and cross-border basis.
. (FR) Whereas the Commission, in its communication of 7 May 2002, aimed to lead the Member States in the unrealistic direction of supranational, or so-called 'integrated' management of external borders, the governments have brought it back to reality by adopting a 'plan for the management of the external borders' containing useful practical measures such as exchange of positive experience, operational coordination, continuous common training, compatible equipment, common risk analysis, amongst others. The European Parliament's Pirker report is more along these lines, and we also agree, as we have already said at the Seville European Council in June 2002.
The report, however - and this is the reason behind our abstention from the vote - regrets the fact that the Council challenged the idea of an 'integrated' European border-control body. This 'supranationalisation' of external border control would in fact be highly counterproductive, as it would take responsibility away from the Member States. It is vital for each Member State to remain in control of its borders.
It would be useful, however, for the Member States that, by virtue of their geographical position, bear significant costs in this regard, which benefit their neighbours in the Union, to receive appropriate technical and financial support from these neighbours. This would be a useful outlet for European solidarity.
. (FR) In accordance with the Commission and the Council, the rapporteur would like the European Union to establish 'integrated management of the external borders' - which is not about to happen, given the rivalry between the Member States within the Union itself. But why? Against whom and against what?
You do not specify this because that would mean recognising that this integrated management of the external borders would not be in order to protect the people of Europe, but, without saying so openly, would be designed to turn the European Union into a fortress to which access for migrants, the poor, and refugees would be even more difficult.
Naturally, we voted against this report.
. (FR) This communication from the European Commission on the integrated management of the external borders of the EU is designed to ensure that we have an area of freedom, security and justice.
We can only approve the establishment of coordination between the Member States over external border control. In order to guarantee security within the EU, in particular following enlargement, we need to:
ensure mutual trust between the Member States with regard to border control,
combat all kinds of internal and external threats created by terrorism and
combat illegal immigration.
Having said that, I cannot support the repressive, security-obsessed thinking behind some of these proposals, even if, and in particular if, it is currently popular at European level, and particularly in France. We are too inclined to combat the symptoms rather than the true causes of the problems of poverty and unemployment, not forgetting the absence of genuine policies in favour of immigrants.
Nobody can deny that the right to security is a fundamental right. We must all be aware, however, that we cannot sacrifice the other fundamental rights in order to achieve it.
- (DA) We have, today in the European Parliament, voted neither in favour of, nor against, Mr Pirker's report (A5-0449/2002) on integrated management of the external borders. The proposal includes quite a few useful features, but we do not believe that the time is ripe for setting up a joint Corps of Border Guards.
At the same time, we would draw attention to the fact that this area includes states of affairs covered by Title IV of the EC Treaty and not relevant to Denmark, cf. the Protocol on Denmark's Position.
Schengen cooperation has enabled people to travel more freely in the Member States without having to show their passports at the internal borders. Obviously, such a reform requires more effective patrolling of the shared external borders. In that context, it is of the utmost importance that present and future Member States cooperate closely in order to guarantee border controls of the same standard along the whole of the external border, especially through training and joint guidelines.
We are, however, doubtful about the idea of an EU-financed Corps of Border Guards. The national police forces' monopoly on crime fighting and border patrols within the territories of the Member States is fundamental and should be retained. Police from other countries should not have the power to act in other Member States except under very special circumstances, as is also stated in the Schengen Convention. As far as possible, these rules should also apply to border controls.
Individual Member States' provisions and traditions when it comes to police work, especially procedures relating to ID checks and arrests, differ from one another in many respects. With a joint Corps of Border Guards, there might be a danger of these provisions' not being fully respected. Financial aid for the border authorities of relevant Member States should instead make it possible to meet the increased need for personnel able to ensure effective patrols of the EU's external border.
. (PT) I wish to congratulate Mr Pirker on the excellent report he has produced on the communication from the Commission to the Council and the European Parliament entitled 'Towards integrated management of the external borders of the Member States of the European Union' which I fully support, in particular with regard to the aptness of creating a European Corps of Border Guards. Whilst not replacing the national authorities responsible for managing their external borders, this would enable them to work together to ensure the internal security of the Union and the implementation of the principle of freedom of movement.
I would also stress my conviction that the efficiency of border management will probably be improved by the adoption of common measures in the field of external border management.
. (FR) Europe has abolished internal borders. As well as the common market, we have the great Schengen agreement. We can move freely. In exchange for removing all the doors from the 15 apartments in the European building, the 380 million tenants were entitled to have an effective doorman at the common entrance.
This doorman at the external borders, however, is not doing his job. In Almeria, Brindisi and, as of June 2004, in Poland, Cyprus and the Baltic States, drugs, pimps, immigration, human trafficking, criminals and terrorists all move freely. Security is no longer guaranteed. The rapporteur asks for radars, satellites, a common monitoring policy, continuous training with a type of 'Frontalis', following the 'Fiscalis' model of integrated tax control, and naturally the inevitable European body.
In this case, a border-control corps, just as others want coastguards. There is even the traditional European agency to heal all woes going by the name of SCIFA+, a body responsible for coordinating border protection. In the meantime, the external borders are like leaky sieves, letting everything through. Which at the end of the day is the only effective solution. Once Europe has been swamped from the East and from the South, it will no longer be necessary to monitor entry through the borders since everyone will already be inside.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
The collective training of officials, the collective development of radar equipment, the purchase of mobile surveillance installations and a collective border surveillance service belong to a different sort of Europe than the one the European Union has up to now professed to be. If the EU develops into one single superstate, it goes without saying that there must be one single minister of foreign affairs with one single embassy in every country abroad and one single collective seat in the United Nations. The remarkable thing is that nobody is openly advocating a superstate such as this. The Member States want to keep their embassies and their seats in the UN and the ministers of foreign affairs would rather coordinate their work through a common secretariat than through the European Commission. Specifically when it comes to everything to do with foreign affairs and defence, we try to show that the EU still consists of 15 sovereign states. It would therefore only be logical to opt for a standard access procedure for migrants and visitors from abroad and a standard border surveillance service if we really wanted to be one single superstate. What is remarkable is that we are now making a decision to screen off 'Fortress Europe' against the poor parts of the outside world without having reached agreement about a common future inside this fortress. I therefore reject this proposal.
. (PT) Illegal immigration networks, trafficking in human beings, organised crime and the fight against terrorism are situations that certainly warrant widespread and priority concern and, as defined in Laeken, call for cooperation mechanisms between the current services responsible for controlling our external borders. Nevertheless, it is clear that in the Schengen acquis, structures with competences and powers to define 'common standards' and processes for police cooperation are already in place.
This proposal, however, goes further and the aim behind it is to create a European Corps of Border Guards, with duties that fall within the strict competence of the national authorities and to which, therefore, we cannot agree. Its activities would involve, in particular, the inspection of documents, the questioning of foreign citizens and the notification of admission or refusal of entry into our territory. Clearly, a European police corps of this nature raises questions, primarily with regard to its questionable and highly dubious effectiveness. Essentially, however, and as affirmed in the Commission Communication, it would pose delicate constitutional problems in various Member States. It is therefore a priority to make national police forces with these powers more effective and to ensure appropriate cooperation between them in order to provide a satisfactory response to such situations.
. (PT) This report focuses on the Commission communication on better management of external borders, which links the action of the Member States with measures of a European nature, which are crucial given the threat, posed in particular by organised crime, terrorism, illegal immigration, and the imminent entry of new countries into the EU.
In light of the experience gained from applying the Schengen acquis, we feel it would be appropriate to implement a common policy in the field of managing current and future external borders, incorporating into this policy the best practices established by the Member States. Nevertheless, European border management still falls within the sphere of national competence and must be applied at national level and, on this point, I am in full agreement with the rapporteur's position.
In this context, the programmes for the training and re-training of staff and senior officials, updating the design and installation of equipment and the drawing up of an integrated risk analysis model are absolutely crucial. Despite the rapporteur's suggestion to create a European corps of border guards composed of special units, to be made available on a temporary basis to the national authorities in high-risk sectors at external borders, when needed and requested by the Member States, which is controversial, my opinion on the report as a whole is positive and I have therefore voted for it.
. (PT) I voted in favour of this report for the following reasons, which are quite brief. Firstly, the importance of the Commission communication which, in discussing the better management of the EU's external borders, links the action of the Member States to measures of a European nature, which are actually crucial, given the threats posed in particular by organised crime, terrorism and illegal immigration, as well as the imminent entry into the EU of new countries. Secondly, the positive approach of the rapporteur, who continually emphasises that the management of our borders is still a national competence and must be applied at the national level. This must not, however, in light of the experience gained from applying the Schengen acquis, prevent the development of a coordinated policy for the management of current and future external borders, incorporating into this policy the best practices established by the Member States. For this reason I too support the proposal to adopt, at Community level, programmes for the training, including re-training, of staff and senior officials and the drawing up of an integrated risk analysis model. I am also in favour of creating a European corps of border guards, composed of special units and to be made available on a temporary basis to the national authorities in high-risk sectors at external borders, when needed and requested by the Member States. I would, as a matter of fact, draw attention to the fact that Portugal has precisely one of the most important and sensitive external borders of the EU - in this case, a maritime border - to which no one has paid particular attention.
Mr President, many pensioners purchase securities in an attempt to be better off in their later life. The document by Mr Generoso Andria which we have adopted, helps these small investors, citizens who do not have much money but for whom it is even more important to have fewer expenses when they invest the little money they have available in securities. I therefore applaud the initiative and content of this report which my friend, Mr Generoso Andria, tabled to the House and which the House, myself included, voted for today.
. (FR) Even from the perspective of the operation of the financial markets and the capitalist economy, the national fragmentation of the European Union is a handicap. Its entire history over past decades shows that it can only be overcome with great effort and difficulty.
In financial terms, you would like to emulate the system currently in use in the United States. In order to create this system, however, we would need to apply restrictive regulatory measures to the Member States, which they refuse to accept. The funniest thing is seeing the rapporteur - a banker by trade - explaining that we would need to create a genuine, non-profit-making public service, which would make cross-border transactions easier and less costly!
At a time when both the European institutions and the Member States are dismantling public services that are of use to the people, advocating a public service for the use of financiers and bankers is like vice praising virtue.
We are for the enlargement of public services that are of use to the people. We could not care less, however, about the state of mind of financiers facing problems due to the very nature of their own system. By all means, try to solve your own problems, but, since they do not concern us, we abstained from this vote.
. (PT) This report should be seen against the backdrop of the action plan for financial services planned under what is known as the Lisbon strategy, which aims to integrate markets and financial services by 2005 and to achieve greater liberalisation of movements of capital, to which we are opposed. On the basis of a recent Commission communication, which seeks to regulate the clearing and settlement of securities transactions, in other words, the functioning of the integrated securities markets, especially in crossborder transactions, and in the aim of liberalising movements of capital and of creating a single market for financial services, it also seeks to harmonise the rules, legislation and methods of clearing and settlement in the various Member States, taking account of the considerable national differences that exist in this field.
Hence the desire to create a common European infrastructure and the proposals to follow the American example, exerting pressure on the Commission to study a similar approach for the European Union, also calling on the Member States, in the forthcoming revision of Directive 93/22/EEC, on investment services, to give investment companies from other States the right of access to national clearing and settlement systems. This is something with which we disagree.
Mr President, the proposals contained in the document tabled by Mr Mario Mantovani on the future of health care and care for the elderly that we have adopted, is perfect, and we should approve every single line, as I did. I would like to stress how important it is, in my opinion and in the opinion of the Pensioners' Party which I represent in the European Parliament, for more substantial European funds to be granted to the development of remote surgical operation techniques. Nowadays, a surgeon in Rome can operate on an ill patient - usually an elderly patient - in Finland or Belgium and vice versa. This is what living without borders is all about, and we have to provide as much help as Europe can give to all citizens in this field, in particular those who are ill.
The issue of health care and care for the elderly is an important one and of concern to us all. The report is thoughtful and well-considered.
I would underline the point made early in the report that the provision of health and health care services is a Member State competence. It is important that this should continue to be the case. But all Member States can learn from each other, and in particular they need to learn in the key areas covered by this report.
I was pleased that my amendments were accepted by the rapporteur as well as the full House today. The specific needs of the elderly regarding health care need much more attention, especially in rural areas. In my own country, projections are that more and more elderly people are moving to rural areas to retire. They put down roots in such communities. Long, active and fulfilled lives depend more on socialising than exercising, and it is important that as many as possible of the needs of the elderly are addressed within their local communities rather than addressed at a distance in the towns and cities.
This is a challenge, but it is a challenge which must be met.
We have our reservations about the content of Mr Mantovani's report. We support the amendment by the Group of the European Liberal, Democrat and Reform Party, advocating a method of cooperation instead of the open coordination method. We are opposed to devising common standards for the monitoring of health and health care strategies and to devising common development strategies for health and health care services within the area concerned.
As Swedish Liberals, we view European integration as an opportunity to find solutions to cross-border problems, such as those relating to the environment, trade, movement across borders, human rights and conflict management.
We also believe in the principle of subsidiarity, whereby decisions are to be made as close as possible to those they affect. It needs to be clear to everyone that the EU must only deal with those issues it is best placed to deal with, namely cross-border issues. All other issues should be dealt with at local, regional or national levels.
Health care and care for the elderly are examples of areas in which the EU should only have limited competence. Each Member State should have full responsibility for deciding for itself about these issues, as well as the right to do so, for these are clear examples of areas not of an obviously cross-border nature.
Health care and care for the elderly are issues that have traditionally occupied prominent places on our Liberal agenda.
Having brought upon itself severe demographic reductions as serious as during the two world wars, but this time in the name of freedom, fundamental rights and birth control, in other words birth restriction, Europe has now found that its population is ageing. This population now includes the third, and in particular, the fourth age, those over the age of 85, with loss of autonomy, motor and cerebral handicaps and extreme ageing.
Furthermore, as the resolution notes that mental illness in the elderly primarily affects women, they have gone from mastering sterility in the 1980s to senile dementia between 2010 and 2020.
In the face of this clinical, budgetary, economic and social situation, the rapporteur asks the right questions and then gets bogged down in a mire of vague solutions. The questions are financial. Where will we find the finances, a sum that varies between 4 and 8% of GDP, for the constant care and medical interventions needed by millions of Europeans who have lost their autonomy? The questions are also professional. Where are the specialists in geriatrics, the carers, the specialist care centres, the training required for this segment of the population?
The answer to these challenges lies in the new economy of ageing, in inventing a new human planning sector with new diplomas for geriatric assistants and new branches of medicine and associated professions.
(Explanation of vote abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
Useful and essential community services cost money. Without the input of community money, people who are old, sick or unemployed will not be able to exist. We would have no decent healthcare for the vast majority of people, no education, no public transport, no environmental protection and no services for the aged. The Committee on Employment and Social Affairs wants a combination of best practices, access, high quality and accessibility. It makes little sense to formulate such nice objectives without providing sufficient resources to enable these objectives to actually be achieved. By constantly striving to cut taxes, we make it impossible to provide good services and the solidarity required for these. People constantly maintain that the cost of services can be cut without compromising on quality. That would have to be achieved by calling in private profit-oriented businesses, by reducing the number of services, by having the work done by fewer people and by increasing contributions from users. In the Netherlands, years of cut-backs have resulted in the closure of small hospitals, waiting lists for healthcare, a shortage of new teachers and a severe reduction in services in what used to be a good public transport system. At the end of the day, this report is based on a model such as this. As it is ultimately the weakest who pay, I reject this model.
. (PT) As a result of the Member States' policies, the EU is benefiting from clearly exceptional health systems compared to the rest of the world. This does not mean, however, that the ongoing need to protect those who are particularly vulnerable or who have serious financial difficulties due to the high cost of treatment should be overlooked. Against this backdrop, the proposals contained in the Commission Communication are of strategic importance to guaranteeing accessibility, quality and financial viability with regard to healthcare for the elderly. The fact that the organisation of healthcare systems, their funding and planning are the responsibility of the Member States is not a barrier to Community cooperation in policies on issues of ageing, in particular in the field of health. Instead, the sharing of experiences and solutions could help to achieve the social cohesion that we wish to see.
I have fully supported this report, which has, in fact, incorporated valuable contributions from the opinion delivered by Mr Mussa of the UEN Group, not least with regard to: recognising the important role of healthcare providers, the proposal for Community funding for various training projects and the issue of ill treatment of the elderly.
Lastly, we should emphasise the need for a 'New Attitude' with respect to the elderly, seeing them as an important new resource that should be cherished - not as a burden on society. Life expectancy has almost doubled in the last fifty years, which has created a completely different world. Through better levels of protection, Europe and the Europeans will benefit enormously from the huge wealth of wisdom, experience and knowledge that is the valuable capital of the elderly.
Mr President, I have the pleasure of having a nephew, Silvio Nardini, my sister's son - he does not know that I am mentioning him in the European Parliament - whom I am very proud of because he is part of the European Force involved in a peace mission in Afghanistan: he is a 'top gun', as they say in films, but has his feet firmly on the ground. He said to me: 'I have been and am in the United Arab Emirates controlling air traffic from Italy to Afghanistan. I am very happy and proud of what I am doing, and it is very satisfying. This is not war; it is about bringing peace and building on it where there is need'. This is why I voted, even more enthusiastically, for this report on Afghanistan.
We Swedish Social Democrats present the following explanation of vote.
We support the resolution but wish to point out that it makes no mention of women or their human rights. Nor does it mention women's priorities, supported by Parliament in December 2001, but, rather, those of the Afghan Government. We believe there needs to be a requirement for all aid projects to be informed by the dimension of equality and for women to be represented in the government.
Women were victims under both the Northern Alliance and the Taliban. Women are the most important actors in the cause of peace.
A policy for Afghanistan must be a policy also aimed at the majority of the Afghan people, namely women and children.
. (FR) One year after the war against Afghanistan, although the Taliban regime is over, the country is still under the control of the warlords, with a new regime that nobody has elected. The situation for women is no better than before, children have just as little access to education as in the past, not to mention the tremendous poverty of most of the inhabitants of this country, which is still aggravated by the death and destruction sown by Western planes.
The United States, with the support of European Member States, has spent vast sums on flooding the country with bombs. There is no question, however, of the world powers spending even a fraction of these sums on improving the life of the people.
The various resolutions themselves reflect a rose-tinted view of the disastrous situation in Afghanistan. As always, however, we are content to welcome, request and invite. We did not join in with this ineffective whimpering, when, a year ago, most of the Members making these noises today supported the brutal policy of the world powers.
British Conservatives voted in favour of the resolution on Afghanistan, which contains many useful elements, but we do not accept the implied criticism of US actions in Recital I, and in the new paragraph 15a; the desire for the EU as such to create a political role for itself; the suggestion in paragraph 15 that the Council should reconsider its proposals for return of refugees; or indeed the proposal in the new paragraph 10a that ISAF military forces should be employed to investigate human rights abuses, notwithstanding our earnest desire for improvement in the human rights situation, particularly in relation to the situation of women.
That concludes the explanations of vote.
(The sitting was suspended at 1.29 p.m. and resumed at 3 p.m.)
I should like to give you the results of the second ballot in the vote of the election of the Ombudsman:
Members voting - 535;
Blank or spoiled ballots - 26;
Votes cast - 509
Absolute majority - 255.
The votes cast were as follows: Mr Diamandouros, 294 votes, Mr Perry, 215 votes. Mr Diamandouros has obtained the majority of the votes cast. I therefore declare him to be the European Ombudsman. I congratulate him on his appointment and invite him, in due course, to take an oath before the Court of Justice, pursuant to our Rules of Procedure.
I should like not only to congratulate our new Ombudsman, but to take the opportunity to place on record our thanks for and appreciation of the work of the first Ombudsman of the European Union, Mr Söderman.
Mr President, may I take this opportunity to be the first Member to congratulate Professor Diamandouros on his election as European Ombudsman. It has been my pleasure over the last few years to work with Jacob Söderman, who has been an outstanding Ombudsman for Europe, but I am very happy to see that the position of Ombudsman will continue in the safe hands of Professor Diamandouros. The post of Ombudsman is a crucial post for European democracy. It is important that it is in competent hands and we now see that it will be.
One point I would like to make is this. All the candidates for Ombudsman - and they should all be thanked for their contribution to the debate - have upheld the code of good administrative behaviour proposed and endorsed by this Parliament and proposed by Mr Söderman. We should very firmly say to the institutions of Europe, particularly the Commission, that they should also now seize the opportunity without any further delay to endorse that code, so that we can be quite sure that Europe has the good administration it needs and deserves and which all the servants of the institutions wish to provide.
I offer Professor Diamandouros all my congratulations.
Thank you for your comments, Mr Perry. I should like to thank you, along with the other candidates, for offering us the vitality of democratic choice.
Mr President, as President-in-Office, may I offer the European Parliament my warmest congratulations on its selection. I know that the candidates, especially those remaining in the final round, were both highly qualified and extremely able. I think the European Parliament has made an excellent choice and, as a result, Mr Diamandouros will, I think, be able to contribute to European affairs and make even more improvements to the office of the Ombudsman.
As Deputy Minister for Foreign Affairs, as Mr Diamandouros's colleague at the University of Athens and as a long-standing friend, may I say that I am delighted and excited by his election to this post. I would like to congratulate him and, at the same time, say how sorry I am that Greece will be losing him for a while. He is so valuable that this will be a real loss to us. However, we look forward to winning him back, even more experienced and able than when he left us.
President, on behalf of the Commission, on behalf of the College and on behalf of all who work in the Commission, I would like most warmly to congratulate Professor Diamandouros on his election. It is a great day for him and a great day for Greece, though I recognise Europe's gain is Greece's loss. The Professor comes to these onerous responsibilities with extraordinary credentials, not least that he is a friend of Commissioner Diamontopoulou, so there are many reasons to recognise that he has all the qualities and all the experience and knowledge which are required for this demanding job. I would also like to pay a tribute to the work done by Mr Söderman over the last few years.
I am sure that Professor Diamandouros will undertake his responsibilities in a way which will enjoy the confidence of this Parliament and which will overwhelmingly earn the confidence of Europe's citizens as well. We wish him the best on this journey and we assure him that on this occasion, arriving and landing in Ithaca is even more exciting than travelling there.
I would also like, if I may - having myself lost almost as many elections as I have won - to pay a tribute to Mr Perry who has, I know, enjoyed the esteem of the whole House, and his graceful remarks a few moments ago will, I know only serve to enhance his reputation.
All our best wishes go to the Professor who I am sure will do this job outstandingly well.
?he Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, on behalf of myself and my fellow MEPs, I wish to thank Mr Perry for having been a good candidate in this election. As you observed, Mr Perry is one of the foremost champions of good administration. I should also like to see added to the minutes the fact, which I also want above all to express to those present here, that, in our future ombudsman, Mr Diamandouros, we have acquired a worthy successor to Mr Söderman. Mr Diamandouros really is someone who can continue in Mr Söderman's footsteps, and I think I can say, on behalf of MEPs, that we shall look forward to constructive cooperation with him.
We must also be grateful that we had a good supply of professional candidates. The fact that, during the current term of office, we have elected a new ombudsman also means, I believe, that my fellow MEPs are now still more familiar with the work of the ombudsman and that we are in agreement about what is to be done.
Finally, a small fly in the ointment: just over half an hour ago, the Finnish press agency sent a text message about the outcome of the election. I would ask our esteemed Vice-President and everyone else to ensure that candidates and others do not become aware of important news such as this in the corridors or through text messages from press agencies, but that we, as far as possible, be able to save such news for the solemn meetings we hold in this Chamber.
Thank you, Mrs Thors. Your comments have been noted.
Mr President, I would like to point out that in the provisional Minutes for yesterday which have been distributed, it is recorded that I voted in favour of the final Resolution of the Napolitano report. This is a mistake. The final version should reflect the fact that I abstained on that report.
Thank you, Mr Nogueira Román, for your comment. I can assure you that Parliament's services have already taken note of it and will correct the Minutes accordingly.
(The Minutes were approved)
The next item is the joint debate on the recommendation (?5-0410/2002) by Mr Galeote Quecedo and questions (?5-0508/2002, ?5-0509/2002) to the Council and the Commission, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the conclusion of a Euro-Mediterranean Association Agreement between the European Community and its Member States, of the one part, and the Republic of Lebanon, of the other part.
Mr President, one of the consequences of the terrorist attacks of 11 September has undoubtedly been to draw attention to the Middle East and, even if it were only in our own interests, the European Union should contribute to calming the turbulent waters in that region, creating political and economic cooperation and, in general, stimulating the framework of Euro-Mediterranean relations.
In this regard, the work to create a Euro-Mediterranean parliamentary assembly would be a valuable contribution, and I would encourage our Lebanese colleagues to join in with this task together with the European Parliament and the Parliaments of the region.
The country with which tomorrow, by means of our vote, the European Parliament will open the doors to privileged cooperation, Lebanon, is unquestionably a key player in the region. Today, after 16 long years of war on its territory, Lebanon can be a travelling companion of the European Union in its enthusiastic attempt to find a solution to the regional conflict. Let us be Mediterranean partners for peace!
The association agreements such as the one we are discussing today are an essential element of the European Union's external action, which go further than mere commercial considerations, since they are intended to establish a framework for political dialogue. It is my hope, and I am sure the whole of Parliament agrees with me, that the exception of Syria will be resolved as soon as possible.
With regard to this agreement, I would like to comment on certain issues which have been raised during the debate in committee. Firstly, although we were undoubtedly delighted by the Israeli withdrawal from Southern Lebanon in May 2000, the issue of stable borders with Israel has still not been finally resolved, and we therefore urge the parties to reach an agreement on this.
Secondly, since October of that same year, 2000, the Hezbollah group has been holding four Israeli citizens as hostages and, in this specific case, and with regard to the people captive or disappeared in the various countries of the region in general - it is calculated that there are 17 000 Lebanese citizens - we must get involved - I would like to ask the Greek Presidency whether it is going to do anything to mediate on this regrettable issue of the disappeared.
In our committee, we have also expressed the need to complete the withdrawal of Syrian troops based in Lebanon, in application of Security Council Resolution 520, in order to guarantee the sovereignty and integrity of that country. We therefore appeal to the Lebanese Government to submit this issue to the consideration of our colleagues in that country's parliament, so that a debate can be opened to allow progress to be made on this crucial issue.
I would like to support and acknowledge the efforts the Lebanese authorities are making in the fight against terrorism, particularly in application of United Nations Resolution 1373.
These and other matters will form part of the political dialogue which will be opened up between the European Union and Lebanon, particularly in application of the clause contained in Article 2 of this agreement. And, in the presence of the Council and the Commission, I would like to ask that an in-depth debate be held on the effectiveness of the application of this clause and on the possible mechanisms for its parliamentary monitoring and evaluation. Within this context, the issue of respect for human rights and democratic principles is essential to this Parliament.
I am convinced that this is unquestionably a fundamental instrument which will be extremely useful in terms of supporting the enormous efforts the current government of Minister Hariri is making to improve the economic situation of Lebanon.
Mr President, we are very keen to make the conclusion and adoption of this Agreement dependent on the quest for solutions as to how this area can be stabilised. Lebanon, which was once known as the 'Switzerland of the Middle East', has for many years sustained great blows, both internally and externally. As a European Union, we should be making a proportionate contribution to restoring stability to this country and hence to the achievement of stability in general, and I believe this Agreement to be a means towards that end. That this should be done in relation to agriculture and agricultural products, to free trade in industrially produced goods, to legislation on trade, and also in relation to issues concerning the rules on the determination of origin, constitutes important progress, and we also welcome the way in which it has proved possible, by means of a separate exchange of letters, to incorporate cooperation in counter-terrorism in this project as a whole.
As my predecessors on the floor have said, however, there are a number of points to which we are keen to give further attention, such as the issue of the Syrian military presence. There is no doubt that this problem has to be resolved, both in order to promote stability by making full use of the country's authorities' capacity for change, and also in order to help bring peace to the region as a whole. I believe that it is also important that we who belong to the European Parliament, being desirous of building up still further our cooperation with the Lebanese Parliament, should indicate that the abolition of the death penalty, the ratification of the United Nations Convention against Torture, as well as the signing of the ICC's Rome Statute, will have a major part to play in moving this development further forward.
As it will do again tomorrow, this Parliament has expressly welcomed Lebanon's efforts at participation in the implementation of Security Council Resolution 1373 by freezing the assets of terrorist groups. We would request the Council and the Commission to cause an anti-terrorist clause with similar content to be included in all future agreements, as decided at the Seville European Council.
Ladies and gentlemen, we see the position of the Palestinian refugees as being a most particularly serious problem. We have to be clear in our own minds about how great a burden they are on Lebanon. I believe that this is where we have to work closely with Lebanon in order to enable this problem - which is not just about their living conditions, but also has to do with the possibilities for bringing peace to the whole area - to be resolved in a reasonable way, in order to establish proper relations between Palestine and Israel and to secure a lasting peace between them. There are also many other associated problems.
Mr President-in-Office of the Council, Mr President of the Commission, it is our wish that the transitional period of twelve years should not be exceeded until we have established a free trade area with Lebanon, and we hope that this Agreement can be implemented accordingly.
Mr President, ladies and gentlemen, any debate on Lebanon refers us directly to discussions on the Middle East, both about issues relating to Israel and about discussions on Iraq over the last 24 hours.
The situation in Lebanon is still extremely complicated, mainly because so many different communities live there, meaning that problems require a multiethnic, multilingual, multi-religious approach, not forgetting that Lebanon offers shelter to a great many - about 370 000 - Palestinian refugees. These communities are represented at institutional level. The application of the arrangements in the Charter of National Reconciliation of 22 October 1989 allowing Syrian forces to be stationed in certain areas of Lebanon, basically comes within the framework of relations between Lebanon and Syria. The Council is closely monitoring internal political dialogue in Lebanon. The first step was the Israeli withdrawal from southern Lebanon in May 2000, followed by a partial withdrawal of the Lebanese-Syrian army in June 2001. At the same time, there is a risk that the presence of Hezbollah forces in the south of the country will become a destabilising factor in Israeli-Lebanese relations. The free parliamentary elections held on 3 September 2000 indicate that things are moving in the right direction, towards the normalisation of the situation in Lebanon, and we must not therefore underestimate the destabilising effect on Lebanon of the conflict in the Middle East.
The Council has stated on several occasions that the fight against terrorism is a priority and the recent terrorist attack in Bali highlighted once again the need for close international cooperation on the fight against terrorism. Implementation of the action plan adopted by the European Council in September 2001 is progressing well. As far as its foreign dimension is concerned, the Council has decided to include the fight against terrorism in the agreement between the European Union and third countries. The fact that Lebanon was one of the first countries that agreed to sign the agreement with the European Union on this issue demonstrates that it is prepared to cooperate actively with the European Union, including in the field of information exchanges. The link between the Cooperation Agreement and the Association Agreement with regard to the fight against terrorism is emphasised by the fact that both agreements were signed on the same day, in Luxembourg on 17 June 2002 to be precise, and will enter into force simultaneously - and soon I hope.
As far as respect for human rights is concerned, the Council is monitoring this issue closely. The Council expressed its concern about action by the Lebanese army against Christian activists in August 2001 and about the closure of the independent television station ??F last September. The Association Agreement will also strengthen the potential for monitoring this issue and will encourage the authorities in Lebanon to have greater respect for human rights. As you know, the agreement requires respect for human rights and fundamental freedoms to be a basic element in both sides' domestic and foreign policy. In addition, regular political dialogue will be established at various levels, mainly in the Association Agreement, on all matters of interest.
I should like, if I may, to make a number of comments on the Association Agreement, to which the European Parliament is being invited to give its assent. The signing of the Association Agreement is an important development and marks the start of a new chapter in our relations with Lebanon. Although it refers mainly to intergovernmental relations, the agreement also offers an operational framework for the business community and civil society. This agreement is vital to the European Union's entire Mediterranean policy and is yet another step towards the creation of a Euro-Mediterranean free trade zone. I should point out that Lebanon has just ratified both the Association Agreement and the Interim Agreement which comes into force on 1 March 2003. Good communications channels between politicians on both sides of the Mediterranean are an important factor in building constructive relations between the ?U and its Mediterranean partners. At bilateral level, the Association Agreement makes provision for an EU-Lebanon Association Council, to facilitate cooperation and contacts between the European Parliament and parliamentary institutions in Lebanon. The Members of Parliament involved will have to set the framework for this dialogue which, as far as the Council is concerned, will supplement Euro-Mediterranean dialogue in general.
I welcome the results of the last meeting of the Euro-Mediterranean Forum in Bari in June 2002, which highlighted the parliamentary dimension of our cooperation with the countries of the Mediterranean.
We are currently examining cooperation mechanisms in order to create a Euro-Mediterranean Parliamentary Assembly. The European Parliament has started working on just such an assembly, which will include members of the 27 national parliaments and the European Parliament. The Euro-Mediterranean summit in Valencia proposed strengthening the parliamentary dimension of Euro-Mediterranean dialogue by creating a Euro-Mediterranean Parliamentary Assembly.
I welcome the recent meeting of the Euro-Mediterranean Forum in Bari on 17-18 June 2002, which supported the creation of a Euro-Mediterranean Parliamentary Assembly and decided to form a working party to set up this new assembly. For their part, the senior officials responsible for the Barcelona process also agreed to set up a group to coordinate with the Bari working party.
One of the objectives of the Greek Presidency is to use the dynamics of Euro-Mediterranean cooperation in order to strengthen its parliamentary dimension. One of our presidency's priorities is to achieve new levels of integration and boost the credibility of Euro-Mediterranean cooperation, which is why we are currently examining the cooperation mechanisms and measures needed in order to create this assembly. What we want, not to say need, is for the Euro-Mediterranean Parliamentary Forum to decide at its next meeting in Crete on 27 March 2003 to evolve into a parliamentary assembly. If it does, the summit of Foreign Ministers meeting in Crete on 26 and 27 May 2003 would be able to welcome their decision and this new institution could be set up.
Mr President, the House is considering today a very important resolution on the adoption of the Association Agreement signed with Lebanon in June last year. This agreement is not only important for our relations with Lebanon - it is also crucial in the overall European Union-Mediterranean Partnership since it represents another step towards the completion of the grid of Association Agreements within the Barcelona Process (the only agreement still being negotiated is the one with Syria and I am hoping to have the opportunity next month of trying to persuade the Syrians to go ahead themselves more seriously to negotiate an agreement).
Lebanon is a key partner in the Euro-Mediterranean structure. When Prime Minister Hariri was elected to office in September 2000, he set his government an ambitious deadline - to conclude the negotiations with the European Commission by the end of 2001. I am very pleased that he has delivered on this promise and I call upon Members of the House to vote favourably on the resolution, and to endorse the Agreement.
Parliament has before it, in my judgment, the means to provide Lebanon with a firm foundation for building its future. The country has experienced a terrible civil war. It has been the victim of outside interference, it still remains vulnerable. Lebanon is now grappling with recovery and with modernisation under difficult economic circumstances, faced with poor immediate prospects for peace in the Middle East, smouldering tensions along the border with Israel and the unsettling possibility of a military conflict in Iraq.
There is broad support in Lebanon for this new strengthened relationship with Europe. The Lebanese Parliament ratified both the Association Agreement and the Interim Agreement in December. The interim agreement allows both sides to start the 12-year transition period from March 2003, leading to the gradual introduction of free trade. This is a clear sign that Lebanon is serious in meeting at an early stage its commitments to opening up large areas of its trade and approximating its legislation to that of the European Union. It will also be bound by its engagements on respect for the fundamental principles of human rights and democracy from this date and I want to return to that in a moment.
The free-trade area will bring about profound changes to Lebanese commerce. Lebanon is rightly prized for the entrepreneurial skills of its work force. Its economic strategy is already liberal. World Trade Organisation membership has been requested. The opening of markets and economies will bring benefits through economic liberalisation and increased competitiveness. Lebanon will benefit immediately from market access for its agricultural and processed agricultural products. And the Union will gain from improved access to service sector industries in Lebanon, once these arrangements have been concluded. By signalling Lebanon's commitment to economic and social reform, this Agreement will send a clear and positive message to the international and European investment community of the opportunities for direct foreign investment in Lebanon.
The successful outcome of the Paris II donor conference in November last year, organised with great commitment and success by President Chirac, suggests that this message has already struck home. Of the 18 governments participating, six were Member States and the Commission was also represented at its highest level. There is a clear interest in seeing that Lebanon weathers the economic storm of post-war recovery, and reduces its debt. The amount pledged to assist in debt relief matched expectations (about $ 4.3 billion were pledged in all).
But, the Association Agreement is first and foremost a political agreement, which is why it devotes so much importance to political dialogue. The Agreement is a potent expression of shared values and common objectives. It is through dialogue that members of this partnership can pursue the shared commitment to achieving peace in the Middle East. Our dialogue, and this was a point which Mr Galeote Quecedo referred to, will embrace the fundamental principles of human rights and democracy with an honesty and appreciation born, I hope, out of close partnership. Lebanon's pluralist society, embracing numerous sectarian and religious groups, has functioned most effectively when there is consensus, tolerance and open debate - a unique feature in the region. We are, however, conscious of the concerns expressed by the Parliament's Foreign Affairs Committee on specific points of the human rights situation in Lebanon. The agreement provides an additional forum for tackling these concerns. By ratifying the Association Agreement, the European Union will trigger the important commitments from Lebanon concerning human rights and democracy, migration and re-admission, money laundering, the fight against organised crime and illicit drugs, and judicial cooperation. And I know too the concerns which have been expressed about freedom of the media. I can reassure you that the Commission will continue to monitor and follow these concerns wherever and whenever possible.
The Agreement will also, as the Minister pointed out, trigger Lebanon's undertakings on cooperation in counter-terrorism, set out in the exchange of letters to which he referred.
Our partnership will extend well beyond trade and politics, and will be wide-ranging, covering areas as diverse as cooperation in the fields of science, education, energy, tourism, the environment and industry. Social and cultural cooperation is also central to the Agreement, in terms of rights of workers, and social dialogue.
Our partnership will be sustained by contributions under the MEDA programme which I hope will be focused, as far as possible, on implementation of the Agreement. So we are moving towards our overall ambitions in the southern Mediterranean with the agreement that we have put before Parliament with the Lebanon and I very much hope that we can move on from this to completing the grid of association agreements by successful negotiations with Syria.
I commend this agreement most warmly to Parliament.
Mr President, this morning, in this Chamber, we discussed the plight of the Afghan people, suffering the after-effects of decades of war and in-fighting, and it would be impossible to forget this when taking the floor in this new debate.
I have not forgotten that the Lebanese people have suffered the same hardships and I welcome the fact that at the end of these troubles they have been able to find the necessary resources to begin to rebuild the model of multicultural, multiethnic cooperation you told us about, Mr President-in-Office of the Council, and which the whole world admired before the disease that is the fear of otherness, the fear of being dominated, spread there, as it was to spread later on in the Balkans, where I personally was able to observe the devastation.
I have not forgotten this 'Balkanisation' of Lebanese territory, which was as destructive as the 'Lebanonisation' of the former Yugoslavia was later to be. That is why I can only rejoice in the progress accomplished, which has allowed this association agreement to be concluded with the Republic of Lebanon, about which you rightly said, Commissioner, that it would be political first and foremost. I am sure it will be adopted tomorrow, by a strong majority of Parliament, following the proposal of Mr Galeote.
I am aware, however, of the remaining difficulties which both you, Mr President-in-Office of the Council, and the Commissioner and Mr Brok and Mr Galeote have raised in this debate.
Personally, I would say that the Lebanese model - where everyone, whatever their culture and religion, is enriched by contact with otherness - has begun to be built, but only begun. I would like to say that I do not believe it will be completed until the Lebanese people have, as they would like to have, their total independence, which they are still deprived of by the presence of foreign troops on their soil. The United Nations General Assembly has repeatedly asked for them to be withdrawn. Mr President-in-Office of the Council, you told us that a first step had been taken by withdrawing some of these troops. In my eyes, that is not enough.
That is why I unreservedly support the request made by our rapporteur, namely for Resolution No 520 of the United Nations Security Council to be taken into account and the matter of the presence of Syrian troops on Lebanese territory to be subject to the judgment of the Lebanese Parliament, which, as we know, is in favour of complete respect for sovereignty, territorial integrity, unity and the political independence of their country.
Mr President, Mr Yiannitsis, Mr Patten, the EU-Lebanon Association Agreement marks a step forward in our long-standing relations. It has already been pointed out several times that Lebanon is a country which has seen 16 years of civil war and which has now managed once again to turn its ethnic, cultural and religious pluralism into the basis for a peace process: it is a country both complex and important, owing to its history and geopolitical position. We hope that the closer relations which this Agreement formally marks, will help make this process irreversible and represent further progress in the respect for human rights and the strengthening of democracy and the rule of law.
It is precisely for this reason that the article in the Agreement which refers to human rights must be taken seriously by the Lebanese authorities and the European institutions. Parliament is persevering on this point since the economy and trade must be able to advance at the same pace as advances in freedom, democracy, the role of women and freedom of information. We are pleased to note that Lebanon has signed the International Convention on Women's Rights and the Convention against Torture. We hope that ratification will follow these signatures and that by continuing along this path, we will see the abolition of the death penalty, Lebanon's participation in the International Criminal Court, the truth about missing persons and a revised legal system which specifies the limits and role of military jurisdiction. This process should be supported by the MEDA programme, with clear support for the autonomous development of civil society.
Another crucial issue is an end to the Israeli-Palestinian conflict and pacification of the region, where a lasting solution can only be found by creating a Palestinian state. The Israeli withdrawal from Lebanon was an extremely important event, but peace was not a consequence. But it is precisely because peace is never automatic but requires great political will that it is important to state the desire to achieve it, starting with the countries in the region. To this end, the tension on the Lebanon-Israel border must cease, Syria should withdraw its military presence from Lebanon and the Palestinian refugees should be given prospects for the future, starting with the provision of better living conditions; I would point out that responsibility for this does not only fall to the host country, but to the whole international community. In pursuing this aim, it is therefore essential for the refugees to be able to benefit from the MEDA programme and for Europe, taking all of this into account, to be especially generous. Lastly, we hope that the Agreement will support economic reforms and trade, which were already important issues.
Today's opportunity is, however, also a chance for us to make a more general appraisal of the Euro-Mediterranean Partnership - as the President-in-Office of the Council did - following completion of the enlargement process, in the context of the reform process which started with the Convention. We must now redefine the enlarged Union's external relations and we must give Europe a more significant role in the world. The Partnership, launched in Barcelona in 1995, was created with 12 countries. We now have a broader, more systematic view of this process which encompasses the Mediterranean, the Balkans and the Gulf states. Secondly we must ask: which policies? President Prodi has often stated: 'Everything but institutions'. The European Parliament, for its part, came out in favour some time ago of a Euro-Mediterranean Partnership which includes all the policies which we subscribed to with the candidate countries. I would therefore urge us to go further than the - albeit important - decisions of the last Interministerial Conference in Valencia.
Lastly the institutions: in Valencia - as you, Mr President, pointed out - it was decided to grant the Parliamentary Forum the status of a real parliamentary assembly. This change could be truly significant, and to be a success it must take into account the remarks already made on the geopolitical dimension and policies. By becoming a true institution, the parliamentary assembly should acquire real powers concerning the decisions which this process involves and should be an active participant in the great meeting of cultures. The most important thing is for it to have instruments in order to make real progress in the field of rights, democracy and freedom.
Mr President, quite a few problems affecting Lebanon have been mentioned in this Chamber, in spite of there also being many positive signs in that country. We in the Group of the European Liberal, Democrat and Reform Party wish to highlight a number of these problems.
The situation in Lebanon is very uncertain and complicated, and the Syrian presence in the country means that the question may sometimes arise as to whether Lebanon is a completely independent state. There are extensive infringements of human rights. I only have to mention the 17 000 missing Lebanese, the restricted freedom of expression, the violence against demonstrating students, the death penalty and, of course, the situation concerning the Palestinian refugees, referred to by quite a few fellow MEPs. These refugees too must come to enjoy the positive advantages that the association agreement can provide.
The ELDR Group has tabled a number of amendments concerning, for example, the 200 Lebanese held prisoner in Syria. There are also a dozen in Israel. The situation concerning these refugees must be clarified. Lebanon must also ratify the Geneva Convention. We are very concerned about the situation of the refugees.
Trade and the exchange of goods are nonetheless to be welcomed. In the long term, they promote democracy and development - political, economic and social. The association agreements are also an important part of the Barcelona Process. We are therefore voting in favour of this association agreement in the hope that it will lead to development in Lebanon. We nonetheless feel a certain hesitation in doing so because Lebanon is far from being a democracy, and there are flagrant breaches of human rights. We also feel a certain unease, or frustration rather, at the fact that there is always talk about human rights clauses that can be applied if a country infringes an association agreement with the EU. These clauses are nothing other than a resounding shot in the dark. I really want to appeal to Commissioner Patten to ensure that mechanisms can be developed whereby, in the event of breaches of human rights that we know are being committed, Article 2 of the association agreement can be invoked and applied in a meaningful way.
First of all, at a time when the enlargement of the European Union is underway, I would like the Euro-Lebanese rapprochement to contribute to creating an outline for genuine joint Mediterranean construction. This must take place through a dialogue between equals. It is even more urgent as the risk of war in Iraq weighs upon relations with the Arab world as a whole.
Next, as has already been said, we need to use all available means to escape the spiral of violence in the Middle East. Europe and Lebanon could play a more active part with regard to compliance with the United Nations resolutions, the creation of a Palestinian State and Israel's full, and universal recognition in the region. I am thinking in particular of the serious basis constituted by the offer of peace adopted by the Arab countries in Beirut.
Although the war in Lebanon is fortunately in the past, the absence of peace throughout the region is a barrier to genuine reconstruction and development in the country as a whole. This is especially true in southern Lebanon, where problems of borders with Israel have not been solved. Almost three years after the Israeli withdrawal, needs are still great: for example, rehabilitation of infrastructures, rebuilding homes and irrigation projects.
The same is true of the Syrian presence: although it does not explain everything, it probably prevents the Lebanese from effectively erasing all the scars of war. Lebanon exists in the mind of the Lebanese, but many would like to see a stronger affirmation of their State, which would take place in particular through a truly independent, democratic State, in order to establish and develop coexistence between the Lebanese. I am thinking in particular of respect for freedom of speech, an independent judiciary, the rights of asylum seekers, those who have disappeared, and the death penalty.
This is also true of the situation of Palestinian refugees. Although Lebanon is still, fortunately, a country of refuge for Palestinians, the absence of a foreseeable fair, sustainable solution aggravates the situation of great social distress in which hundreds of thousands of refugees find themselves. The right to return should be recognised as legitimate, but the discrimination that actually affects Palestinian refugees in Lebanon is unjustifiable. Access to work or social protection should be guaranteed more effectively, with our help.
Lastly, we cannot ignore the social and economic aspects. While the period immediately following the war required the implementation of an ambitious reconstruction programme, the current situation is bleak. Some would say that the Lebanese economy is somewhere between the developing world and the City. The debt is USD 30 billion. There is glaring inequality. The high consumption of the wealthy goes side by side with raging poverty, intensified by an extremely high cost of living and widespread low income. The Lebanese Prime Minister did obtain aid of over EUR 4 billion in Paris last November from some European and Arab countries as well as from international financial institutions. I remain more than sceptical, however, as to the positive effects of creating a free-trade zone. The loss of customs taxes could have significant consequences for useful public spending. European aid should therefore be given through active support for the organisations operating in humanitarian and social fields.
I still think that modernity and social progress consist of making the focus of Euro-Mediterranean relations human factors rather than goods and capital. The Euromed civil forum considers the social and economic assessment of the partnership to be negative overall: we should heed the critics!
Mr President, as other Members have pointed out: 17 000 families have no news of their loved ones, parts of the media have been banned, censored by the authorities, journalists have been arrested, the courts have been used for political ends, the intelligence services are ubiquitous, discriminatory measures have been taken against thousands of refugees, and Palestinians in particular, torture has been used despite the fact that Lebanon is a signatory to the Convention against torture, Syria has constantly interfered in the life of a third country, there has been discrimination against women; there is a long list of infringements of human rights as reported, in particular at the hearing held within the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy.
All the organisations fighting for democracy in this country, however, support the idea of this association agreement. This, ladies and gentlemen, Commissioner and President-in-Office of the Council, goes to show the tremendous hope generated by this agreement, as well as the scale of the challenges we must accept in order to respond to these numerous expectations.
The resolution submitted to us on which we shall vote at the same time as the association agreement is a relatively comprehensive text - and I would congratulate the rapporteur on that, moreover - which addresses numerous problems that Lebanon must now face in order to play the role we expect it to play to ensure the stabilisation of the situation throughout the region.
The Verts/ALE Group has duly contributed to this and we, together with other Members, in fact, would like to add a few points that we feel are important today. First of all, we would like to invite, to call on the Lebanese Government to ensure respect for the rights of refugees, migrants and asylum seekers, who are present on Lebanese soil, and to cease all kinds of discriminatory measures in particular against Palestinian refugees. We would also like the Commission and the Council to ask Syria and Israel officially for information on Lebanese nationals who are being held in these states. According to the information provided to us by Solidar, whose spokesman, moreover, was invited to the Committee on Foreign Affairs, Israel is allegedly holding 12 Lebanese nationals and 200 nationals of other countries are allegedly being held secretly in Syria. I believe the European institutions can help to shed light on this matter, which weighs heavily on relations within the region.
The Verts/ALE Group in the European Parliament would also like to draw the attention of the House to the pressure exerted on the Lebanese press. We call for strict respect for the freedom of the press, in all its forms, moreover, in particular for journalists or other media that criticise government policy. We call for this country to respect the right of the opposition, which we all know receives extremely poor treatment. Lastly, we call for the Members of the Lebanese Parliament to be associated with and play an active part in the work of the fora of the future Euro-Mediterranean assembly. That is clearly a condition if we understand that this agreement with Lebanon is even more important in stabilising the region and finding a solution to the problems in the Middle East.
Once again, ladies and gentlemen, this association agreement constitutes a challenge, which we must meet. I believe that its effect would be greater if we were in possession of all the instruments necessary to monitor, follow, propose and assess, regularly and seriously, in particular the implementation of Article 2 of this association agreement.
Mr President, I should like to begin by welcoming the Greek Presidency, which is embarking on its duties here and also the election of a European Ombudsman, who is also Greek. This is all happening at a time when plenary is being led by a colleague of same nationality, which is making this sitting a veritable Greek political Olympiad, which I am delighted to share in.
Mr President, the European Parliament today has the task of delivering its opinion on the conclusion of the Euro-Mediterranean Association Agreement between the European Community and its Member States on the one hand and the Republic of Lebanon on the other. This agreement clearly forms part of the Euro-Mediterranean partnership launched by the Barcelona Declaration of 1995, whose progress we have a duty to promote, despite the uncertainties in the political situation in that region with regard to peace and security. One of the most noteworthy aspects of the process opened in Barcelona is that it enables complementarity to be established between the dimension of bilateral cooperation involving the Member States with Mediterranean connections, including Spain, France, Italy and Portugal - although Portugal borders the Atlantic, it has significant economic and geographical links with the Mediterranean countries of the Maghreb - and the multilateral dimension taken on by the European Community, which can and must mutually strengthen one another.
There is no doubt, Mr President, that, to a large extent, the stability of the Mediterranean region, and in particular of the Middle East, depends on appropriate partnerships for economic, political, social and cultural development, for which the Union is particularly suited. Other types of problem remain, however, which are today entirely undeniable, especially concerning security and the fight against terrorism, but also concerning the fight against corruption and money-laundering as well as promoting democracy and human rights which, in the particular case of Lebanon, are a cause for concern. This is why we believe the questions raised by Mr Brok, the Chairman of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, to be of the greatest relevance and to require tangible and consistent answers from both the Council and the Commission.
We cannot ignore the fact that the political leanings of the Lebanese authorities are still dominated by Syria and that Damascus has a decisive influence over the position of the Lebanese Government in the Israeli-Palestinian peace process, despite the Israeli army's withdrawal from Southern Lebanon in May 2000. Unlike Lebanon, whose government has fortunately been moving towards democracy and the separation of powers, despite its obvious institutional weaknesses and intricate political and religious imbalances, Syria is a dictatorship, with a singularly Monarchist bias, which has remained technically at war with Israel since the Six-Day War, with all the dangers that this situation entails for the Middle East peace process. Even worse, it maintains a significant military force in Lebanon, of around 30 000 men, in addition to the 300 000 immigrants there, who work mainly in farming and construction.
If we add to this presence - or perhaps we should call it an 'occupation' several more Palestinian refugees, who are by and large poor and poorly integrated into Lebanese society, constituting around 3.5 million people, and the presence in the country's parliament of Hezbullah, the extremist movement - since it cannot be called anything else - it is easy to understand Lebanon's delicate situation, to which the Union must be attentive and in which it must play a moderating role in order to achieve peace, security and development. This Euro-Mediterranean partnership is all the more important at a time when the Union is enlarging into Central and Eastern Europe and will be focusing the lion's share of its financial resources there.
We must not forget that Europe is or should be polycentric: it is Nordic, Mediterranean, and Atlantic; it is also ultraperipheral and certainly continental. It is, however, by balancing its components and respect for its diversity that it will become a Europe that is more democratic, safer, more developed and definitely more respected on the international scene.
With the conclusion of an Association Agreement with the Republic of Lebanon, the EU is putting its own political credibility on the line, both internally and externally. As recently as at the last European Council, the Council of Copenhagen, the Council again acknowledged Israel's legitimate concerns about her security. The Council also committed itself to the fight against international terrorism. The two central points of the foreign policy of EU Member States are not compatible with the power base that Hezbollah is forming in Lebanese politics. It is not for nothing that Southern Lebanon is known as 'Hezbollahland' these days. The party of Allah has been lord and master ever since Israel's military withdrawal from the border area in May 2000. This Shiite terror organisation has built up an impressive military presence thanks to the combined cooperation of Syria and Iran. Including a large arsenal of missiles within range of the whole of the north of the Jewish state. All within easy reach of Lebanese Islamicists who unremittingly and openly advocate the physical destruction of Israel.
The attention being paid to the depressing situation on Israel's northern border in the present resolution of this Parliament deals with the cause and effects and ignores the political reality in situ. This European unease will not upset Hezbollah. The party of Allah is simply not mentioned. How does the Council view that? I would like to ask the Greek Presidency what steps it intends to take against Hezbollah in Beirut, Damascus and Teheran. Diplomatic inactivity gives the EU absolutely no credibility as a peace broker in the Middle East.
Hezbollah is just as unlikely to be intimidated when it comes to direct and indirect involvement in terrorist activities against the state of Israel, including forming terrorist cells amongst Israeli Arabs and complete identification with the second Palestinian intifada. Or, as the secretary-general of Hezbollah, Hassan Nasrallah, puts it: the intifada in Palestine now forms their front line.
In short, if the common fight against terrorism is to have real credibility, the EU must immediately place Hezbollah on its list of terrorist organisations - hence my amendment - and the Lebanese authorities must assert their authority over the whole country. Only these measures will have the effect of stabilising the whole region and promoting peace in it, as they simultaneously send a signal to the destabilising regimes. A powerful stance such as this would also set the right tone for the negotiations on the EU's future relationship with Damascus and Teheran.
Otherwise the European institutions would only be paying lip service to the bare fact of Israel's existence and the global fight against terrorism. Until such time as the EU shows that it is taking these points very seriously in its relations with these countries, I will vote against an Association Agreement with Lebanon. What makes me even more resolute in my stance is that the European institutions are demanding virtually no genuine guarantees from Beirut regarding the observance of human rights.
Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, I have just returned from Lebanon where I went before Christmas with Jean-Marie Le Pen. We were made as welcome by the Lebanese press as by such well-known figures as the Maronite patriarch Monsignor Sfeir, or the former Head of State Mr Amin Gemayel. How can we fail to feel considerable affection for this refined, friendly people that has overcome with great courage the suffering of almost twenty years of frequently horrific foreign and civil war? It should encourage us to consider the dangers of removing borders when, in Lebanon, the refugees have begun to speak as if they were running the country. Consider also the risks posed by many aspects of the multicultural society that some would like to see developing at all costs in Europe, where it did not exist until now.
In principle we are in favour of developing relations with this country of great culture and ancient traditions, that is so close to Europe in general, and in particular the French-speaking tradition that I, amongst others, represent here. We can only deal, however, with a sovereign State, a peaceful, honest and impartial State.
A sovereign State naturally means the withdrawal of the Syrian troops, whose presence is no longer justified, as almost all the previous speakers have said, since the Israeli occupation ended in southern Lebanon. The resolutions of the United Nations General Assembly, in particular, should be followed by practical action and this withdrawal should be complete, just as Syrian pressure on Lebanese domestic policy should cease.
A peaceful State means an end to the repression, also mentioned by other speakers, practised against students, political dissidents, and Christians in particular. That means that certain post-war procedures or processes, which could legitimately be described as Stalinist, should cease; that the general amnesty should be extended to all. Saying this, I am thinking in particular of the terrible fate of the former leader of the Lebanese forces, Samir Geagea, the only leader of a faction to have taken part in these conflicts who has now been in prison, on military premises, in a building with no light, for eight years. Nobody there understands, or rather everyone understands only too well, why Samir Geagea is in prison, while the leader Walid Jumblatt, whose excesses were every bit as bad as the worst offenders in this conflict, occupies a quasi-official post.
Lastly, an honest, impartial State means an end to the political racketeering that results all too often from reconstruction in this country ravaged by war. These are the three conditions for the agreement that we want with all our hearts to reach optimum effectiveness.
Mr President, I was privileged to visit Lebanon for the first time some 20 years ago as a journalist, and have followed the unhappy events in that country over the years. It was the occasion when the Palestinians were expelled from Jordan by King Hussein and swept into the Lebanon, destroying what had been up till then a haven of relative peace and civilisation in the Middle East. It had, from the point of view of the visitor, whether a journalist or a tourist, three great advantages: the charm of the Lebanese people, the fact that the electricity and water had been put in by the British and that the cuisine had been installed largely by the French.
On my most recent visit there I was encouraged to see that those three great traditions are reasserting themselves in the rebuilding of that country. It is, as the Commissioner has said, undergoing this process of rebuilding in possibly the most difficult times, especially from the economic point of view. But I am confident, as are many other Members of this House who know the Lebanon well, that the energy and the determination of the Lebanese people will win through. They have survived the past in an extraordinary fashion and remained civilised and perennially charming. It is very important that we maintain the closest links, as the previous speaker mentioned. The francophone connection is only one of many which we have between the members of the European Union and the rest of the Middle East. The Lebanon is a focal point from which we can operate and through which we can operate.
I look forward in the not too distant future to returning to Beirut, a city of which I have the fondest memories, but also to welcoming more people from the Lebanon, especially parliamentarians, here. We can do so much by example that it is important for this House to maintain these links.
Finally, I would point out that it was always through the Lebanon that many of the contacts were made with the other Middle Eastern countries. With the tensions that we have in the Middle East at the moment, it is essential for us to maintain those links, especially for the Commissioner who, no doubt, has fallen in love with the Lebanon in the same way as many of us have, and for the Commissioner to be able to use the Lebanon as a bridge through which he can talk to sensible, democratically-minded people in the other countries of the Middle East.
Mr President, I also have first-hand experience of Lebanon and to continue using the images used by the previous speaker, I would say that it is possible to be in love with Lebanon but that love, in this case, does not mean turning a blind eye. I feel that the European Union has negotiated with an official Lebanon, a somewhat theoretical Lebanon, not to say mythical, that the situation in Lebanon today is sadly still a long way from the idyllic visions that some wish to use in order to justify the agreement, and that, fortunately, our debate re-establishes the harsh reality.
Lebanon is a State whose independence still poses problems today. More than ten years after the Taïf agreements, the Israelis have withdrawn but the Syrians remain and are still very present in a country over which they maintain a protectorate and whose independence they have never really recognised. The warlords remain, there is still no Rule of Law or free media, as we saw again just recently at the last summit of French-speaking countries, drug-trafficking and corruption remain, and terrorist bases, in particular, as has been pointed out, Hezbollah bases, still remain.
Mr President, we are therefore in a paradoxical situation, because an assessment of the Lebanese situation gives rise to a whole string of reasons that would be cause to suspend the agreement if it existed and was still operational. That is the paradox we face today. Is there a need for an association? An association, Mr President, can only exist between two parties. Does the European Union currently have a fully credible partner? Unfortunately that is still in doubt.
Mr President, there is no doubt that the EU-Lebanon Association Agreement goes beyond relations with the Lebanese Government and takes on an extraordinary importance within the network of relations based on dialogue and cooperation in the Mediterranean and the Middle East, especially at times like these when the threat of war looms so large and risks undermining the development of cooperation between our peoples and harming the still vulnerable Lebanese Government. There have been many years of war with Syria but also with Israel, with external interference and invasions, which have not yet been definitively settled; also a civil war which has devastated social and family relationships, though the International Community's neglect has done damage too. Lebanon's rebirth could lie in that strength which previously was its weakness: the intertwining of cultures and religions, rooted in the country but different from each other.
The Lebanese Government should be acknowledged for having managed to maintain a balance between the parties and for wishing to rebuild a sovereign country in a difficult democratic process, because there are still clear violations of freedom of expression, human rights, social inequality and corruption. In particular, I am referring to the situation of the Palestinian refugees, who have been prohibited by law from having any opportunity to work, for healthcare or for travel and it is hypocritical of the Lebanese to assert that this is because the refugees have to return to Palestine. In this connection, when developing relations and projects with Lebanon, we have to persevere and find means to ensure compliance with the agreements and commitments which are made, even if the example of the EU-Israel Agreement and Israel's blatant violation of Article 2, certainly do not provide a guarantee that this will be respected. I nevertheless consider it extremely important for this step to be taken, in the clear and certain knowledge that it is essential to help rebuild this country; but it is essential that this country is rebuilt on the clear basis of freedom of expression and human rights.
Mr President, ladies and gentlemen, Lebanese civil society is following closely the signature of this association agreement. Although Europe is Lebanon's main trading partner and one of the important backers supporting its economic modernisation programme, it also guarantees respect for fundamental rights on the road to establishing democratic freedoms.
Freedom of expression has once more been seriously attacked, as shown by the enforced closure of the television channel MTV last September for having allowed the opposition to speak at the time of the by-elections. The confirmation of this decision by the courts only serves to increase concerns over this situation. The deregulations of the legal system do not encourage respect for freedom of expression as the courts are increasingly instrumentalised in order to act as means of applying pressure.
More than 17 000 people have disappeared since the beginning of the Lebanese war. Ten years after the end of the conflict, no serious enquiry has been carried out to discover what happened to them. Some were probably executed in Lebanon, but no search has been undertaken for the bodies. It also seems that the victims of kidnapping were handed over to Syria and then transferred to Syrian prisons. The association of families was recently received by the Syrian authorities, who promised them an enquiry but have done nothing as yet. The Lebanese authorities, for their part, remain silent. Public opinion is increasingly calling for the total withdrawal of Syrian troops from Lebanon. Their presence, in addition to corruption within the Lebanese political class, contributes to maintaining a climate of instability dominated by a catastrophic economic situation.
In order to prevent the democratic clause from being nothing more than a dead letter, it is vital to establish mechanisms for the regular monitoring and assessment of its implementation, from the very entry into force of the agreement, in partnership with the NGOs that are close to daily reality. In this country where fundamental rights and democratic freedoms are often ignored, Lebanon's people are placing great hope in these agreements as they represent an essential means of pressure for the citizens.
Mr President-in-Office of the Council, Commissioner, may I take this opportunity of welcoming you to this plenary session of the European Parliament. The signing of the Euro-Mediterranean Accession Agreement with Lebanon is, without doubt, an important move in furthering our strategy to create a free trade zone in the Mediterranean and a zone of peace, security and sustainable development for all its citizens. I think we can take an optimistic approach to cooperation with Lebanon. Lebanon is a country with a history of being open to the outside world, a country which looks to Europe and European culture; it has cooperated with the European Union since 1978, even though the Union went by another name at that time. However, we must bear in mind that Lebanon is in the middle of reconstruction, both economic and social and ideological reconstruction, following the civil war. Anyone visiting Lebanon has the distinct impression that it is still in search of cohesion and an identity. At the same time, it is an interesting experiment in the coexistence of different cultures and religious communities and we need to back this experiment if it is to succeed. I think that the Accession Agreement will help Lebanon consolidate the rules of the burgeoning free market, democracy and economic and social development. At the level of the European institutions and Member States, we need to make full use of the potential of this agreement and give Lebanon the chance to participate in cultural exchange programmes and galvanise its civil society. At the same time, we need to start improving the human rights situation, as numerous previous speakers have said, and the situation of the 350 000 Palestinian refugees there.
I am therefore all in favour of the references in the draft agreement to promoting the role of women in economic and social development through education and vocational training and facilitating economic investment. Unfortunately, these references alone are not enough to bring about real progress in respect for women's rights and I am sorry that neither the President-in-Office nor the Commissioner made any reference to this issue. May I remind you that the European Parliament called in a resolution on respect for women's rights within the framework of Euro-Mediterranean cooperation for an express provision on the protection of women's rights, together with a policy for monitoring that protection, similar to the provision applied to the candidate countries which are now about to join the Union.
On behalf of the Committee on Women's Rights and Equal Opportunities, we urge the European Commission to introduce progress monitoring and evaluation mechanisms and to call on the Lebanese Government - and this should apply in all association agreements - to demonstrate the political will needed to carry out the legislative, administrative and other reforms needed to anchor equality between men and women in the law and to mainstream gender equality in all its policies, thereby paving the way for the development we all wish on Lebanon and good cooperative relations with the European Union.
Mr President, ladies and gentlemen, I should like to make a number of very brief comments.
First, I should like to thank Commissioner Patten for adding some very detailed and useful comments on aspects of the situation on the ground in Lebanon and the policies of the European Union and the Commission's efforts in this direction.
My second comment is that Lebanon was hit by tragedy about twenty years ago. Today we have a very different country which is struggling hard to overcome huge structural problems. Lebanon forms part of the whole puzzle of the Middle East and part of European policy on Mediterranean countries. It is on our very doorstep and obviously we have a keen interest. Because of these two aspects, the European Union and the Council are keeping a very close eye on it and supporting its new policies.
I have made careful note of what was said about human rights, and disappearances in particular, and I shall inform the Council accordingly. However, I would point out that we are trying to include neighbouring countries, such as Syria, in efforts on the human rights front, precisely so that we can deal with these issues more efficiently and influence developments in the area.
As far as Hezbollah are concerned, may I say that the Council pays a great deal of attention to terrorist issues at its regular meetings and discussions on the Middle East. As you know, a great many measures and a great many decisions have been taken. The Council weighs all the factors very carefully and I am sure that, as and when it judges that it is expedient and necessary to do so, it will take stronger action. It has already made a number of moves.
I should like to finish by saying that an association agreement is an important tool. It can have a significant impact, but only under certain conditions. These conditions are that there must be a functioning economy, there must be a strong productive sector, there must be employment, there must be confidence and there must be the potential for cooperation. Where there are armed conflicts and insecurity, it obviously will not have the same results. However, what we are trying and aiming to do is precisely to use multiple means of cooperation, of which the association agreement is one, to do our best to support developments in the area, prosperity and better prospects for the area and relations with a country which belongs to the Mediterranean, which belongs to an area on our very doorstep.
Mr President, the temporary confusion that may have reigned in Lebanon from time to time has obviously led to confusion in Parliament. I wish to inform you that Amendments Nos 10 to 15 have not - contrary to what is stated - been tabled by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, but by Mr Belder, and that they should therefore be dealt with accordingly.
Thank you for your comment, Mr Brok. It is my duty to tell you that plenary's services are already preparing a new list of amendments with this correction and this will be announced tomorrow before the vote on the recommendation and motion in question.
I have received a motion for a resolution in accordance with Rule 42 (5) of the Rules of Procedure on the subject of the debate1
In accordance with the agenda - and I would also go as far as to say in homage to the Greek Presidency - we will proceed to the Commission Statement on the Northern Dimension.
I understand, Mr Patten, that we all have problems with the timetable and I would therefore be grateful if the honourable Members could be as brief as possible, since there are problems with flight connections which affect the Commissioner himself.
Mr President, I will try to live up to that request. We turn now from one end of Europe, as it were, to another. The Northern Dimension continues to occupy an extremely important place on the Commission's external relations agenda. The Commission has been working hard to implement the Northern Dimension Action Plan that was endorsed by the European Council at Feira in June 2000, and to prepare for a new action plan. We are determined to continue to take a leading role in carrying forward this important initiative.
Last year saw significant progress in all nine sectors encompassed by the Action Plan. The Commission's 2002 Annual Progress Report on the implementation of the Northern Dimension action plan presents a complete overview of these results. I would like to pick out a few concrete examples. The Commission has actively contributed to launching the Northern Dimension environmental partnership, with its support fund for environmental and nuclear projects in Northwest Russia. The Commission is by far the largest contributor to the fund, with EUR 50 million over three years, mainly for nuclear-related projects. The Northern Dimension environmental partnership is a clear example of how cooperation in the Northern Dimension region can achieve tangible results in very sensitive areas, calling for urgent action.
In this context much attention is also being devoted to resolving the remaining details of the Multilateral Nuclear Environmental Programme for the Russian Federation, the so-called MNEPR. I hope that we are now very close to a solution and that this key agreement can be signed very soon.
Much attention has also been devoted to the Northern Dimension, energy issues, transport, infrastructure, business and trade cooperation and to cooperation in the fight against organised crime. We have continued to support cross-border cooperation through the Tacis programme, with a total assistance to Northwest Russia between 1996 and 2003 of about EUR 122 million, about half of this being for border crossings.
The Commission has also attached great importance to enhancing the coordination and interoperability between its principal programmes operating in the region (mainly Tacis, Phare and Interreg) in order to facilitate the implementation of joint projects in the Northern Dimension area. This has already helped bring about a considerable increase in the number of joint projects being presented for Tacis/Interreg or Tacis/Phare funding in 2001-2002.
The past year has also seen continued dialogue with the most important actors involved in the Northern Dimension. The final agreement with Russia and Lithuania on the issue of transit to and from the Kaliningrad region is a good example of a concrete success in the EU-Russia relationship that should bring benefits for the wider Northern Dimension region. We have already provided more than EUR 40 million to the development of Kaliningrad and an additional EUR 25 million is planned for the coming years. We are determined to assist the Russian authorities in improving living standards and addressing the challenges it poses to the wider region.
The Commission has also been closely following the work of the intergovernmental organisations of the Northern Dimension region, including the Council of the Baltic Sea States (CBSS), the Barents Euro-Arctic Council (BEAC) and the Arctic Council itself. Building on the positive results already achieved, the Northern Dimension will be further strengthened in the near future. In the coming years, the Northern Dimension will have to address the impact of European Union enlargement, and focus on enhancing links with the Russian Federation as a neighbour.
Two ministerial meetings were organised by Denmark in the last six months, both focussing on the next Action Plan. On the basis of Guidelines adopted by the Council in October last year, the Commission is preparing the next Northern Dimension Action Plan for the period 2004-2006.
We are carrying out an extensive consultation process involving Member States, Partner Countries, and regional bodies, as well as the business world, academia and civil society. Our objective is to have a consolidated draft of the Action Plan (which will replace the current one on 1 January next year) tabled by the middle of this year at the latest.
There is still a lot of work to be done. The Commission is willingly taking the lead in preparing this new Action Plan. But I want to make it clear that success will require an active contribution of all partners concerned with the region and I am sure that the European Parliament will want to play its part in this process. I am certainly looking forward to hearing the contributions which Members have to make in ensuring that the Northern Dimension, which has begun so well, can go on from strength to strength, particularly after the enlargement of the Union.
Mr President, Minister, Commissioner Patten, at the start of the 1990s I had the pleasure of participating in a programme of cooperation between a group of Russian democratic forces and one of European non-socialist parties. There were just 25 of us in all, and our chairman was the current French President, Jacques Chirac. We adopted the slogan 'There is no great Russia without Europe, and no great Europe without Russia' for it.
This is becoming ever truer today with enlargement of the European Union to the east and Russia becoming a compass point, from the Union's point of view, where most of our opportunities for economic cooperation lie, although there are also numerous, not to say countless, obstacles for us to overcome. Along with such issues as organised crime, human trafficking and drug routes, these obstacles still constitute a regional threat, even though the security threat may have receded. The Northern Dimension naturally means cooperation between all the countries in the region: Germany, Poland and the Baltic countries, as well as Finland, Sweden and countries even further away, in such areas as environmental hazards, nuclear safety, infrastructure and the prevention of infectious diseases. Our most crucial problem, however, is making Russia an integral part of this work.
Despite the length of Commissioner Patten's praiseworthy list of achievements it would also be easy to criticise the Commission and the Council for an inadequate show of initiative regarding the Northern Dimension, but the fact is that the problems are not mainly due to us, but to Russia's attitude. Nevertheless, as we heard, for the Union the notion of the Northern Dimension has been a tool to shape strategy. At street level President Putin has not yet succeeded in his aim to make Russia a state subject to the rule of law, a 'dictatorship of law' as he put it; instead, corruption, crime, and totally unpredictable behaviour on the part of the administration still do more to prevent cooperation at public, business and Union level than Russia's inadequate economic resources ever could. It is for that very reason, however, that, while the next Northern Dimension Action Plan is in force over the period 2004-2006, we should work hard to increase political activity in that direction to reassure the Russians that cooperation between us is advantageous to both parties, although it is definitely more important for them than it is for us.
The Commission will have several new members in 2004. I still think it is worth considering that one of them should focus on developing cooperation with our neighbours Russia, Ukraine, Belarus and the Mediterranean regions. This would be practical work that would not, Commissioner Patten, be in competition with the large-scale foreign policies laid down by others in the Commission or the Council. We in Parliament too, as the Commissioner said, can and must be active in new ways, when the focus of attention turns from enlargement to our immediate neighbours. The importance of the existing delegations from these countries is growing, and they must become more active. Ladies and gentlemen, in all honesty how many of us are familiar with conditions in rural and border regions in Northwest Russia or Ukraine? Our path has mainly led to the big cities and the administrative authorities. African and Asian questions are important, and we in the North also understand that, but from the viewpoint of a Europe our children will inherit, the most important direction in which we should be looking is nevertheless the country next door to us and the one offering great opportunities, Russia. My experience is obviously based on neighbouring region cooperation between Finland and Russia, but I think that the freely operative NGOs, also referred to in Parliament's motion for a resolution, in Finland are already doing at least as much good work, for example, in patching up Russia's non-existent social security system, as the authorities and the state in their own work. Our job is to encourage and assist them.
I would like to thank the Commission for its report and also its ideas for the future. I believe that we have done a lot of the foundation work since 1999 with a view to getting Russia still more actively involved. The idea in Parliament's joint motion for a resolution, which I will not otherwise be quoting from, regarding looking into appropriations or making them available in the budget, must be supported, particularly because we are all excited about the long-term ideas and the long-term programme. The size of the appropriation and whether it increases will then depend more on our partners in Russia and in other countries in the neighbouring regions than on us.
Mr President, I hope that it was not symbolic when the representative of the Council, the Greek minister, left the Chamber when we began discussing the Northern Dimension. I really do hope that Greece and Italy, in whose programme there is no mention of the Northern Dimension at all, will also take the Northern Dimension into consideration. After all, we in the Nordic countries also understand the importance of the Barcelona Process and the Mediterranean Partnership.
Mr President, I wish to thank Commissioner Patten for allowing Parliament the opportunity, already at this stage of the Northern Dimension Action Plan, to be involved in this work. The aim must be that the Commission makes a greater commitment to respond to the special questions posed by the EU's northern regions. I believe that Greece, as the country to hold the presidency, will also address this challenge, and I also hope it will be able to convince Parliament over the coming spring that this is what it is doing, because now it is not succeeding. I myself, however, have already had the opportunity to hear this assurance personally. The EU's forthcoming Northern Dimension Action Plan must be broad in scope, to make possible political and economic dialogue and action in all sectors of society.
As Commissioner Patten has already said, very much has already been done in the area of cooperation on energy. What is more, progress has been made in projects devoted to cooperation on environmental issues. In that area, of course, cooperation has to be strengthened further. There are many challenges in the Northern Dimension region, and not least those to do with nuclear power and nuclear waste. In addition, the Gulf of Finland is vulnerable, and for this reason, progress has still to be made with the sewage treatment projects in St. Petersburg. We are, however, to have a new partnership programme for social affairs and health for part of the Northern Dimension and this must have an important place in the new Northern Dimension Action Plan. Health and social issues usually go hand in hand. Bad social conditions are responsible for poor health as well as disease, which spreads across borders, and we need vigorous cooperation in this area.
In connection with the Northern Dimension Action Plan we still have to continue to develop frontier crossing points and obtain Russia's involvement in making it easier to cross borders at current crossing points. I now wish in particular, however, to focus the Commissioner's attention on something he has already touched on here, which is how we might be able to get border cooperation to function more efficiently. The Commission has already begun work to develop the PHARE, TACIS and Interreg programmes of cooperation. We nevertheless need administrative reforms, one common programme to implement action in this area, and less bureaucracy and more action. I believe that these matters will be taken into account in the forthcoming action plan.
Mr President, as the first vice-president of the Parliamentary Delegation for Relations with Switzerland, Iceland and Norway over the last three years, I have been privileged to represent Parliament on several occasions at ministerial meetings on the Northern Dimension.
I want to concentrate on process - that is what concerns me - and Parliament's right to contribute properly to the new action plan. I welcome the action plan and the effort that both the Swedish presidency and most recently, the Danish presidency, have put in to the Northern Dimension. Enlargement will represent a step change in the Northern Dimension. It will no longer be a matter of high foreign policy just about the relationship with Russia. It will be about many countries that will now be Member States and the neighbours will be different. It will involve matters that have to do with the EU's regional and environmental policy. That means that civil society and Members of this House and other elected representatives need to be properly and fully involved.
At the first ministerial meeting I attended in Luxembourg, there was a commitment to have a Northern Dimension forum. It has yet to see the light of day. That ought to have happened a long time ago. I sense that there is some reluctance to fully involve this House in the Northern Dimension. I hope I am wrong. As this policy changes, I would like to see a much more regular system of annual reporting and involvement with this House, because the Northern Dimension concerns all our citizens. The environment and climate in the far north is important to European solidarity.
I urge the Commissioner to involve this House fully.
Mr President, the Northern Dimension is the northern equivalent of the European Union-Mediterranean Partnership. Although we speak of the north, it also refers to the EU's eastern external dimension.
There are two seas in the north, which have to be protected from catastrophe. The Baltic Sea, which will soon be virtually an internal sea of the EU, is the world's most polluted sea. As we speak it is frozen over, which illustrates how problematic the natural conditions are there. An oil disaster on the scale of the Prestige wreck would be devastating. The Barents Sea, on the other hand, is threatened by nuclear waste and the exploitation of natural resources on the seabed. As a gas pipeline is being built from the Barents Sea to Germany we will also need investment from Member States to prevent environmental damage resulting from gas production.
Our group is pleased with the resolution the political groups have together agreed upon here. It sets forth the key issues that the Commission must take account of when it drafts the action plan for the period 2004-2006.
Unfortunately, the countries to hold the presidency this year have not included a mention of the development of the Northern Dimension in the Council's action programme. Greece and Italy, both countries in the Mediterranean region, are failing in their duty, as countries to hold the presidency, to represent the interests of the EU as a whole.
Something that is of strategic importance is cooperation on energy. The EU is dependent for energy on gas imported from the east. The intention is to meet the entire increase in the EU's energy needs over the next few decades with gas from the east. Investment in the energy sector will improve the reliability of the supply of gas and ensure there is shared responsibility for the sustainable exploitation of energy resources.
Important areas of cooperation also include western investment in environmental protection, nuclear safety and transport infrastructure. Some pilot projects have been set up in order to solve Russia's environmental problems. These are positive steps in the right direction in a situation in which we are being called upon to compensate for Russian capitalism's lack of responsibility for nature and people.
The Northern Dimension is furthermore concerned with the fight against poverty in the EU's neighbouring regions. Civil society has been acting independently and we must ensure it is more involved in EU projects. NGOs are weapons in the struggle against bureaucracy both in the EU and in Russia.
The Northern Dimension motorcar today is being driven in too low a gear. The car is not an automatic, and Greece and Italy must therefore now change up to a higher gear. I agree with the criticism expressed here by Mr Suominen: the representative of the Greek Presidency should have been present here while we are speaking about the Northern Dimension. The area of responsibility of the country holding the presidency is not only the Mediterranean but also the other seas in the EU.
Mr President, Commissioner Patten, I would very much like to welcome you to Parliament to discuss the Northern Dimension with us. The idea for this debate, which my colleague, Mrs Diana Wallis, has already referred to, originated in the Delegation for Relations with Switzerland, Iceland and Norway. We realised that the European Parliament had had no proper debate such as this, in which specific efforts would be made to ensure that Parliament was involved in the EU's Northern Dimension.
While we have called on Italy and Greece here to correct their obvious error and include the Northern Dimension in their programme, I would like to praise Denmark, which was good enough to invite Parliament to the Ministerial Conferences both in Luxembourg and Greenland. We now hope that in this way Parliament's involvement in the Northern Dimension will become established.
Commissioner, you mentioned some successful projects, and I would like to show you my support in your mention of the financing of the environmental programme. It seems that now at last a way has been found for the EU, various donor countries and international financial institutions all to do their bit to solve the huge problems that relate to the environment and nuclear safety. When the political parties were discussing the joint resolution - and it was a very amicable debate - we noted with satisfaction that the Barents Euro-Arctic Council in Kirkenes last week seems to have reached some sort of agreement whereby Russia will sign the MNEPR Agreement you mentioned, and that is a prerequisite for cooperation on nuclear safety to commence in earnest. I believe that we really now have to embark on this project without delay and ensure that Russia does actually see the ratification of this agreement through to the end.
Arctic cooperation is an absolutely essential part of the Northern Dimension and we have managed to address, for example, the concern that the aboriginal peoples in the north have regarding their traditional means of livelihood. If the permafrost starts to thaw in the north many kinds of disasters will result. As a result, Parliament has invited representatives of the aboriginal peoples to discuss these and other questions that relate to the Northern Dimension and Arctic cooperation this spring.
Finally, I just want to say that it will be an immense challenge to cross the prosperity chasm that exists between Russia and the European Union. It will be a crucial challenge indeed, and we can promote it though cooperation in the social welfare and health sectors within the context of the programme.
The enlargement of the European Union places the countries of the Northern Dimension in a very special and much changed position. Everyone is expecting a great deal from this - including strong economic development in particular. The greater mutual openness shows that there are extremely attractive prospects for cooperation in the economic, ecological and social fields. If we are to benefit from this we will have to change our attitude towards Russia. It has already changed, fortunately, but it was not just a matter of course. Despite some worrying signals from Russia regarding parliamentary democracy, the acceptance of non-indigenous religions and in particular the continuing war in Chechnya, we must still have a positive attitude towards Russia.
The politics of the Northern Dimension is therefore part of our two-track policy. A policy that does not withhold criticism, however severe it may be, but one that also sounds out and exploits constructive ideas. It is very important to implement the various forms of policy in the action plan. The European Union's attitude will then be very balanced and multi-faceted, which will also be good for the development of neighbouring regions. The way in which this is done is also naturally of great importance, and this is also mostly of a political and cultural nature. Market participants as well as social organisations, for example, will have to play a major role. Political integration must always go hand in hand with social integration; this may entail a large number of independent organisations. The action plan may therefore also be relevant to the social democratisation of the territories in question - with Russia first.
The Danish Presidency made great efforts with regard to the Northern Dimension issue. Coming from a southern northern country, I appreciate this very much. We are assuming that Greece will also feel a sense of responsibility towards the Northern Dimension. The focus must be on the exploitation of energy sources, the transportation of energy, possibly including to the European Union, and nuclear waste. The delegation to the Russian Duma recently went to the north, where we found out about the serious problems caused by nuclear waste. The European Union is one of the major donors, possibly the biggest in fact, but cleaning up is taking place pretty slowly there. They are not able to dismantle more than a small number of nuclear submarines each year. It is very important for all of us that this is speeded up. The territory there in the north is extremely vulnerable, and we will have to accept our responsibility, particularly with regard to Norway and other countries with interests there.
It is a very good thing - for the people who live there as well - that solutions are also being found for waste water, particularly in St. Petersburg and Kaliningrad. In order to make it clear that we are concerned about people, we must also make sure that social questions linked to public health and the like are not forgotten. We have seen that there are already numerous councils and forums dealing with the Northern Dimension. I must therefore express the hope that their activities will be appropriately coordinated so that they do not overlap too much and hamper one another. A budget line for the Northern Dimension has also already been discussed. I understand that there are technical problems involved in setting up a budget line of this kind and I would like to know what the Commissioner thinks about this.
Mr President, Commissioner, there are a number of points I would very much like to deal with. Those of my colleagues who have spoken before me have covered quite a lot, so please permit me to focus on a few aspects.
It was with interest that I read the Commission documents, as well as the various initiatives considered by the Council, which have had some influence on actual action plans. I find it particularly interesting that we are here attempting to define an area that is at present made up of various interests and also watched over and managed by different nationalities. To take one example, you were right to mention in the action plan the various meetings that you had with Canada and Russia. I think that what you are undertaking in those areas is of great interest. Like my colleagues, I would like to see Parliament more closely involved in this work.
I believe that, in defining the area, which has its own specific problems, its own specific criteria and is undergoing changes of its own, you are attempting something that has real authenticity and which also involves political dimensions such as foreign or security policy. You have also, however, incorporated issues of health, research, infrastructure, energy and the information economy as a whole. The remarkable thing about this is that we really are taking account of the region's specific interests, and doing so not merely from the standpoint of our European interests or coupled with them, but by actually including the Russian dimension in the discussions and taking it into consideration, just as we do with Canada. I want to say how grateful I am for that, because it broadens to some degree the somewhat narrow view that we in Europe sometimes take, and which leads us to focus on purely European interests. Many thanks for that.
What we ask is that you get Parliament more closely involved and attempt to find ways in which the parliaments and our counterparts in the various countries can support you in your work. After all, we have established very good cooperation in the European Economic Area in order to give support in the workings of government and administration, and we have seen this done in several other cooperative arrangements between parliaments. This sort of cooperation could actually be a source of strength to you, and I believe that you still need it.
There is one thing I find lacking among all the interests and diverse topics that you address. Relevant though these are, either I have failed to spot it when reading or I have not managed to find the documents, but I find no reference to you focussing on the economic dimension of the area as a topic in its own right. It may be that I have overlooked this, and if that is the case, I crave your indulgence.
Mr President, the concept of the Northern Dimension must be understood in a broad sense. It embraces both the Union's external relations and its internal policies. In external relations it encompasses the Baltic Sea and Barents Sea areas and the whole of the Arctic region. With the enlargement of the European Union the importance of cross-border cooperation will increase, as the border we share with Russia will lengthen and as we will be acquiring new neighbours.
Cross-border cooperation is first and foremost bilateral action between the EU and its Member States, on the one hand, and Russia and our other neighbours, on the other hand. Then again, we also have two viable multilateral forums, the Council of the Baltic Sea States and the Barents Euro-Arctic Council. Bilateral and multilateral action are both restricted by a lack of funds. In bilateral cross-border cooperation EU funding is limited to Interreg projects and to a small number of TACIS projects. Barents and Baltic Sea cooperation is not financed by the Union at all.
It is being proposed once again in our joint resolution that a special budget heading should be created for the Northern Dimension. In practice this could mean that EU funding for the area of activity covered by the Council of the Baltic Sea States and the Barents Euro-Arctic Council would be appreciably increased and it would be channelled at least in part through these Councils.
This time we are discussing the Northern Dimension on the basis of a statement by the Commissioner in charge of External Relations. The principles of the Northern Dimension must also be remembered when we discuss the enlarging Union's regional and agricultural policy and other areas of internal policy that particularly affect the development of the northern regions. The importance of the Northern Dimension will also grow with regard to internal policies, when the Baltic countries and Poland join the Union.
Mr President, Commissioner, ladies and gentlemen, we should surely endorse the Commission's basic statements on the development of the Northern Dimension and the shape it should take in the future, including such things as the diverse subjects to be covered by future cooperation, ranging from the resolution of environmental problems to telecommunications, taking in research and technological development. The list of partners is no less impressive than that of any previous initiative. There can also surely be no dispute about the fact that the accession of the Baltic States to the European Union will be able to rapidly extend cooperation and move it up a gear, and that there will be greater opportunities for developing relations with Russia.
Appreciation of these and other positive aspects does not preclude critical observations, and I will limit myself to two of them. It is, for example, striking that the Council, in producing its directives, is to some degree working on the basis of a decidedly uncritical analysis. That has also, alas, and to a somewhat lesser degree, been true of the statements from the Commission. An example of what I mean by this is the uncertainty still felt by many investors with a particular interest in involvement in the candidate countries and in Russia. Deficiencies in administration and in the justice system are kept quiet for appearances' sake rather than described in terms that reflect the reality. Surely it is more than a mere linguistic nuance to say that the efforts at rectifying abuses of this sort must not just be persevered with, but also significantly stepped up.
Secondly, development of technological infrastructure has a key part to play in relation to this major region as a whole, and there is a need for this sort of activity, which is at present still largely scattered, to be better interconnected. Existing concepts and plans for road and rail transport need to be realised more quickly if real improvements are to be made. To sum up, the plans made to date, and the results that have been achieved, should be seen in a very positive light. What is now needed is for priorities to be set out more clearly than before and decisive improvements made in key areas.
Mr President, Commissioner, ladies and gentlemen, the southern parts of Russia, the Caucasus and Caspian Sea regions, are caught up in a vicious circle of conflicts that have been going on for a long time. The United States of America is building - has already built - a network of military bases close to Russia's southern border. With Azerbaijan and Georgia it is constructing an oil pipeline past Russia to Turkey. The oil pipeline that passes through Chechnya has been damaged by the war.
I would like to say to you all, and especially the Commissioner, that Russia is now turning its attention to its traffic connections and natural resources in the north. Within a short time it will be constructing its second oil port at the end of the Gulf of Finland. An enormous gas pipeline project from the Arctic Ocean, via the Baltic Sea, to Central Europe is already being planned. At the same time trial shipments of oil are being delivered from the Ob delta area to Murmansk and from there to the world markets. In other words, Russia has effected a strategic change, which is beginning to be seen in the activities we are involved in, although these are Russia's own solutions. Now it is a question of what the role of the European Union is.
As Mr Suominen said, Russia for us is becoming an ever more important partner state, and, as Mr Seppänen said, it is energy that is the crucial issue here. Why is that? Because it is in that area that our dependence on Russia is most clearly visible. This excellent idea and model for a Northern Dimension, underrated and afflicted by confusion as it has been, now needs a centre of focus, and that should be energy. If it is made a priority in the next action plan we can also act in the other areas: environment, culture, education and training, health, the transport situation, and the information society. In this way this whole great idea would gain extra momentum, and not least because the accession of Poland and the Baltic countries to the EU will create more pressure to improve the structure of this Northern Dimension. As Heidi Hautala said, a good example of this in the area of financing is the environmental programme fund. The money therefore exists; now it is a question of action.
I want to thank Denmark for having been so active in this area, and I shall put Greece on the same scales that we used to weigh Denmark's efforts, with the praise that resulted.
I welcome a new action plan for the Northern Dimension which will embrace three new Baltic states and Poland as EU members in 2004, Russia, with which I support a privileged status in a common economic space one day, and the EEA states of Iceland and Norway.
I am concerned about the environmental hazards in the far north and I strongly urge the Russians to sign the MNEPR Agreement, as they have agreed to do, on joint action for decommissioning of their spent nuclear fuel rods and warheads rotting in their naval submarines which might contaminate the Murmansk area.
Negotiations on the accession of ten countries to the EEA were launched in Brussels just last week. Enlargement of the EU entails simultaneous enlargement of the EEA in order to safeguard the homogeneity of the internal market.
There is no justification for the idea that the contributions of the EEA countries should be comparable to those of EU Member States and the Commission's demand for a 22-fold increase for Norway is absurd.
Third countries do not enjoy the same rights and privileges as Member States; in some cases there is reduced market access due to tariff imposition. An example is Norway's loss of free trade in fish with Poland. The EEA Agreement is a good agreement but it has its limitations. Recent opinion polls in Norway indicate that public perceptions of the Union are changing; that support for membership is growing and will inevitably dominate the political agenda at the next elections. I would like also to raise the issue of Belarus, which has borders with four of the Member States that are party to the action plan and, given its union with Russia, might one day become part of the group. It is important for the EU to maintain its dual-track approach and pressure for democratic reforms there. But notwithstanding our political differences with that country, we are still committed in areas of mutual interest such as the management of illegal immigration and cross-border crime.
Mr President, in view of the delicate situation in relation to Kaliningrad and the imminent accession of the Baltic States, the Northern Dimension takes on even greater significance. We have to try to ensure that in all our policies we have as close a relationship with Russia as is possible.
The Northern Dimension has ensured that we are able to focus on developments in the Baltic area, in terms of energy supplies, telecommunications, and economic assistance. I would therefore be delighted if we could continue that process at the moment, particularly emphasising the importance of Kaliningrad as a major source of difficulties and issues for the European Union to resolve.
Mr President, those who think the Northern Dimension is buried are wrong. There is greater need for the project at present than ever before. With eastward enlargement we will have four new Member States on the shores of the Baltic Sea and the Union's border with Russia will be longer than what it was before.
The reliability of energy management in the Baltic countries will be among the challenges of the future. Something else will need to be found to replace bituminous shale and Ignalina. One cannot merely rely on gas imported from Russia. The Baltic Ring must be involved in the programme.
The programme must also show clear links to EU relations with the northern parts of Norway, Iceland, Greenland, the United States of America and Canada. The aim is for the Northern Dimension to grow to rank with the MEDA Programme among other good EU programmes. The Northern Dimension, like the MEDA Programme too, is a matter for the whole of the EU.
The project has, with reason, been criticised for having nothing concrete to offer. I hope that my report that was adopted in May 1999 by the European Parliament, which focussed specifically on concrete proposals, will serve as a cornerstone of the Northern Dimension.
The problem with the Northern Dimension has been that funding has been scraped together from various EU programmes. The decentralised character of its management, spread among several of the Commission's Directorates-General as it is, only complicates the work. The project is like a patchwork quilt. May the Commission organise itself in such a way that the development of the Northern Dimension is the responsibility of a high-ranking official in just one Directorate-General, as is the case with the MEDA Programme. I also support the idea that the Northern Dimension should have its own budget heading, which is in accord with my earlier proposals.
Mr President, I am glad that the Greek Presidency has returned after an absence which had attracted some criticism. Having looked up which of our Members have spoken so far, I find that, of all those who have spoken on this subject, I am the one from furthest south. That is something that we perhaps ought to organise differently in future, as we should give attention to the regions in a more even-handed way.
When, in 1997, President Ahtisaari was the first to mention the Northern Dimension as a concept, many of those present did not at first know what to do with this mere form of words. The word has subsequently acquired a great deal of substance, and we have already heard that the second action programme is being planned, and the priorities chosen for it are also, in my view, the right ones. My fellow Members have, of course, listed the various subject areas more than once.
My personal experience of all these topics - including in earlier years when I was involved in the area of Baltic cooperation - has, unfortunately, led me to the same conclusion that Mr Suominen has already reached, that being that we have, in the meantime, offered Russia, sometimes grovellingly, a whole bouquet of issues along with concrete proposals, but often find the Russians unwilling to do the business. In all this, the benefits to Russia are obvious when one considers the potential for increasing export capacity or our willingness in the environmental field - which is also of course in our own interest - to dig deep into our own resources in order to provide for improvements in Russia.
I would like to say something about border management. I hope that the EU, the three Baltic states, and Poland, even before these latter four join the EU, will engage in detailed talks with Russia in order to make it possible for their border-crossing procedures, from 2004 onwards, to run as smoothly as those we find at the crossing points between Finland and Russia, which have already been modernised. I believe that many working in the field of exports and imports would see their costs for goods and services fall substantially. I also hope that, as regards the combating of criminality at these borders, the Russians ?
(The President cut off the speaker)
Mr President, you have given me a keynote to use. Of all those who have spoken so far, I live the furthest to the south, and if it was not for the Alps, I would have a clear view of the Mediterranean. So I claim the right to speak on behalf of the Members from the South and to assert that we too have an interest in the North's well being. I take it for granted that you, Mr President, agree with me!
I would like to be brief and to touch on the following topics, the first of which is energy. What matters here is that the Baltic Ring should at last come into being, with an electricity interconnection right round the Baltic. That would be a great help to us and also to the Baltic States. The second point I want to make is that we must at all cost prevent any mishap involving oil or gas in the far north. It would take many years for nature to recover, far longer than would be the case in the south. That is something we must avoid come what may.
My third point is the main one: disarmament. Quite a bit has already been said about the submarines that are rusting away in north-western Russia and the plans we have for dealing with them, for which I would like to give the Commission every credit. I do, though, want to suggest to the Commission that they should make a statement setting out what disarmament measures they and the Council are jointly considering, what has been decided on, and what is being done through our Budget, so that this House can have a debate on all these measures, which we are co-financing. The Commission deserves thanks for having organised a major disarmament conference in Brussels at the beginning of December, which I attended, and I am amazed at the vast number of initiatives that there are. It is only right, though, that this House should discuss them and make them known to a wider public.
If I might return to the subject of energy, I would like to bring a paradox to your attention. Here in Western Europe, we are replacing coal and atomic power with gas, which we will, in future, be buying increasingly from Russia. The Russians are selling us more and more gas, because it earns them more money than if they use the gas at home - where, however, they are using coal and atomic power instead. Taking all these things together, then, no savings are being made either in atomic power or in CO2. I ask that we in this House should take seriously the question of whether our policy is the right one, and that this issue should be on the agenda for the dialogue with the Russians on energy. What is going on here is quite simply absurd, at any rate from an outsider's point of view. I just wanted to point that out.
Mr President, I welcome the fact that the Northern Dimension is now being placed on the EU's agenda. In Commissioner Patten, the EU has a strong leader in the area of foreign policy. I am convinced that the Commissioner is keeping a close watch on the Barents Cooperation whereby the Nordic countries, together with Russia, make active, ongoing efforts to combat the serious risk posed by the scrapped submarines, armed with nuclear weapons, in this area, especially in Murmansk.
I also want to discuss the strategy in relation to Belarus within the framework of the Northern Dimension. We cannot afford to have pariah states adjacent to our own borders in Europe. That is why it is important for the European Union, led by the Council of Ministers and Commissioner Patten, to implement a strategy that sustains a vigorous and long-term critique of the lack of human rights in Belarus. This should be combined with initially low-level discussions with the Belorussian authorities on the subjects of crime prevention and border controls. This dialogue should also take place with a view to stimulating economic development in Belarus and strengthening civil society.
The Baltic is not far from being a mare nostrum within the European Union. It is an economic area that must be developed. In our relations with Russia, we must continue to demand greater democracy. We must not, however, forget to enter into low-level political relations with Belarus. These are a necessity.
Mr President, the motion for a resolution on the Northern Dimension properly underscores some of the most important issues of the present time. The Northern Dimension, however, has to be seen as a dynamic process. I should particularly like to highlight two factors that will have an impact on this: enlargement and the environment.
With enlargement our concept of the 'north' has to change so that by the end of the decade we will use it to mean more the Arctic north and less the 'north', in the sense that varies depending on who the speaker is.
With enlargement too the role of the EU in the Baltic Sea will alter significantly. In practice the Baltic from the start of next year will be an internal sea of the EU. With its problems and opportunities it must be generally visible in EU policy. The prominence given to the Baltic Sea in all EU policy must increase, whilst at the same time its importance as part of the EU's Northern Dimension lessens.
Naturally, Russia in the future will be an important part of Northern Dimension content, but west and east are close together at the Arctic Circle. The Northern Dimension will also enable ties to the west to be strengthened. The EU should take the decision to join the Arctic Council, whose members are currently the United States of America, Canada, Iceland, Denmark, Norway, Sweden, Finland and Russia.
It would be odd if the EU were to continue to be left out of the work of this Council, which was established in 1996, especially as so many of the EU's own projects, if associated with Arctic Council projects, could result in important synergies. At the same time it would strengthen Euro-Atlantic mutual understanding in the area of the environment, which recently has not been the best possible. EU policy on climate change could in this way obtain a new basis internationally on which to build practical action.
The vulnerable Arctic regions will be the first to suffer from climatic change, and before long that change will have an effect throughout the entire EU, extending as far as the Mediterranean Sea. It is obvious that the melting of the ice caps implies a likely threat, which, if it were to become a reality, would in practice totally devastate Europe's culture and economy.
To close this debate, I have received four motions for resolutions presented in accordance with Rule 37(2) of the Rules of Procedure
The next item is Questions to the Council (B5-0001/2003).
The following questions are addressed to the Council
As they deal with the same subject, Questions No 1 and 2 will be taken together. Question No 1 by Josu Ortuondo Larrea (H-0833/02):
Subject: Immediate implementation of the Erika I and II directives
On 13 November 2002, the tanker the Prestige was damaged off the coast of Galicia and subsequently sank, causing an environmental disaster.
When the directives and rules on maritime safety were adopted under the Erika I and II packages, their implementation was deferred, with some deadlines extending into 2003.
Was it not an error on the Council's part to have set such extended deadlines for the implementation of the directives, when it would have been better not to delay for so long?
Would it not be appropriate to bring forward the date of entry into force and to implement the directives immediately in order to avoid another major disaster?  Question No 2 by Manuel Medina Ortega (H-0839/02):
Subject: Passage of oil tankers through the waters of the Azores, the Canaries and Madeira
In view of the disastrous impact which the black tide caused by the wreck of the Prestige is having on the coast of Galicia, and bearing in mind the threat to the islands of the Azores, the Canaries and Madeira, what measures will the Council adopt to guarantee the application of safety rules in the waters surrounding these three archipelagos?
Mr President, ladies and gentlemen, we all know the serious repercussions this issue had recently. However, I shall endeavour to keep to the questions asked.
The Council had the opportunity - last December - to examine with the European Parliament the problems caused by repeated accidents of this sort during a general debate on the Prestige disaster.
Having expressed then its regret with regard to the disaster caused by the shipwreck of the Prestige tanker off the coast of Galicia last November, it can now affirm that all the Member States and the Commission have decided to improve their cooperation, in a general bid to make ships safe and prevent pollution at sea. The new European Maritime Safety Agency is proof positive of this determination.
On 6 and 9 December, the Council took measures, in the form of Council conclusions, on certain aspects of maritime transport and environmental protection.
Parliament and the Council approved five of the six acts proposed by the Commission in the Erika I and Erika II packages of legislative measures under the codecision procedure. The dates for the entry into force of these legislative acts have been selected for two reasons: to ensure they are applied as quickly as possible and to allow the port authorities to set up control capabilities where the port state is responsible for controls. As far as the phasing out of single hull tankers is concerned, the timetable laid down at international level by the International Maritime Organisation (IMO) is being followed, reinforced by the Member States' commitment not to make use of the derogation allowed by the IMO. The Nice European Council, in a bid to strengthen the Union's strategy on safety at sea, invited the Member States 'to implement in advance the measures approved by the fifteen Member States where they do not require an international framework'.
In its conclusions approved on 6 December 2002, and in points 1, 5 and 8 in particular, the Council invited the Commission 'as a matter of urgency, to present a proposal concerning an accelerated phasing out of single hull tankers', called upon Member States 'to accelerate the transposition of the amended directive with a view to applying the enhanced control measures as soon as possible, and preferably before 1 January 2003' and urged the Member States 'to establish as early as possible and no later than by 1July 2003 plans for the identification of places of refuge for ships in distress'.
The Council would emphasise that the measures taken by the Council and Parliament apply to all ports in the Member States of the Community and to their territorial waters and therefore cover the Azores, the Canaries and Madeira.
I was rapporteur for one of the reports on the Erika I package. The Erika accident took place on 19 December 1999. I believe that the Commission did its work perfectly, because in March 2000 it presented us with this first package of measures. Parliament worked on it and, with more delay than we would have liked, we finally achieved a proposal in December 2000 - a year after the Erika accident - on which we had reached consensus with the then representative of the Council, the French Transport Minister. The day after that Council, in Parliament, as a result of the actions of the Group of the European People's Party (Christian Democrats) and European Democrats, the whole agreement we had reached became deadlocked, and the first Erika package was not approved until a year later (December 2001). And the worst thing of all is that it was not just the Group of the European People's Party that held up this Erika I package, but also the Council, which delayed its common position with regard to double hulls until August 2001.
While we are facing another disaster, which took place in November 2002 - three years after the Erika accident - the Council and the Member States have still not brought the measures in the Erika I and Erika II packages into force. Hence my question: why are the appropriate decisions not taken so that we do not have to suffer another such disaster, and so that the adoption of measures is speeded up with the efficiency that this case demands?
As far as maritime safety is concerned, the Council of Ministers reacted at once to the situation and is keen to push ahead and take measures to prevent this sort of natural disaster in the future.
The Council has a keen awareness of the environment and of the horrendous pollution caused by these accidents, and I can assure the honourable Member that the Greek Presidency will proceed with the speed and attention needed in order to ensure that suitable measures are taken.
Mr President-in-Office of the Council, you have not answered my questions on the maritime areas located between the Canaries, Madeira, the Azores and the European Union.
70 000 ships pass through these areas, many of them large oil tankers, real monsters, of 100 000, 200 000 or more tonnes, and at any time an accident involving one of these oil tankers could lead to the economic ruin of many of these islands which are dedicated exclusively to tourism.
You will understand better if we imagine this in the context of your own country. Imagine the results of an accident in the Aegean, or an accident in the Eastern Mediterranean, even outside the territorial waters of Greece. What would be the consequences for your islands? Do you not believe, Mr President-in-Office of the Council, that the European Union must adopt rules to regulate the maritime areas which endanger its coasts?
The United States and Canada have done so, outside their own territorial waters, and I believe that the European Union would have the power to do so.
I have already pointed out that the Council and the Greek Presidency are very keen to push this measure through. We were in full agreement with the decisions taken by the Council in December and will be setting the relevant procedures in motion as quickly as possible.
I would like to make a brief comment to the President-in-Office of the Council, whom I wish all the luck in the world.
We need the Council to act more quickly. As a result of 1 January and the Prestige disaster, the Spanish State has applied certain more restrictive rules for single-hull ships. This has led to queues of single-hull ships entering Gibraltar in order to evade inspections.
The United Kingdom must not remain on the sidelines, and there must be no free ports, which to some extent are pirate ports, which receive ships in a manner which is contrary to the actions of the European Union. For this reason, I would ask you to act more quickly and I would ask that nobody in the European Union should remain on the sidelines when these rules are so very necessary.
This is not a question, but an opinion which we take note of, but if the President-in-Office of the Council wishes to reply ...
We agree with the honourable Member, but I must point out that the initiative, when it comes to implementation and making the relevant proposals, lies with the European Commission.
Mr President, the President-in-Office of the Council has just called this problem a 'natural disaster'. I should like to ask him why he attributes natural causes to a disaster that has clearly occurred as the result of political and therefore preventable reasons? A natural disaster is clearly something quite different. This is like calling a crash involving several cars or lorries on a motorway a natural disaster! It is other types of causes that need to be cleared up.
I feel that the Greek Presidency is getting off to a bad start on this matter if it thinks that this is really a natural disaster. I would ask: why are you calling this a natural disaster, which I believe is a complete misnomer?
This is a linguistic question. I will not make any judgment of intentions, because the President-in-Office of the Council will reply to it as he sees fit. In any event, it is a supplementary question. If the President-in-Office wishes to give his opinion ...
The question is, where does an accident end and a natural disaster begin? This is something which, if you look at it literally, you end up in a different debate which I think there is no point getting into. I experienced this debate when the General Affairs Council discussed the fund set up recently to deal with natural disasters, the term used, for example, to describe the floods in parts of Europe last summer. These are very specific, very fine distinctions both from a legal viewpoint and from a political and practical viewpoint but, as I said, they take the debate in another direction.
Mr President, I respected your authority at all times, since I did not know whether or not I could ask a supplementary question.
I wish the President-in-Office of the Council luck and success during this six-month Presidency, and I would like to raise the issue of the Prestige from a European point of view.
Do you believe that a disaster of this nature, which now affects more than one Member State, whose outcome nobody knows, since we still have a sunken wreck containing 55 000 tonnes of oil, with consequences which are truly tragic for areas of very great ecological value for the whole of the EU, for the heritage of the whole of Europe, and with repercussions for all aspects of maritime law etc., should be dealt with from a European point of view, through the creation of a temporary committee or a committee of inquiry in this Parliament to examine all points of view and to coordinate all types of effort, so that events of this type can never happen again?
Obviously, with a disaster or - if you prefer - an accident of these proportions, it is vital to examine why it happened, what damage it caused and what experience and lessons it teaches us for the future, so that we can stop the same thing from happening again. It is not my place to tell the European Parliament whether or not it should set up a committee. The Greek Presidency has taken a stand at Council level, that stand being that we need a committee to conduct an overall analysis of this entire affair, of how it happened and all the implications, so that the decisions which the Council is required to take are based on an unremitting, exhaustive, objective analysis of the whole affair.
Question No 3 by Camilo Nogueira Román (H-0847/02):
Subject: Erika legislative packages and the 1990 US Oil Pollution Act
In the wake of the accident involving the oil tanker the Erika and the series of accidents off the coast of Galicia such as those involving the Polycomander, the Aegean Sea, the Urquiola, and the Cason, why has the Council failed to provide in the two Erika legislative packages for the strict financial guarantees and safety measures required of shipowners and vessels under the 1990 Oil Pollution Act, which the United States was prompted to adopt following the Exxon Valdez accident?
Following a spate of serious accidents over recent years off various coasts of Europe involving vessels carrying dangerous substances, the Council and the European Parliament took joint measures to wipe out the risk of this sort of disaster happening again, the aim being - as I stressed in my previous reply - to achieve high standards of environmental protection, especially of natural habitats and biodiversity.
As I have already pointed out, the Council acknowledged in December 2002 that the transportation of certain substances by sea continued to pose a serious threat both to the maritime and coastal environment and to the people dependent on them. Additional measures therefore need to be adopted.
In reply to the question, which refers to the approach taken under American legislation, the Council would remind the honourable Member of the proposal submitted last December on the possibility of setting up a joint mechanism for oil companies and the shipping companies used by them - shipowners, charterers and insurance companies - to provide the means both for preventing and for dealing efficiently with any ecological disaster or accident.
The Council also stressed that the principle of prevention, the principle of compensating for environmental disasters at source and the polluter pays principle need to be applied in an appropriate manner to maritime transport.
Mr President, Mr President-in-Office of the Council, society as a whole is currently convinced that international maritime traffic is the domain of a predatory form of capitalism that does not have the interests of society at heart and which is even criminal. Standards must be established to prevent this terrible situation continuing.
There are various approaches to solving this problem: one is that adopted by the United States in the wake of the Exxon Valdez accident in 1989, by creating the Oil Pollution Act, in 1990. I would recall that the guarantee required of shipowners stands at USD one billion, that the liability required is unlimited and that, currently, Exxon Mobil is being asked to pay USD four billion in compensation.
Double hulls, coastguards, etc, etc, form part of this approach. Another approach is that of the Erika, a piece of legislation that, although a step forwards, is not being properly applied by the Council and the Member States, which prefer to move in the sphere of international mafias. On the other hand, there are countries, such as Galicia, which are suffering the consequences and whose populations, including fishermen and volunteers are having to fight the oil slick with their bare hands. I believe that the only solution is for the EU to create its own legislation (we could even call it the 'Prestige' law, imitating, in this case, the United States. Next, we should surely amend all international legislation. I wish to ask whether you will be adopting initiatives to achieve this?
As I mentioned earlier, the problem with these accidents, with these disasters, is that they require a joint approach; these are issues which, by their very nature, require a global approach.
Naturally, no one can accept that an accident of this sort should lead to a disaster of such magnitude. The Council wants to promote and is promoting solutions and I think it is vital to have proposals and ideas from all sides as to how to deal with this problem, a problem which does not just have to do with naval architecture; it also has to do with a whole series of other issues - economic, social, institutional and organisational issues - and how these issues should be dealt with at political and European Union level.
Question No 4 by John Walls Cushnahan (H-0871/02):
Subject: Recent maritime disasters
In light of the series of maritime disasters that have occurred in European waters in November and December 2002, namely the Prestige disaster which continues to produce yet more oil slicks which are devastating the coastline and marine life of Galicia, compounded with the recent collision between the freighter the Tricolor and the Kariba, and the second collision between the wreck of the Tricolor and the freighter the Nicola, will the Council recognise that there is a clear need for a coordinated EU response? Furthermore, given the severe consequences of such maritime accidents, what is the Council's view of the submission that I made to the Convention on the Future of Europe in June 2002 (reference Conv 150/02), calling for the creation of an EU Coastguard?
The Council agrees with the honourable Member that there is a clear need for a coordinated response on the part of the ?U to the situation which has arisen as a result of these maritime disasters and that is the position which it constantly repeats and supports. The Council recalls in particular that, on 20 December, it unanimously adopted a regulation instituting specific measures to compensate the Spanish fisheries, shellfish industry and aquaculture affected by the oil spills from the Prestige. The Commission presented its proposal on 19 December. The European Parliament gave its opinion on the same day. The aims of the proposal are to help compensate the damages, by a contribution of the Community. Financial assistance is foreseen through the reallocation of funds including reprogramming the Spanish share (around EUR 30 million) of the Financial Instrument for Fisheries Guidance. Part of the budgetary resources (around EUR 30 million) for the conversion of the Spanish vessels that were up to 1999 dependent on the fishing agreement with Morocco will also be used for the reparation of the damages in question.
At its meeting on 19 December 2002, the Council issued the following statement: 'The Council, having in mind the serious accident of the oil tanker Prestige off the north west coast of Spain, welcomes the steps taken for the purpose of the rapid adoption of the draft framework decision on the protection of the environment through criminal law.
In this context, the Council notes the conclusions of the European Council of 12 and 13 December 2002 regarding maritime safety/marine pollution that welcomes the action undertaken by the Commission to confront the consequences derived of that event and 'its intention to examine the need for further specific measures' and, among them, 'questions relating to liability and the corresponding sanctions'. Therefore, in full consistency with the measures to be considered in accordance with the Community powers in the fields of protection of transport safety and protection of the environment, the Council should consider complementary measures to strengthen the protection of the environment, in particular the seas, through criminal law.'
As far as the creation of a European coastguard is concerned, it is not the Council's place to express its views on any proposals which may have been submitted to or discussed by the European Convention.
Mr President, I welcome the fact that you recognise the need for a coordinated EU response, but I put it to you that not only does it need to be coordinated, it needs to be comprehensive and backed up by sufficient resources.
Would you accept that the problem that we face in the seas of Europe is not only about maritime safety and environmental pollution? It is the way in which our seas are used, for example for illegal immigration, organised crime, human trafficking, and indeed the abuse of our fisheries law.
Would you not accept that we need an adequate response mechanism and that the only way to address the problem would be to establish an EU coastguard? Do you not think we could learn from the United States' comprehensive approach to these problems?
There has been much talk in the Council and elsewhere about the problems of dealing with terrorism, yet we forget that such a danger could exist on our seas just as easily as in the air. If for example a terrorist attack using chemical, biological or nuclear weapons were to be launched at sea, a coastguard could be the first line of response.
I disagree with you that it is not within the Council's remit. It has always been in the Council's remit to consider ways of addressing the public's fears. Citizens are sometimes disillusioned with the EU. Would you not accept that dealing with problems that threaten their safety and wellbeing in a coordinated and comprehensive way will help convince them of the values of Europe?
I agree with the honourable Member that new phenomena and new problems call for new responses and that these responses need to be global responses which cover as many aspects of the problem as possible. I think that, from what I said earlier in connection with this question and previous questions, the conclusion is that we need to find global responses to prevent these situations from reoccurring, that resources need to be made available - and decisions on such resources have been taken - and that we need to look at the causes of these horrendous problems and have the imagination and sensitivity needed to find really innovative, effective solutions.
I would remind the honourable Members in general that during this Question Time, specific questions must be put for one minute. It is not a general debate with more time for explaining positions, because if you speak beyond your allotted time, you will prevent other Members who are waiting from putting their questions. I have a list of several who wish to ask supplementary questions. In accordance with the order in which they have requested the floor, Mr Ortuondo and Mr Dhaene are before everybody else.
Mr President-in-Office of the Council, we have spoken here of the fact that the Council has decided to speed up the entry into force of ports of refuge - I believe that this is a correct and necessary measure - and that it has not taken a decision in relation to the European coastguard service. I would like this service to be set up as soon as possible, as well as a compensation fund for pollution accidents similar to the one they have in the United States.
I would like to ask him specifically whether he believes that, for this type of disaster, we also need an emergency pilot plan at European level. Do you not believe that we should have a European rapid reaction force for this type of incident, including volunteers? Do you not also believe that we should identify particularly sensitive corridors, so that we can have an emergency plan in each case?
I think that, from what I have said, I have already replied to this question. We need committees to examine why these accidents happened, the problems they created and the action needed when these situations arise which are so hard to manage. I think that all this will give us the extra knowledge we need so that the Council can consider, discuss and evaluate the proposals presented and make the right decisions.
As for the question of creating new organisations, one might - in theory - agree that this would be a useful, necessary exercise; however, it raises a series of institutional and practical implications which the Council would need to consider following an in-depth evaluation.
Mr President, I am somewhat surprised that the Council has replied that it is not authorised to set up a coastguard. It will nevertheless have to make a decision about this. Yesterday, Mrs de Palacio said that she would take the initiative on this point and I am still expecting an answer from the President-in-Office of the Council on this subject. Will he defend this in the Council? Does he support it or not? I would like a clear answer on this point.
Perhaps I did not make my position perfectly clear. I said that it is not the Council's place to express an opinion on proposals relating to the creation of a European coastguard which have been submitted to the European Convention. This is an independent institutional body, an independent institution and we cannot interfere in its discussions. Having said which, if the European Commission submits a proposal, the Council will obviously examine it and take a decision in the usual manner.
Mr President, thank you very much for your kind words. I have one simple question: does the President-in-Office of the Council intend to visit Galicia?
Yes, I am restricted by the Rules of Procedure. I am obliged to comply with it, at least as much as you are.
Question No 5 by Alexandros Alavanos (H-0837/02):
Subject: Settlement in Cyprus and accession to the European Union
An EU working document drafted with a view to the decisions to be taken in Copenhagen has been published in an Athens newspaper (TA NEA 3 December 2002), causing great concern. This document, which the newspaper claims is to be discussed in principle at COREPER level and by the Council of Foreign Ministers, refers to the accession of Cyprus and makes provision for two possible scenarios. The first envisages accession of the island as a whole, provided a settlement in principle of the Cyprus problem, based on the Annan plan, is signed prior to Copenhagen. The second envisages, in the event of Mr Clerides and Mr Denktash not having signed a settlement in principle prior to Copenhagen, the dissociation of the accession of Cyprus from that of the other countries and reconsideration in April 2003. The first observation to be made about these scenarios is that they directly link a settlement of the Cyprus problem to accession and, in any event, do not even address the commitment given at Helsinki that a settlement is not a condition of accession.
What steps will the Council take to implement the Helsinki decisions, which dissociated the accession of the Republic of Cyprus from a political solution to the problem, particularly when it is evident that the stalling tactics pursued by the Turkish Cypriot side have exhausted every time margin for negotiations of substance to achieve a just and viable settlement in Cyprus?
Accession negotiations with Cyprus were completed on 13 December at the European Council in Copenhagen. Cyprus is due to be accepted as a new Member State of the European Union on 1 May 2004. The Union has, however, made it perfectly clear that it would prefer a united Cyprus to join. On the question of unity, the European Union welcomes the commitment by both sides to continue negotiations, with a view to finding an overall solution to the Cyprus problem by the end of February 2003 on the basis of the proposals made by the Secretary-General of the United Nations. If these efforts prove successful, the Council will decide unanimously, on the basis of a Commission proposal, on the adjustments needed to Cyprus's terms of accession to the European Union in order to accommodate the Turkish-Cypriot community. If no solution is found, the application of the acquis communautaire to northern Cyprus will be suspended pending a decision by the Council to the contrary based on a proposal submitted by the European Commission.
I appreciate that this question is out of date but that is because I had to submit it about two months ago, before the European Council in Copenhagen. Thank you for your reply. Following on from this question and answer and the reference made to the Secretary-General's plan, I should like to take this opportunity to ask you:
Does the Council have any plans to get involved in discussions on the future of the Annan plan, especially regarding the dimensions and aspects of the plan that prevent the acquis communautaire on freedom of movement and establishment from operating?
Minister, you know our party's position on the accession of Cyprus to the European Union. If the free part of the island accedes, Cyprus will be partitioned. If the Annan plan is adopted, it will be partitioned through the back door. My question to you is this:
If no agreement is reached on the Annan plan and the free part of the island accedes, part of the European Union will be under foreign occupation. What I want to know is how the Council will address the fact that part of the European Union is under foreign occupation, and whether you have any thoughts on how things will develop in the occupied part of the island.
May I point out that it is not just one part of Cyprus that will accede. Under the decisions taken, the whole of Cyprus will accede. It is just that the acquis communautaire cannot be applied in one part of Cyprus. As for my thoughts, my thoughts are that we hope a solution can be found. Be it by 28 February or after that, by the time Cyprus formally accedes to the European Union on 1 May 2004, or even later than that, the Council expects the two sides to achieve a result and I think that the momentum of events themselves, with the developments we have seen in the Turkish-Cypriot part of the island and the fresh example of yesterday's demonstrations; events themselves will help bring about a solution and we shall have a single, united Cyprus in the Union, with all the benefits that this Union has to offer Cyprus.
Question No 6 by Sarah Ludford (H-0842/02):
Subject: Procedural safeguards for defendants in criminal proceedings
In the light of the recent events in Greece where the 'plane spotters' (12 British and 2 Dutch) were recently acquitted on appeal of spying charges, of which they had been wrongly convicted by a lower court, does the Council agree that this experience highlights the need for an EU-wide system of safeguards for defendants in criminal trials and more training for judges?
Furthermore does the Council agree that, although the ECHR does indeed provide safeguards under Article 6 by providing for the right to a fair trial, the time it takes to remedy breaches by Member States is too long?
Moreover will the Council commit to dealing expeditiously and favourably with the proposal for a Framework Decision on fixing common standards regarding procedural safeguards for persons accused in criminal proceedings throughout the EU as announced by the Commission in its legislative and work programme for 2003?
I must point out that the Council does not comment on judicial proceedings in Member States.
Nor is the Council in a position to express an opinion on the monitoring system set up under the European Convention on Human Rights. This Convention was adopted under the aegis of the Council of Europe. Similarly, the international system set up to monitor the application of the Convention by its signatories also operates under the aegis of the Council of Europe. The Council does not consider its duties to include commenting on how international human rights monitoring systems set up by international organisations function.
As for the proposal for a framework decision on fixing common standards regarding procedural safeguards for persons accused in criminal proceedings throughout the European Union, as announced by the Commission, the Council can assure the honourable Member that it will examine the Commission proposal closely as and when it is submitted.
Thank you. The Minister is right. I do not want to dwell on the experience of my own constituents in Greece, but I will just start by saying that there was relief that the appeal court in Greece recognised the planespotters' innocence: so the justice system did work in the end and we are all very grateful for that.
But certainly this and many other cases show that we do need to improve our criminal justice standards overall, throughout the European Union, on matters like the availability of interpretation and legal assistance and indeed judicial independence. I should add that I am critical of my own Member State, the United Kingdom, which is the only one of the 15 to subject people to detention without trial under anti-terrorism legislation so I am not criticising others while sparing my own country. But I would like to feel that the Minister was giving me some kind of response as to whether in his view the Council thinks this is an important priority. He said he could not comment on the European Convention on Human Rights but I think we are also talking about the implementation of the Charter of Fundamental Rights. We are talking about the problems of implementing the European Arrest Warrant in some countries because of fears that there are not minimum standards throughout the EU. Could I get some kind of feeling from the Council that they consider this as important as the Commission does?
The implementation of the Charter of Fundamental Rights is one of the issues being discussed by the European Convention. As a national minister, rather than as a member of the Council, I should like to point out that we support the implementation of the Charter of Fundamental Freedoms and I trust and hope that the other Member States will do likewise. Speaking again as a member of the Council, as I said: if the Commission considers there is a need for any such initiatives, which are of fundamental importance to people facing charges, especially in other countries, we shall of course examine them very closely.
Mr President-in-Office, this question raises the matter of safeguards, but within the context of harmonised criminal legislation in Europe. This is a very serious problem for a great many citizens of the European Union, who cross the border from one country to another and come up against a very different set of laws, especially in the case of offences - I am thinking, for example, of young people using hashish or other soft drugs - which may land them in jail in one country and barely even qualify as an offence in another. The Greek Government has shown that it understands this problem. Does the Greek Presidency intend to take any initiatives to ensure that we do not have contradictory legislation in the European Union, especially in this area, which usually concerns young people?
May I point out that these issues relate to a pillar which the European Union has only recently started to develop and that it has to act within very specific limits. I repeat that the Council will examine any proposals which are compatible with the institutional system of the European Union, because there is no going beyond those limits. Greece, speaking as the presidency of the Union, supports the communitisation of the third pillar within the framework of the European Convention. We hope that this development will allow measures to be taken at Community level for dealing with various situations where we really do need to pull together and take a more global approach at Union level.
Question No 7 by Bernd Posselt (H-0865/02):
Subject: Police academy and EU border protection
When will the Council finally take a decision on the seat of the European Police Academy, and what stage has been reached in preparations for the creation of a common border police force at the EU's external borders?
The Council decided in the first half of 2002 that the European Police Academy would be set up in Denmark temporarily, pending a decision on its final seat. Until a final solution is found, the present temporary arrangements appear to be working satisfactorily.
The plan for the management of the external borders of the Member States of the European Union, approved by the Council at its meeting on 12 and 13 June 2002, makes provision, in the final paragraph, for the setting up of a European Corps of Border Guards. However, the plan mentions the setting up of a European Corps of Border Guards as just one of a number of possible future institutional steps, which could be considered in order to develop integrated management of external borders following an in-depth legal study addressing the question of the legal basis and identifying the instruments which would be necessary. The European Council in Seville noted that the Commission intended to continue examining the advisability and feasibility of such a police force and, as far as we know, the Commission has already started this study.
The European Council in Seville also urged the introduction, without delay, of the common unit for external border practitioners, composed of Member States' heads of border control, to coordinate the various measures contained in the management plan, the aim being to gradually introduce integrated management of external borders.
This common unit was created at the meeting of the Council's strategic committee on immigration, frontiers and asylum held on 22-23 June 2002. The common unit, known as 'SCIFA +', immediately undertook to apply the management plan and met five times during the Danish Presidency. One of these meetings was also attended by the candidate countries.
Mr President, I would like to start by asking when a final decision will be taken on the seat of the Police Academy. You may well be aware that Parliament, at my suggestion, proposed this Police Academy in 1998 and brought it into being. We actually thought it should be sited in the border zone between the present-day EU and the candidate countries. So the first question is: when is a decision going to be taken about the Academy's eventual location? My second question is on border control, and it is this: what is your view of a specifically European legal basis for the control of Europe's borders? And for my third point: is the managing body for integrated European border control, which you have just mentioned, to have a permanent base, and if so, where is it to be?
My reply to the question of when a final decision will be taken is that it depends on when the Member States agree.
In reply to your second question, may I say that the Greek Presidency expressed the view eighteen months ago, in a letter from Prime Minister Simitis, that a common border guard was needed so that a real European border police force could gradually be developed, especially with the pressure from organised crime and immigration as a result of developments in Asia. As you know, this raises a great many questions, which are being examined and to which answers have to be found so that they can be resolved. We, both as the Greek Presidency and as a Member State, are very keen to move in this direction.
The honourable Member's third question is almost identical to his first. The question of 'where' will be decided following consultations with our other partners and it is not my place to say where this sort of force should be based.
Question No 8 by Rodi Kratsa-Tsagaropoulou (H-0875/02):
Subject: Initiatives in favour of SMEs
At the Barcelona European Council Member States were asked to speed up the implementation of the European Charter for SMEs and the Commission was asked to draw up a Green Paper on the entrepreneurial spirit and SMEs. As part of the Greek Presidency, does the Council intend to adopt specific strategies and measures to give a new impetus to SMEs? Does it intend to urge the Commission to present this Green Paper before the end of the Greek Presidency together with a qualitative and quantitative evaluation of the participation of SMEs in existing Community support programmes for SMEs and of the results of such participation?
As the honourable Member knows, encouraging and supporting small and medium-sized enterprises is one of the Greek Presidency's priorities under the Lisbon strategy. Last year, the President-in-Office of the Council, Mr Simitis, and the then Dutch prime minister, Mr Kok, wrote to the Council about the need to promote action for small and medium-sized enterprises.
The Commission has announced that the Green Paper on the entrepreneurial spirit and SMEs to which the honourable lady refers will be submitted shortly. As soon as the Green Paper is submitted, it will be dealt with by the relevant Councils with due priority. In addition, the Commission's recent communication on industrial policy in an enlarged Europe, which will also be examined in detail during the Greek Presidency, emphasises the central role played by SMEs in encouraging industrial momentum and innovative ideas. Improving the general situation of SMEs and, more importantly, the entrepreneurship which attaches to SMEs, is of vital importance to any present-day industrial or business policy.
In addition to the Green Paper, the spring European Council will also evaluate the application of the European Charter for SMEs, using the procedure provided for in the charter itself, taking account, needless to say, of any demands by the European Parliament.
Mr President-in-Office, my apologies for making you say things we already know. The point I think I need to come back to in my question is this: what new cards do you have up your sleeve in order to reinforce small and medium-sized enterprises which, as we all know, are the main source of employment, which is what we are desperately trying to increase in Europe. In my opinion, as I made clear to you in my question, you need to examine the evaluation of European programmes, of the funding given to companies so far, because it is our experience that some countries are doing better than others and have made progress with innovation, which I mentioned, with their competitiveness and, hence, with creating jobs. I think it really is crucial and important to the Lisbon process that we evaluate our policy towards small and medium-sized enterprises, which is why I am asking, Mr President-in-Office, if you have anything new to report.
The thinking behind the Greek Presidency's stand on this issue is precisely that: that small and medium-sized enterprises are an important body of activity to the European economy as a whole. The initiative we took a year ago, as a Member State, is most conducive to dealing with the problems of small and medium-sized enterprises. So what are these problems and where do we think we can help? We think we can help by reducing or, if possible, removing the obstacles encountered by small and medium-sized enterprises looking to expand, by giving them easier access to capital, by cutting red tape, by creating more networks, by raising the standard of skills and employment standards, by encouraging entrepreneurship within the education system and, of course, by encouraging small and medium-sized enterprises to innovate.
These are all cutting-edge factors that determine viability and competitiveness, especially the viability and competitiveness of the small and medium-sized enterprises we, the Presidency, are interested in promoting and that is what we shall do.
Question No 9 by Hans-Peter Martin (H-0877/02):
Subject: Date for the accession of new Member States
On the basis of the decisions taken on the enlargement of the European Union to include ten new Member States, is the Council aware that setting 1 May 2004 as the planned date of accession will involve an unduly high cost to the taxpayer owing to the appointment of new Commissioners and the short-term appointment of new Members of the European Parliament?
Did the Council take any account of this when setting the date?
Following the European Council meeting in Gothenburg, the European Union's aim is to complete enlargement negotiations on time, so that the acceding states will be able to participate in the 2004 European Parliament elections as members, and this aim was in fact implemented with the decisions taken in Copenhagen.
The accession date of 1 May 2004 agreed in Copenhagen achieves this aim, while allowing time for the Accession Treaty to be signed, time which the European Council felt was needed.
The conclusions of the European Council in Copenhagen state that Commissioners from the new Member States will join the current Commission as from the day of accession on 1 May 2004. After the nomination of a new President of the Commission by the European Council, the newly elected European Parliament will approve a new Commission that should take office on 1 November 2004. On the same date, the provisions contained in the Treaty of Nice concerning the Commission and voting in the Council will enter into force. The necessary consultations with the European Parliament on these matters are continuing and will be concluded by the end of January 2003. These arrangements will guarantee the full participation of the new Member States in the institutional framework of the Union and the operating costs of their participation in the Union's institutions will be dealt with under the appropriate decision-taking procedures.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen - even though there are, I believe, only two or three Members present at the moment - I wish to compliment you, Mr President-in-Office of the Council, for, in the now four years that I have been putting in-depth questions on a regular basis, nobody has managed to say so little in response to the question as you have just done.
My question was not about the whole range of things you talked about; on the contrary, it was very specific. I am sorry to have to say this, but perhaps it is the custom in Greece to be ill-prepared to answer questions, although that is a custom unknown here in this House. I will take the opportunity of putting the question to you once more: is the Council aware, in view of the accession deadline of January 2004, that the appointment of new Commissioners and the short-term appointment of new Members of the European Parliament will involve an unduly high cost to the taxpayer? Be it in drachmas or euro, it is still money, and the taxpayers' money at that. Did the Council take this into account at all when setting the date?
May I point out to the honourable Member that, when it makes its decisions, with all due respect for the institutional framework of the European Union, the Council will of course take account of the expected financial costs - the cash as you so nicely put it. But the Council is obliged to comply with the institutional procedures of the European Union and the consequences of the accession of the Member States on the specific dates set.
Question No 10 by Konstantinos Alyssandrakis (H-0880/02):
Subject: Attempts to overthrow the legally elected President of Venezuela
Following the failed coup d'etat in Venezuela, attempts by the economic and political establishment of the country, together with its international allies (USA etc.) to overthrow President Chavez are intensifying. The media, which are controlled by the opposition, have mounted a campaign of disinformation, the banks are threatening to cut back their services even to the point of suspending withdrawals from accounts, and the country is threatened with huge fines if it does not deliver its contracted quantities of oil.
What initiatives will the Council take to thwart the attempt by the external forces supporting the Venezuelan economic oligarchy to overthrow the legally elected President Chavez with the aim of controlling the 5th most important oil-producing country, and to ensure that the verdict of the Venezuelan people is respected at international level?
The ?U is monitoring the situation in Venezuela closely and has made its position clear, both in public and to its partners and the authorities involved in efforts to negotiate a peaceful and constitutional solution to the political crisis in Venezuela. I would draw your attention in particular to the statements made by successive presidencies of the European Union on 12 April and 10 October 2002, by mission leaders on 8 December and by the High Representative on 19 December.
Recently, on 23 December, the presidency repeated the EU's position in a declaration stating that the European Union was continuing to monitor internal developments in Venezuela closely with mounting concern. The European Union welcomes Resolution 833 by the Organization of American States, supporting the democratic institutions in Venezuela, and efforts by the Secretary General of the Organization to mediate. Against this backdrop, the European Union is forcefully backing efforts by the Secretary General of the ??S to pave the way for dialogue and national reconciliation. The European Union is urging the institutions and people of Venezuela to underpin efforts to find a peaceful and constitutional solution to the crisis, so that the stability of the country can be restored and economic progress and social development promoted, with due respect for democratic principles and the rule of law.
Finally, the Council would point out that, in its resolution of 16 December, the Permanent Council of the OAS urged all sectors of society to preserve the free exercise of the essential elements of democracy to promote a constitutional, democratic, peaceful and electoral solution.
Our group organised an event yesterday which was attended by guests from the Venezuelan Parliament, who gave us some idea of the situation in Venezuela. The people are behind elected President Chavez, whose election has been confirmed at least five times and who is taking decisive action against the attempt organised both by major economic interests and, as we all know, the United States, to overthrow him. The fact that the European Union is carefully monitoring the situation from afar, as you said, and is talking about constitutional solutions at a time when it is crystal clear who comes within the framework of the constitution of the Republic of Venezuela and who does not - I would remind you of the position taken during last year's Spanish Presidency by the Spanish Government, which basically welcomed the coup against President Chavez - demonstrates that the behaviour of the European Union is not so very different from the behaviour of the United States which, on the face of it at least, is also sticking to a 'watch and wait' line. We would have hoped for something different.
As I said, the Council is keen to see the constitution and the institutional power of the constitution and of legitimate peace procedures upheld in order to resolve the internal crisis in Venezuela and it will continue to move in the same direction and with the same philosophy. I think that the Council is exhausting and will continue to exhaust whatever powers it has in this direction with respect to Venezuela. I have nothing further to add, because that covers a great many issues.
Question No 11 by Efstratios Korakas (H-0881/02):
Subject: Intensification of preparations for war against Iraq
The USA and the UK are stepping up preparations for an attack against Iraq, transporting soldiers and munitions to the region and preparing the way for civil war by arming all those inside and outside Iraq who might take their side. It has been reported that at least six European countries will be used to train Iraqi opposition forces, and the Hungarian Government has confirmed the existence of an official American request to use the Taszar base for training 4 500 Iraqis 'as translators and administrators'. These actions are completely at odds with the UN resolutions and cast doubt on the work of the inspectors.
What initiatives does the Council intend to take to prevent acts by the USA and the UK which jeopardise world peace and to avert a decision by the UN Security Council legitimising the war, thereby meeting the demand by the international and European peace movement voiced at mass anti-war demonstrations?
The honourable Member is aware of the conclusions of the Copenhagen European Council on Iraq.
As you know, the UN has been carrying out weapons inspections in Iraq under Resolution 1441 since 27 November. The whole point of this resolution is to give Iraq a chance to disarm peaceably. I repeat what the President-in-Office of the Council said yesterday, that war is not inevitable. The key to a peaceful settlement lies in the proper implementation of Resolution 1441 and, more to the point, in active cooperation with the UN inspectors on the part of Saddam Hussein.
The next stage in this procedure will be 27 January, when the head of the Monitoring, Verification and Inspection Commission, Hans Blix, and the director of the International Atomic Energy Agency, Dr El Baradei, submit a report containing their evaluation of Iraq's declaration about its weapons of mass destruction to the Security Council. The UN Security Council is still the main forum for resolving the Iraqi issue.
We have listened to the prime minister of Greece and the President-in-Office both today and yesterday and, what can I say, we are speechless. We have decided to stand a country, a nation, up against the wall and then we demand that it totally disarm; we - or more to the point the United States - who manufacture, export and use weapons of mass destruction. It would be a different matter if this were part of a joint endeavour aimed at general disarmament. But we heard it yesterday and we heard it again today. What has to be done? Iraq has to be taught a lesson and disarmed! A clear common position has to be adopted on Iraq! Not a word today from the President-in-Office about the fact that the inspectors have yet to find a smoking gun; Bush and the European Union are still determined that they will. Mr Simitis also said yesterday that it is irrelevant that the European Union has four members, the Security Council will decide. And what is he going to do with these four members? He is calling on other members, Mr President, China and Russia. Of course they too have a responsibility, but what will the four from the European Union do? And we also want to know what is going to be done about the American bases in the European Union, because thousands of troops are marshalled in Germany and in Souda ready to intervene, as they are in the region of Iraq. Is this our peace effort?
The Council feels that we should respect the institutional role of the UN Security Council and the role it plays in the world order in general. Basically, we want to see what happens and what decisions the Security Council will take. Whether the inspectors are or are not effective and how they evaluate the overall situation will be assessed once they have submitted their report. The European Union as such is not pressing one way or the other. However, the Greek Presidency is determined, and it has stated as much, that if a war is in the offing, it will make every effort to ensure the European Union plays its part. As far as the American bases in the European Union are concerned, they were not, I think, the subject of the question and I shall not therefore express a view on them.
Question No 12 by Ioannis Patakis, which has been taken over by Mr Alyssandrakis (H-0882/02):
Subject: Withdrawal of USA from the Anti-Ballistic Missile Treaty and threats to world peace
Following its unilateral decision to withdraw from the Anti-Ballistic Missile (ABM) Treaty, the USA has announced its decision to continue developing a national missile defence system until 2004, beginning with the stationing of missiles in Alaska.
What measures does the Council intend to take to put an end to this development which threatens world peace, especially since Member States of the EU, such as the UK and Denmark, have been asked to contribute to this programme, and the USA has already asked to use military bases and radar installations in these countries?
The Council has not taken a stand on the USA's missile defence plans, nor has any Member State taken a stand on this issue in the Council.
However, the Member States of the European Union support the resolution on bilateral strategic nuclear arms reductions and the new strategic framework submitted by the United States and the Russian Federation at the 57th General Assembly of the United Nations. The resolution passed unanimously by the General Assembly on 22 November 2002 refers to the building of the new strategic relationship between the United States and the Russian Federation following the expiry of the ABM Treaty.
Mr President-in-Office, it is strange to say the least that, at a time when the European Union is trying to raise its international profile, as the prime minister of Greece told us yesterday, it has failed to take a stand on the question of the USA's so-called missile defence plans. This is a major issue, an issue which has attracted the attention of the global peace movement, which has condemned the United States' attempt to put weapons into space in order to serve its aims and ambitions, and if the European Union does not condemn this action on the part of the United States then, to all intents and purposes, it endorses it.
I have made a note of the honourable Member's stand and shall bear it in mind.
This is not in fact a question. When it is not a question it is up to the President-in-Office of the Council to speak as he sees fit.
For the supplementary question, Mr Korakas has the floor for one minute.
With both the previous question and this question, the President-in-Office of the Council has, I do not know why, or rather I do know why but I would rather not say, avoided voicing the slightest criticism of the United States. As you will have noticed, strong protests have been voiced here in Parliament against the decision by the United States to cancel the ??? Treaty; we have all said that this will provoke a new round, a new arms race and a huge risk, a huge threat to world peace.
The question is: will the Council intervene to try and make the United States reverse its decision to put missiles in space, with all the dangers that implies?
You did exactly the same earlier. You said about the bases, 'I don't know, it wasn't in the question'. You are Greek! Souda is in Greece! An answer, for pity's sake, Mr President-in-Office!
I think I have replied, with the positions that I have stated. You know what the procedure and process for promoting foreign policy issues is at European Union level. I therefore stand by them and I think that, in what I have said, I have replied to the questions put to me on this issue.
Since they deal with similar subjects, Questions Nos 13 and 14 will be taken together. Question No 13 by Matti Wuori (H-0884/02)
Subject: Human rights situation in the Chechen Republic
What undertakings has the European Union achieved from the Russian Federation since the EU-Russia summit on 11 November in view of the grave humanitarian and human rights situation in the Chechen Republic, and in particular on the protection of the civilian population, on internally displaced persons, on access to Chechnya for international monitors and on preventing new abuses by the security forces?
In view of the ongoing serious human rights situation in the Chechen Republic, will the EU initiate a resolution on the Chechen Republic at the 59th session of the UN Commission on Human Rights?  Question No 14 by Bart Staes (H-0889/02)
Subject: Situation in Chechnya
During the most recent EU-Russia summit of 11 November 2002 in Brussels, both parties referred to the situation in Chechnya. No doubt issues such as the protection of the civilian population, free access to the region for UN human rights representatives and independent observers, the right to Red Cross visits for prisoners, the prevention of mistreatment, torture, rape, disappearances and extra-judicial executions (committed by either side), human rights violations and potential war crimes, were raised at this meeting.
Does the Council now have any concrete indications that the Russian Federation has since taken any constructive steps on any of these matters?
The issues raised by the honourable Members have been raised on numerous occasions during political dialogue with Russia. Obviously, the situation in the Russian Republic of Chechnya continues to cause the European Union a great deal of concern. It is clear from the most recent progress report by the Secretary General of the Council of Europe that, unfortunately, there are still serious failings in Chechnya when it comes to human rights and the rule of law.
With this human rights situation in Chechnya, it is a real pity that we let the OSCE Assistance Group mandate lapse. The ?SCE has done a useful job since 1995, when its mandate started, and the ?U has called on the Russian Government to make every possible effort to ensure there is a follow-on Assistance Group with a broad mandate.
On the other hand, the constant presence of Council of Europe experts at the Office of the Special Representative of the President of the Russian Federation, in order to safeguard human rights and political rights and freedoms in Chechnya, is fairly encouraging. It proves that there are Russian authorities working to resolve the issues raised by the ?U and other agencies.
The European Court of Human Rights considered that Moscow has given sufficient guarantees to allow persons of Chechen origin who appear to be terrorists to be extradited to Russia. As one of these guarantees, Russia has confirmed that the accused will not face the death penalty, their health and safety will be assured and they will have unobstructed access to suitable medical care and legal assistance.
As far as the situation of people moved from Chechnya to Ingushetia is concerned, the ?U has accepted additional assurances on the part of the Russian authorities that they will not be forced to return against their will. At the same time, concern is still being voiced about the fate of those who do return to Chechnya. The ?U has insisted that suitable conditions for these people to return to and live in must be provided in advance.
As far as preventing abuse by the security forces is concerned, recent comments by Russian ministers on the subject indicate that they are determined to curb acknowledged cases of abuse. We can only hope that the recent replacement of the head of Russian military operations in Chechnya sent the military establishment a clear message that the law must be obeyed by everyone without exception.
We need to understand the general climate of fear and insecurity among the Chechen people, as well as the anxiety of the Russian authorities, especially after the attack on Grozny on 27 December 2002. With all this and the unhappy political situation, due importance must be attached to efforts by both the Russian Parliament and the Government to impose adequate political control on military action in Chechnya.
Finally, the ?U is currently examining its position and its strategy for the forthcoming 59th Assembly of the UN Commission on Human Rights. I cannot give you any details until suitable negotiations have been held with all the Member States.
Mr President, we are particularly anxious that the situation in Chechnya seems to have worsened dramatically since the oral question was submitted to the Council. The office of the OSCE in Grozny has been shut, and the visit to Chechnya of the delegation planned by the European Parliament was called off for no acceptable reason. The reports by the journalist Anna Politkovskaja have been shocking to read, the horrific deeds of the army continue to go unpunished, and the enforced evacuation of the refugee camps in Ingushetia goes on. In these circumstances it is obvious we cannot just let the European Council shoulder the responsibility for supervision and monitoring: the European Union must also adopt a more purposeful policy in the forthcoming session of the UN Commission on Human Rights.
I agree with the honourable Member's position - there was no supplementary question - that the Council too has the same keen awareness of developments in Chechnya and is trying, through constant contact, cooperation and consultations with Russia and the UN Commission on Human Rights, to push things in the right direction. Let us hope that with all the influence we can bring to bear, the image we have of Chechnya will soon take a turn for the better.
Firstly I would like to wish the Greek minister much success with the Presidency over the next six months. It is a big job, and I really wish you much success. I would also like to thank you for your very detailed answer, Mr Yiannitsis. You made a very long statement. I cannot, however, help but feel that you did not write it yourself. It is, of course, a statement that has been drawn up following consultation between the 15, between diplomats. And, if you will excuse me saying so, it is a statement that has nothing to do with the reality in situ. All the reports that reach us - Mr Wuori has pointed this out - refer to a very serious human rights situation. We all know that the problem in Chechnya can only be resolved with political consultation, with discussions between people and between representatives. I would like to ask the Greek Presidency very specifically whether it believes that it is possible for the Council to take steps in a creative manner to bring about a political solution to the Chechen problem by means of negotiations between all the parties concerned.
The Council is taking the action I referred to, precisely because it considers that there are serious problems with the human rights situation in Chechnya which need to be addressed, and it is bringing all the influence it can to bear. As regards agreements between Russia and the Council through internal consultation, these issues regularly appear on the Council's agenda and it has to see how and to what extent it can wield any influence so that we really do achieve positive results. The fact that the Council is showing an interest and constantly intervenes along these lines proves it is determined to influence the situation in Chechnya.
Mr President, the OSCE has, as we know, been expelled. Even though he had a visa, the German ex-minister Norbert Blüm was sent back by the Russian authorities while he was on his way to Chechnya, and the delegation from this Parliament was barred from the Duma. The Russians do not want anyone in the region. What I want to ask you is this: Could the Council not put pressure on Russia, so that a delegation could travel to Chechnya as soon as possible, with the Commission represented by Commissioner Nielson or some other Commissioner, accompanied by members of Parliament and the Council, in order to gather information on the ground? The Russians can get first-hand information in the European Union anywhere and at any time. We want our Russian partners to accord us the same right of being able to inform ourselves where and as things are happening.
This question echoes the questions worded in more general terms by previous honourable Members. My reply, therefore, is that the Council is constantly looking for specific ways in which to influence the situation in Chechnya. We too, by which I mean the Council, are extremely worried about the problems there and we have the same political objectives as those mentioned by the honourable Members.
Mr Yiannitsis, I am very grateful for your cooperation with us throughout this afternoon and we will see you for Question Time next month in Strasbourg.
That concludes Questions to the Council.
(The sitting was closed at 7 p.m.)
. (EL) This report by Mr Pirker, which the Communist Party of Greece voted against, has started the ball rolling for the European Parliament to implement racist and xenophobic resolutions to keep immigrants out of the ?U.
The Seville Council decided to create yet another repressive supranational mechanism, the European Corps of Border Guards. However, the immediate creation of such a corps clashes with the Member States' constitutions, which is why the Commission has decided on a hybrid solution which it refers to as 'common services to control external borders'.
It has also been decided to incorporate the Common Manual for External Borders - yet another purely police manual - into Community legislation, once it has been revised and made even more anti-democratic.
Finally, there are even plans to use satellites and radar to monitor the EU's borders, by making use of the Galileo satellite navigation system, while yet another service has been added to the repertoire of monitoring and policing services, the SCIFA+, which will operate as a steering body responsible for coordination.
What is worrying is that the report adopted by the European Parliament is even more autocratic than the Commission communication. The report equates illegal immigration, which it quotes as an example of a current threat, with organised crime, accepts the propaganda about 'new risk scenarios', criticises the delay in setting up the Border Guard etc.
In the Presidency's conclusions from the Seville European Council in June 2002, the Council called upon the Commission to carry out a study into the apportionment of responsibilities between the Member States and the EU in the management of the external borders.
This was to take place before June 2003, which is why the results of this study have still not been implemented.
In the resolution, the European Parliament chooses, in spite of this, to anticipate the study and to ask the Convention to look into the possibilities of finding a legal basis for a European Corps of Border Guards, and the Council to set up such a force.
We can see that there is a need for closer cooperation in this area but believe that, legally, democratically, financially and in terms of constitutional law, a proposal as far-reaching as this requires a proper study to be carried out as a basis for its being possible to deal with the matter at all. A Corps of Border Guards, however temporary the mandate it is given, is, in spite of everything, a new institution and entails a new legal competence for the EU.
The Commission's communication on the future of health care and care for the elderly, focusing on accessibility, quality and financial viability, provides a useful framework for policy exchange regarding the challenges that all Member States are facing in this area. Several years ago we initiated the successful European Year for older people which acknowledged the contribution of older people in our society.
The Employment Committee's report has considerably expanded this framework. I am pleased that the communication is being debated so that the Member States and the public can learn more about the challenges involved. The organisation of health care systems, their funding and planning are, of course, matters for the Member States.
The family, the role of community groups and volunteers who can provide support services and the introduction of a respite care grant for dependent older persons must form part of this health strategy.
I did not support amendments which failed to recognise the positive developments in relation to care for older people. I support the Commission's assessment that the EU has an overall health situation and health care system that are among the best in the world. I supported the amendments aimed at promoting cooperation rather than the open method of cooperation.
. (PT) I congratulate Mr Mantovani on the report he has presented to us, which addresses an issue that should be of concern to us all, namely our citizens' future with regard to healthcare and care for the elderly.
Because this is a communication that achieved the broad consensus of the various parties involved, I should like to reiterate my support for the Commission's conclusions and for the aims proposed for developing practical policies to achieve active ageing and the involvement of all interested parties in defining policies in the field of social protection, inclusion and employment. Bearing in mind the need to respond to the problem of ageing in a way that ensures not only economic growth but also financial sustainability, and in line with the strategy adopted by the Gothenburg Council of June 2001, the Member States' targets must be to achieve increased rates of employment, to reduce public debt in order to compensate for increased spending on pensions and healthcare and to reform pension schemes.
The Council has welcomed the Annan plan as a proposal which may well resolve the Cyprus problem. It is waiting for the two sides to agree and, together with the European Commission, is looking to see what aspects of the acquis communautaire might clash with the plan.
Transitional periods, which are a standard occurrence, even during negotiations with candidate countries, and which are being accepted or may be accepted in this case, and marginal deviations of no particular significance to the acquis, which the European Commission has said it can cope with in order to facilitate a solution to the Cyprus problem, provided of course that both the Greek Cypriot and the Turkish Cypriot sides agree, could be incorporated into the final solution without causing any particular problems to the dynamics and results of the final solution.